Exhibit 10.1

EXECUTION VERSION




AMENDMENT NO. 1




AMENDMENT NO. 1 dated as of June 17, 2015 (this “Agreement”), among HMS Funding
I LLC (the “Borrower”), HMS Income Fund, Inc., as Equityholder and as Servicer
(the “Servicer”), the Lenders executing this Agreement on the signature pages
hereto, U.S. Bank National Association, as Collateral Agent (the “Collateral
Agent”) and as Collateral Custodian (the “Collateral Custodian”) and Deutsche
Bank AG, New York Branch, as Administrative Agent (the “Administrative Agent”).


The Borrower, the Servicer, the Lenders party thereto, the Collateral Agent, the
Collateral Custodian and the Administrative Agent are parties to an Amended and
Restated Loan Financing and Servicing Agreement dated as of May 18, 2015 (as
amended, modified and supplemented and in effect from time to time prior to the
date hereof, the “Credit Agreement”).


The parties hereto wish now to amend the Credit Agreement in certain respects,
and accordingly, the parties hereto hereby agree as follows:


Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein. This
Agreement shall constitute a Transaction Document for all purposes of the Credit
Agreement and the other Transaction Documents.


Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:


2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.


2.02. Amended Language. (a) The Credit Agreement is hereby amended to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Exhibit A hereto.


(b) Except as set forth herein, all of the appendices, schedules and exhibits of
the Credit Agreement hereby constitute all of the appendices, schedules and
exhibits of the Credit Agreement as amended hereby mutatis mutandis; provided,
however, that Exhibit A (Form of Note) of the Credit Agreement is hereby amended
to delete the bold, stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the bold, double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text), as set forth in Exhibit B hereto.


Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders and the Administrative Agent, that (a) the representations and
warranties set forth in Article IX of the Credit Agreement (as hereby amended)
are true and correct in all material respects (or if such representation and
warranty is already qualified by the words



--------------------------------------------------------------------------------

Exhibit 10.1

- 2 -
“material”, “materially” or “Material Adverse Effect”, then such representation
and warranty shall be true and correct in all respects) on the date hereof as if
made on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), and as if each reference in said Article IX to “this Agreement” included
reference to this Agreement (it being agreed that, subject to the applicable
cure periods in the Credit Agreement, it shall be deemed to be an Event of
Default under the Credit Agreement if any of the foregoing representations and
warranties shall prove to have been incorrect in any material respect when
made), and (b) no Event of Default or Unmatured Event of Default has occurred
and is continuing or will result from the making of the Advances.


Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions (the “Amendment No. 1 Effective Date”):


(a)    Execution. The Administrative Agent shall have received counterparts of
this Agreement executed by each of the parties hereto.


(b)    Legal Fees. The Borrower shall have paid all reasonable and documented
out-of-pocket fees, charges and disbursements due under the Transaction
Documents, including all reasonable and documented out-of-pocket fees, charges
and disbursements of the Administrative Agent and the Collateral Agent (and
their counsel) incurred in connection with this Agreement.


(c)    Upfront Fee. The Borrower shall have paid the upfront structuring fee
contemplated by the fee letter dated as of the date hereof between the Borrower,
the Administrative Agent and the Lender.


(d)    Notes. For each Lender that has requested the same, a Note duly completed
and executed by the Borrower and payable to such Lender or its registered
assigns.


(e)    Resolutions. Certified copies of the resolutions of the board of managers
(or similar items) of the Borrower, the Equityholder and the Servicer approving
this Agreement to be delivered by it hereunder and the transactions contemplated
hereby, certified by its secretary or assistant secretary.


(f)    Organization Documents. The certificate of formation (or similar
organization document) of each of the Borrower, the Equityholder and the
Servicer certified by the Secretary of State of its jurisdiction of
organization, and a certified, executed copy of the Borrower’s and the
Servicer’s organizational documents.


(g)    Good Standing Certificates. Good standing certificates for each of the
Borrower, the Equityholder and the Servicer issued by the applicable Official
Body of its jurisdiction of organization.


(h)    Incumbency. A certificate of the secretary or assistant secretary of each
of the Borrower, the Equityholder and the Servicer certifying (i) the names and
true signatures of the officers authorized on its behalf to sign this Agreement
and (ii) as to the representations and warranties set forth in Section 3 of this
Agreement.



--------------------------------------------------------------------------------

Exhibit 10.1

- 3 -


(i)    Opinions. Legal opinions of (i) Dechert LLP, counsel for the Borrower,
the Equityholder and the Servicer, (ii) Venable LLP, counsel to the Equityholder
and Servicer as to corporate matters and perfection and (iii) Nixon Peabody LLP,
counsel for the Collateral Agent, each in form and substance reasonably
satisfactory to the Administrative Agent covering such matters as the
Administrative Agent may reasonably request.


(j)    No Material Adverse Effect. No Material Adverse Effect shall have
occurred since December 31, 2014 and no litigation shall have commenced which,
if successful, could have a Material Adverse Effect.


(k)    Other. Such other approvals, documents, opinions, certificates and
reports as the Administrative Agent may reasonable request.


Section 5. Confirmation of Collateral. The Borrower (a) confirms its obligations
under each of the Transaction Documents, (b) confirms that its obligations under
the Credit Agreement as amended hereby are entitled to the benefits of the
pledge set forth in the Credit Agreement and (c) confirms that its obligations
under the Credit Agreement as amended hereby constitute Obligations. Each party,
by its execution of this Agreement, hereby confirms that the Obligations shall
remain in full force and effect, and such Obligations shall continue to be
entitled to the benefits of the grant of security interests set forth in the
Credit Agreement.


Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same amendatory instrument and any of the parties hereto may execute this
Agreement by signing any such counterpart. Delivery of a counterpart by
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. This Agreement and any right, remedy, obligation, claim,
controversy, dispute or cause of action (whether in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement shall be governed by,
and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that would lead to the application of laws
other than the law of the State of New York.


Section 7. Authorization. The Administrative Agent hereby authorizes, directs
and consents to the execution of this Agreement by the Collateral Agent and the
Collateral Custodian.





--------------------------------------------------------------------------------

Exhibit 10.1

- 4 -




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.


HMS FUNDING I LLC
By: HMS Income Fund, Inc., its designated manager




By: /s/ David M. Covington
Name: David Covington
Title: Chief Accounting Officer and Treasurer




HMS INCOME FUND, INC.


By: /s/ David M. Covington         
Name: David Covington
Title: Chief Accounting Officer and Treasurer





--------------------------------------------------------------------------------

Exhibit 10.1

- 5 -


DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent and Lender




By: /s/ Amit Patel                         
Name: Amit Patel
Title: Director




By: /s/ Shawn Rose
Name: Shawn Rose
Title: Vice President
 


 



--------------------------------------------------------------------------------

Exhibit 10.1

- 6 -


ING CAPITAL LLC,
as Lender




By: /s/ Patrick Frisch         
Name: Patrick Frisch, CFA
Title: Managing Director




By: /s/ Kunduck Moon                 
Name: Kunduck Moon
Title: Managing Director



--------------------------------------------------------------------------------

Exhibit 10.1

- 7 -






BANK OF AMERICA N.A.,
as Lender




By: /s/ Allen D. Shifflet             
Name: Allen D. Shifflet
Title: Managing Director









--------------------------------------------------------------------------------

Exhibit 10.1



- 8 -


U.S. BANK NATIONAL ASSOCIATION, as
Collateral Agent and Collateral Custodian




By: /s/ Maria D. Calzado                
Name: Maria D. Calzado
Title: Senior Vice President





--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTION VERSIONEXHIBIT A




















AMENDED AND RESTATED LOAN FINANCING AND SERVICING AGREEMENT


dated as of May 18, 2015


HMS FUNDING I LLC
as Borrower


HMS INCOME FUND, INC.
as Equityholder and as Servicer,


THE LENDERS FROM TIME TO TIME PARTIES HERETO,


DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent


and


U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent and as Collateral Custodian































--------------------------------------------------------------------------------

Exhibit 10.1

TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS........................................................................................................
1
Section 1.1 Defined
Terms..............................................................................................................
1
Section 1.2 Other Definitional
Provisions................................................................................
4042


ARTICLE II
THE FACILITY, ADVANCE PROCEDURES AND NOTES......................... 4143


Section 2.1
Advances................................................................................................................
4143
Section 2.2 Funding of
Advances.............................................................................................
4144
Section 2.3
Notes......................................................................................................................
4245
Section 2.4 Repayment and
Prepayments.................................................................................
4345
Section 2.5 Permanent Reduction of Facility
Amount.............................................................. 4346
Section 2.6 Extension of Revolving
Period..............................................................................
4447
Section 2.7 Calculation of Discount
Factor..............................................................................
4447
Section 2.8 Increase in Facility Amount.
..................................................................................4548
Section 2.9 Term Loan Allocation.
...........................................................................................4548
Section 2.10 Defaulting
Lenders...............................................................................................
4549


ARTICLE III
YIELD, UNDRAWN FEE,
ETC...................................................................... 4750
Section 3.1 Yield and Undrawn
Fee..........................................................................................
4750
Section 3.2 Yield Distribution
Dates.........................................................................................
4750
Section 3.3 Yield
Calculation....................................................................................................
4751
Section 3.4 Computation of Yield, Fees,
Etc.............................................................................4751


-i-



--------------------------------------------------------------------------------

Exhibit 10.1



Section 3.5
Utilization..............................................................................................................
4751


ARTICLE IV
PAYMENTS;
TAXES...............................................................................................................
4852
Section 4.1 Making of
Payments..............................................................................................
4852
Section 4.2 Due Date
Extension...............................................................................................
4852
Section 4.3
Taxes......................................................................................................................
4852


ARTICLE V
INCREASED COSTS,
ETC.....................................................................................................
5256
Section 5.1 Increased Costs, Capital
Adequacy........................................................................
5256


ARTICLE VI
EFFECTIVENESS; CONDITIONS TO
ADVANCES............................................................. 5458
Section 6.1
Effectiveness..........................................................................................................
5458
Section 6.2 Advances and
Reinvestments.................................................................................
5458
Section 6.3 Transfer of Collateral Obligations and Permitted
Investments.............................. 5660


ARTICLE VII
ADMINISTRATION AND SERVICING OF COLLATERAL
OBLIGATIONS........................................................................................................................
5862
Section 7.1 Retention and Termination of the
Servicer............................................................ 5862
Section 7.2 Resignation and Removal of the Servicer; Appointment of Successor
Servicer.....................................................................................................................................
5862
Section 7.3 Duties of the
Servicer............................................................................................
5963
Section 7.4 Representations and Warranties of the
Servicer.................................................... 6064
Section 7.5 Covenants of the
Servicer......................................................................................
6367
Section 7.6 Servicing Fees; Payment of Certain Expenses by
Servicer................................... 6569
-ii-



--------------------------------------------------------------------------------

Exhibit 10.1





Section 7.7 Collateral
Reporting.................................................................................
6569
Section 7.8 Notices.
.....................................................................................................6569
Section 7.9 Procedural Review of Collateral Obligations; Access to Servicer and
Servicer’s
Records...................................................................................6569
Section 7.10 Optional
Sales............................................................................................6771
Section 7.11 Repurchase or Substitution of Warranty Collateral
Obligations................6872
Section 7.12 Servicing of REO
Assets...........................................................................6973
Section 7.13 Required Sale
Date....................................................................................7074


ARTICLE VIII
ACCOUNTS;
PAYMENTS..................................................................................7074
Section 8.1
Accounts....................................................................................................7074
Section 8.2 Excluded
Amounts.....................................................................................7276
Section 8.3 Distributions, Reinvestment and
Dividends..............................................7276
Section 8.4
Fees............................................................................................................7579
Section 8.5 Collateral
Report........................................................................................7680


ARTICLE IX
REPRESENTATIONS AND WARRANTIES OF THE BORROWER................7681
Section 9.1 Organization and Good
Standing............................................................. 7781
Section 9.2 Due
Qualification......................................................................................7781
Section 9.3 Power and
Authority..................................................................................7781
Section 9.4 Binding
Obligations...................................................................................7781
Section 9.5 Security
Interest.........................................................................................7781
Section 9.6 No
Violation..............................................................................................7882
Section 9.7 No
Proceedings..........................................................................................7883




-iii-



--------------------------------------------------------------------------------

Exhibit 10.1



Section 9.8 No
Consents...........................................................................................................
7983
Section 9.9
Solvency.................................................................................................................
7983
Section 9.10 Compliance with
Laws........................................................................................
7983
Section 9.11
Taxes....................................................................................................................
7983
Section 9.12 Collateral
Report..................................................................................................
7984
Section 9.13 No Liens,
Etc.......................................................................................................
8084
Section 9.14 Information True and
Correct..............................................................................
8084
Section 9.15 Bulk
Sales............................................................................................................
8084
Section 9.16
Collateral..............................................................................................................
8085
Section 9.17 Selection
Procedures............................................................................................
8085
Section 9.18
Indebtedness.........................................................................................................
8185
Section 9.19 No
Injunctions......................................................................................................
8185
Section 9.20 No
Subsidiaries....................................................................................................
8185
Section 9.21 ERISA
Compliance..............................................................................................
8185
Section 9.22 Investment Company
Status................................................................................
8185
Section 9.23 Set-Off,
Etc..........................................................................................................
8185
Section 9.24
Collections...........................................................................................................
8185
Section 9.25 Value
Given..........................................................................................................
8185
Section 9.26 Use of
Proceeds....................................................................................................
8186
Section 9.27 Separate
Existence...............................................................................................
8286
Section 9.28 Transaction
Documents........................................................................................
8286
Section 9.29 Anti-Terrorism, Anti-Money
Laundering..............................................................8286


-iv-



--------------------------------------------------------------------------------

Exhibit 10.1



ARTICLE X
COVENANTS..............................................................................................................
8387
Section 10.1 Protection of Security Interest of the Secured
Parties......................................... 8387
Section 10.2 Other Liens or
Interests........................................................................................
8488
Section 10.3 Costs and
Expenses..............................................................................................
8488
Section 10.4 Reporting
Requirements......................................................................................
8488
Section 10.5 Separate
Existence...............................................................................................
8489
Section 10.6 Hedging
Agreements............................................................................................
8792
Section 10.7 Tangible Net
Worth..............................................................................................
8994
Section 10.8
Taxes...............................................................................................................
.....8994
Section 10.9 Merger, Consolidation,
Etc..................................................................................
8994
Section 10.10 Deposit of
Collections........................................................................................
9094
Section 10.11 Indebtedness;
Guarantees...................................................................................
9094
Section 10.12 Limitation on Purchases from
Affiliates............................................................ 9094
Section 10.13
Documents.........................................................................................................
9094
Section 10.14 Preservation of
Existence...................................................................................
9095
Section 10.15 Limitation on
Investments.................................................................................
9095
Section 10.16
Distributions.......................................................................................................
9195
Section 10.17 Performance of Borrower Assigned
Agreements............................................... 9195
Section 10.18 Material
Modifications.......................................................................................
9195
Section 10.19 Further Assurances; Financing
Statements........................................................ 9196
Section 10.20 Obligor Payment
Instructions............................................................................
9296
Section 10.21 Delivery of Collateral Obligation
Files.............................................................. 9296
Section 10.22 Collateral Obligation
Schedule..........................................................................
9297


-v-



--------------------------------------------------------------------------------

Exhibit 10.1



Section 10.23 Notice to Specified
Obligors.....................................................................9297
Section 10.24 Risk
Retention...........................................................................................9397
Section 10.25 Maintenance of Ratings; Rating Agency
Information............................9498


Section 10.26 Related Collateral Obligation. 99


Section 10.27 Variable Funding Assets. 99


ARTICLE XI
THE COLLATERAL
AGENT..............................................................................9499
Section 11.1 Appointment of Collateral
Agent...............................................................9499


Section 11.2 Collateral
Reports......................................................................................9499


Section 11.3 Collateral
Administration...........................................................................9599


Section 11.4 Removal or Resignation of Collateral
Agent...........................................98103


Section 11.5 Representations and
Warranties...............................................................99103


Section 11.6 No Adverse Interest of Collateral
Agent..................................................99104


Section 11.7 Reliance of Collateral
Agent....................................................................99104


Section 11.8 Limitation of Liability and Collateral Agent
Rights..............................100104


Section 11.9 Tax
Reports............................................................................................102107


Section 11.10 Merger or
Consolidation........................................................................102107


Section 11.11 Collateral Agent
Compensation.............................................................102107


Section 11.12 Anti-Terrorism
Laws..............................................................................103108
Section 11.13 Collateral Agent’s Website. 108


ARTICLE XII
GRANT OF SECURITY
INTEREST..............................................................103108
Section 12.1 Borrower’s Grant of Security
Interest...................................................103108


Section 12.2 Borrower Remains
Liable......................................................................105110
-vi-



--------------------------------------------------------------------------------

Exhibit 10.1



Section 12.3 Release of
Collateral.................................................................................105110


ARTICLE XIII
EVENTS OF
DEFAULT...................................................................................105111
Section 13.1 Events of
Default.......................................................................................105111


Section 13.2 Effect of Event of
Default.........................................................................108113


Section 13.3 Rights upon Event of
Default....................................................................108113


Section 13.4 Collateral Agent May Enforce Claims Without Possession of
Notes.....................................................................................................109114


Section 13.5 Collective
Proceedings..............................................................................109114


Section 13.6 Insolvency
Proceedings.............................................................................109114


Section 13.7 Delay or Omission Not
Waiver.................................................................110115


Section 13.8 Waiver of Stay or Extension
Laws............................................................110116


Section 13.9 Limitation on Duty of Collateral Agent in Respect of
Collateral..............111116


Section 13.10 Power of
Attorney......................................................................................111116


ARTICLE XIV
THE ADMINISTRATIVE
AGENT...................................................................112117
Section 14.1
Appointment.............................................................................................
112117


Section 14.2 Delegation of
Duties.................................................................................
112117


Section 14.3 Exculpatory
Provisions.............................................................................112118


Section 14.4 Reliance by the Administrative
Agent.......................................................113118


Section 14.5
Notices.......................................................................................................113118


Section 14.6 Non-Reliance on the Administrative
Agent..............................................113119


Section 14.7
Indemnification.........................................................................................114119


Section 14.8 Successor Administrative
Agent...............................................................114120


-vii-



--------------------------------------------------------------------------------

Exhibit 10.1

Section 14.9 Administrative Agent in its Individual
Capacity......................................115120


ARTICLE XV
ASSIGNMENTS.............................................................................................
115120


Section 15.1 Restrictions on Assignments.
...................................................................115120


Section 15.2
Documentation..........................................................................................115121


Section 15.3 Rights of
Assignee....................................................................................116121


Section 15.4 Assignment by
Lenders.............................................................................116121


Section 15.5 Registration; Registration of Transfer and
Exchange...............................116121


Section 15.6 Mutilated, Destroyed, Lost and Stolen
Notes...........................................117122


Section 15.7 Persons Deemed
Owners..........................................................................118123


Section 15.8
Cancellation..............................................................................................118123


Section 15.9 Participations;
Pledge...............................................................................
118123


ARTICLE XVI
INDEMNIFICATION.......................................................................................119124


Section 16.1 Borrower
Indemnity..................................................................................119124


Section 16.2 Servicer
Indemnity....................................................................................120125


Section 16.3
Contribution..............................................................................................120126


Section 16.4 After-Tax
Basis.........................................................................................121126


ARTICLE XVII


MISCELLANEOUS.........................................................................................121126


Section 17.1 No Waiver;
Remedies...............................................................................121126


Section 17.2 Amendments,
Waivers..............................................................................121127


Section 17.3 Notices,
Etc...............................................................................................122128


Section 17.4 Costs and
Expenses...................................................................................123128


-viii-



--------------------------------------------------------------------------------

Exhibit 10.1

Section 17.5 Binding Effect;
Survival...........................................................................123129


Section 17.6 Captions and Cross
References.................................................................124129


Section 17.7
Severability...............................................................................................124129


Section 17.8 GOVERNING
LAW.................................................................................124129


Section 17.9
Counterparts..............................................................................................124130


Section 17.10 WAIVER OF JURY
TRIAL......................................................................124130


Section 17.11 No
Proceedings.........................................................................................124130


Section 17.12 Limited
Recourse......................................................................................125130


Section 17.13 ENTIRE
AGREEMENT...........................................................................125131


Section 17.14
Confidentiality...........................................................................................126131


Section 17.15 Mitigation; Replacement of
Lenders........................................................126132


Section 17.16 Consent to
Jurisdiction..............................................................................127133


Section 17.17 Option to Acquire
Rating..........................................................................128133


Section 17.18 Limited Liability
Formalities....................................................................128133


Section 17.19      Intent of the Parties. 133


Section 17.20 Adequacy of Monetary Damages. 134


ARTICLE XVIII


COLLATERAL
CUSTODIAN.........................................................................128134


Section 18.1 Designation of Collateral
Custodian.........................................................128134


Section 18.2 Duties of the Collateral
Custodian............................................................128134


Section 18.3 Delivery of Collateral Obligation
Files.....................................................130136


Section 18.4 Collateral Obligation File
Certification....................................................131137


Section 18.5 Release of Collateral Obligation
Files......................................................131137


Section 18.6 Examination of Collateral Obligation
Files............................................. 133139
-ix-



--------------------------------------------------------------------------------

Exhibit 10.1

Section 18.7 Lost Note
Affidavit...........................................................................................133139
Section 18.8 Transmission of Collateral Obligation
Files.....................................................134140
Section 18.9 Merger or
Consolidation...................................................................................134140
Section 18.10 Collateral Custodian
Compensation...............................................................134140
Section 18.11 Removal or Resignation of Collateral
Custodian...........................................134140
Section 18.12 Limitations on
Liability...................................................................................135141
Section 18.13 Collateral Custodian as Agent of Collateral
Agent.........................................137143
Section 18.14 Effect of Amendment and
Restatement..........................................................137143
Section 18.15
Authorization___________________________________________________143






































-x-



--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A     Form of Note
EXHIBIT B     Audit Standards
EXHIBIT C-1 Form of Advance Request
EXHIBIT C-2 Form of Reinvestment Request
EXHIBIT C-3 Form of Asset Approval Request
EXHIBIT D     Form of Collateral Report
EXHIBIT E    Form of Approval Notice
EXHIBIT F-1 Authorized Representatives of Servicer
EXHIBIT F-2 Request for Release and Receipt
EXHIBIT F-3 Request for Release and Receipt (Liquidation or Optional Sale)
EXHIBIT G-1 U.S. Tax Compliance Certificate (Foreign Lender - non-Partnerships)
EXHIBIT G-2 U.S. Tax Compliance Certificate (Foreign Participant -
non-Partnerships)
EXHIBIT G-3 U.S. Tax Compliance Certificate (Foreign Participants -
Partnerships)
EXHIBIT G-4 U.S. Tax Compliance Certificate (Foreign Lenders - Partnerships)
EXHIBIT H     Schedule of Collateral Obligations Certification
EXHIBIT I     Notice of Prepayment


SCHEDULE 1 Diversity Score Calculation
SCHEDULE 2 Moody’s Industry Classification Group List
SCHEDULE 3 Collateral Obligations


































-xi-



--------------------------------------------------------------------------------

Exhibit 10.1



AMENDED AND RESTATED LOAN FINANCING AND SERVICING AGREEMENT




THIS AMENDED AND RESTATED LOAN FINANCING AND SERVICING AGREEMENT is made and
entered into as of May 18, 2015, among HMS FUNDING I LLC, a Delaware limited
liability company (the “Borrower”), HMS INCOME FUND, INC, a Maryland corporation
(the “Equityholder”), the SERVICER (as hereinafter defined), each LENDER (as
hereinafter defined) FROM TIME TO TIME PARTY HERETO, U.S. BANK NATIONAL
ASSOCIATION, as Collateral Agent and Collateral Custodian (each as hereinafter
defined), and DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Administrative Agent”).


RECITALS


WHEREAS, the Borrower, the Equityholder, the Servicer, the financial
institutions party thereto and the Administrative Agent are parties to a Loan
Financing and Servicing Agreement dated as of June 2, 2014 (as amended,
supplemented and modified and in effect on the Effective Date, the “Existing
Credit Agreement”). The parties to the Existing Credit Agreement desire to amend
the Existing Credit Agreement in certain respects and to restate in its entirety
the Existing Credit Agreement, as so amended, and, accordingly, the parties
hereto hereby agree to amend the and restate the Existing Credit Agreement, in
its entirety, as set forth herein and effective as of the Effective Date (as
hereinafter defined);


WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Servicer to perform
certain servicing functions related to the Collateral Obligations (as defined
herein) on the terms and conditions set forth herein; and


WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Servicer desires to perform certain servicing functions
related to the Collateral Obligations on the terms and conditions set forth
herein.


NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


ARTICLE I DEFINITIONS


Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:


“1940 Act” means the Investment Company Act of 1940, as amended.

S- 1

--------------------------------------------------------------------------------

Exhibit 10.1



“Account” means the Unfunded Exposure Account, the Principal Collection Account
and the Interest Collection Account, together with any sub-accounts deemed
appropriate or necessary by the Securities Intermediary, for convenience in
administering such accounts.


“Account Collateral” has the meaning set forth in Section 12.1(d).


“Account Control Agreement” means the Securities Account Control Agreement,
dated as of the Existing Effective Date, by and among the Borrower, as pledgor,
the Collateral Agent on behalf of the Secured Parties, as secured party, and the
Collateral Custodian, as Securities Intermediary.


“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.


“Adjusted Aggregate Eligible Collateral Obligation Balance” means, as of any
date, the Aggregate Eligible Collateral Obligation Amount minus the Excess
Concentration Amount on such date.


“Administrative Agent” has the meaning set forth in the Preamble.


“Advances” means the Class A-1 Advances and the Class A-2 Advances.


“Advance Date” has the meaning set forth in Section 2.1(a).


“Advance Rate” means, with respect to any Eligible Collateral Obligation on any
date of determination (a) that is a First Lien Loan, 70% or (b) that is not a
First Lien Loan, 40%.


“Advance Request” has the meaning set forth in Section 2.2(a).


“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.


“Affected Person” has the meaning set forth in Section 5.1.


“Affiliate” of any Person means any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan); provided that, notwithstanding the
foregoing, each of HMS Adviser LP and Main Street Capital Corporation, and their
respective Affiliates, shall be deemed to be an Affiliate of the Borrower. For
the purposes of this definition, “Control” shall mean the possession, directly
or indirectly (including through affiliated entities), of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.

S- 2

--------------------------------------------------------------------------------

Exhibit 10.1



“Aggregate Eligible Collateral Obligation Amount” means, as of any date, the sum
of the Collateral Obligation Amounts for all Eligible Collateral Obligations.




“Aggregate Funded Spread” means, as of any day, the sum of: (a) in the case of
each Eligible Collateral Obligation (including, for any Deferrable Collateral
Obligation, only the required current cash pay interest thereon) that bears
interest at a spread over a London interbank offered rate based index, (i) the
sum of (I) the stated interest rate spread on each such Collateral Obligation
above such index plus (II) for each such Collateral Obligation that provides for
a minimum index amount, the excess, if any, of such minimum index amount over
such index multiplied by (ii) the Collateral Obligation Amount of each such
Collateral Obligation, plus (b) in the case of each Eligible Collateral
Obligation (including, for any Deferrable Collateral Obligation, only the
required current cash pay interest thereon) that bears interest at a spread over
an index other than a London interbank offered rate based index, (A) the excess
for each such Collateral Obligation of the sum of such spread for each such
Collateral Obligation and such index for each such Collateral Obligation over
the LIBOR Rate for such applicable period of time (which spread or excess may be
expressed as a negative percentage) multiplied by (B) the Collateral Obligation
Amount of each such Collateral Obligation plus (c) in the case of each Eligible
Collateral Obligation (including, for any Deferrable Collateral Obligation, only
the required current cash pay interest thereon) that is a Fixed Rate Collateral
Obligation, (x) the interest rate for such Collateral Obligation minus the
then-applicable LIBOR rate of a period matching the payment period of such
Collateral Obligation multiplied by (y) the Collateral Obligation Amount of each
such Collateral Obligation.




“Aggregate Notional Amount” shall mean, with respect to any date of
determination, an amount equal to the sum of the notional amounts or equivalent
amounts of all outstanding Hedging Agreements, Replacement Hedging Agreements
and Qualified Substitute Arrangements, each as of such date of determination.




“Aggregate Unfunded Amount” shall mean, as of any date of determination, the sum
of the unfunded commitments and all other standby or contingent commitments
associated with each Variable Funding Asset included in the Collateral as of
such date. The Aggregate Unfunded Amount shall not include any commitments under
Variable Funding Assets that have expired, terminated or been reduced to zero,
and shall be reduced concurrently (and upon notice thereof to the Administrative
Agent) with each documented reduction in commitments of the Borrower under such
Variable Funding Assets.




“Agreement” means this Loan Financing and Servicing Agreement (including each
annex hereto), as it may be amended, restated, supplemented or otherwise
modified from time to time.




“AIFMD” means European Union Directive 2011/61/EU on Alternative Investment Fund
Managers.




“AIFMD Level II Regulation” means Commission Delegated Regulation (EU) No
231/2013 of 19 December 2012 supplementing the AIFMD.

S- 3

--------------------------------------------------------------------------------

Exhibit 10.1





“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:


(a)the rate of interest announced publicly by DBNY in New York, New York, from
time to time as DBNY’s base commercial lending rate; and


(b)½ of one percent above the Federal Funds Rate.


provided, that notwithstanding the foregoing, the Alternate Base Rate shall at
no time be less than 0.00% per annum.




“Amendment No. 1” means Amendment No. 1 dated as of June 17, 2015, among the
Borrower, HMS Income Fund, Inc., as Equityholder and as Servicer, the Lenders
party thereto, the Collateral Agent, the Collateral Custodian and the
Administrative Agent.


“Amendment No. 1 Effective Date” has the meaning set forth in Amendment No. 1.


“Amortization Period” means the period from but excluding the last day of the
Revolving Period to but including the Facility Termination Date.; provided that
in connection with any Non-Extending Lender, “Amortization Period” shall mean
the period from but excluding the last day of the Revolving Period in effect
immediately prior to the date such Lender becomes a Non-Extending Lender
pursuant to Section 2.6 to but including the Facility Termination Date (it being
understood that the Amortization Period for a Non-Extending Lender shall
commence prior to that of other Lenders and the Applicable Margin in respect of
Advances of a Non-Extending Lender may accordingly be higher than that
applicable to similar Advances of other Lenders).


“Amount Available” means, with respect to any Distribution Date, the sum of (a)
the amount of Collections with respect to the related Collection Period, plus
(b) any investment income earned on amounts on deposit in the Collection Account
since the immediately prior Distribution Date (or since the Effective Date in
the case of the first Distribution Date).


“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

S- 4

--------------------------------------------------------------------------------

Exhibit 10.1





“Applicable Margin” means (A) in the case of the Class A-1 Advances and the
Class A-2 Advances not designated or assigned as term loans pursuant to Section
2.9, (i) prior to the Amortization Period, 2.50% per annum (or, on and after the
occurrence of any Event of Default, 4.50% per annum) and (ii) during the
Amortization Period and (x) prior to the occurrence of the Refinancing Date,
2.75% per annum (or, on and after the occurrence of any Event of Default, 4.75%
per annum), (y) from and after the Refinancing Date and prior to the Facility
Termination Date, 7.75% per annum and (z) from and after the Facility
Termination Date, 9.75% per annum and (B) in the case of the Class A-2 Advances
designated as term loans pursuant to Section 2.9, (i) prior to the Amortization
Period, 2.00% per annum (or, on and after the occurrence of any Event of
Default, 4.00% per annum) and (ii) during the Amortization Period and (x) prior
to the occurrence of the Refinancing Date, 2.25% per annum (or, on and after the
occurrence of any Event of Default, 4.25% per annum), (y) from and after the
Refinancing Date and prior to the Facility Termination Date, 7.25% per annum and
(z) from and after the Facility Termination Date, 9.25% per annum.




“Appraised Value” means, with respect to any Asset Based Loan, the appraised
value of the pro rata portion of the underlying collateral securing such
Collateral Obligation as determined by an Approved Valuation Firm.




“Approval Notice” means, with respect to any Collateral Obligation, a copy of a
notice executed by the Administrative Agent in the form of Exhibit E,
evidencing, among other things, the approval of the Administrative Agent, in its
sole discretion, of such Collateral Obligation and the applicable Discount
Factor, the loan type and lien priority, the Original Leverage Multiple, the
Original Effective LTV (if such Collateral Obligation is an Asset Based Loan)
and each other item listed in Section 6.2(h).




“Approved Dealer” means Bank of America, N. A. and each of the following
entities or their Affiliates (or any successor thereto): Bank of Montreal,
Barclays, BNP Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs,
Jefferies, JP Morgan, KeyBanc, Macquarie Bank, Morgan Stanley, Nomura, Royal
Bank of Canada, Royal Bank of Scotland, Societe Generale, Scotiabank, SunTrust,
UBS, Wells Fargo or any other independent, internationally recognized third
party dealer agreed to by the Majority Lenders and the Borrower in writing from
time to time; provided, that none of the Servicer or any of their respective
Affiliates shall be an Approved Dealer.




“Approved Valuation Firm” means, with respect to any Collateral Obligation, any
valuation firm either (a) specified on the related Asset Approval Request and
approved on the related Approval Notice or Reinvestment Request or (b) otherwise
approved in writing by the Administrative Agent in its reasonable discretion.




“Asset Approval Request” means a notice in the form of Exhibit C-3 which
requests an Approval Notice with respect to one or more Collateral Obligations
and shall include (among other things):


(a)the proposed date of each related acquisition;

S- 5

--------------------------------------------------------------------------------

Exhibit 10.1





(b)the Servicer’s internal risk rating (including all other output and related
calculations) for each such Collateral Obligation;


(c)the Original Leverage Multiple and Original Effective LTV (if such Collateral
Obligation is an Asset Based Loan) for each such Collateral Obligation, measured
as of the date of such notice;


(d)a related Schedule of Collateral Obligations;


(e)all Obligor Information; and


(f)the details of any amendment or modification to such Collateral Obligation(s)
proposed by the related Obligor(s) that, if consummated after the related Cut-
Off Date, would be a Material Modification.


“Asset Based Loan” means any Loan where (i) the underwriting of such Loan was
based primarily on the appraised value of the assets securing such Loan and (ii)
advances in respect of such Loan are governed by a borrowing base relating to
the assets securing such Loan.


“Average Life” means, as of any day and with respect to any Collateral
Obligation, the quotient obtained by dividing (i) the sum of the products of (a)
the number of years (rounded up to the nearest one hundredth thereof) from such
day to the respective dates of each successive Scheduled Collateral Obligation
Payment of principal on such Collateral Obligation (assuming, for purposes of
this definition, the full exercise of any option to extend the maturity date or
otherwise lengthen the maturity schedule that is exercisable without the consent
of the Borrower) multiplied by (b) the respective amounts of principal of such
Scheduled Collateral Obligation Payments by (ii) the sum of all successive
Scheduled Collateral Obligation Payments of principal on such Collateral
Obligation.


“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.


“Base Rate” for any Advance means a rate per annum equal to the LIBOR Rate for
such Advance or portion thereof; provided, that in the case of


(a)any day on or after the first day on which a Lender shall have notified the
Administrative Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Official Body asserts that it is unlawful, for such Lender to fund such
Advance at the Base Rate set forth above (and such Lender shall not have
subsequently notified the Administrative Agent that such circumstances no longer
exist), or


(b)any period in the event the LIBOR Rate is not reasonably available to any
Lender for such period,

S- 6

--------------------------------------------------------------------------------

Exhibit 10.1





the “Base Rate” shall be a floating rate per annum equal to the Alternate Base
Rate in effect on each day of such period.




“Benefit Plan Investor” means (a) any “employee benefit plan” (as defined in
Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (b) any “plan” as defined in
Section 4975(e) of the Code that is subject to Section 4975 of the Code, or (c)
any entity whose underlying assets include “plan assets” (within the meaning of
the DOL Regulations).


“Basel III Regulation” shall mean, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any Official Body
implementing, furthering or complementing any of the principles set forth in the
foregoing documents of strengthening capital and liquidity, in each case as from
time to time amended, restated, supplemented or otherwise modified. Without
limiting the generality of the foregoing,


“Basel III Regulation” shall include Part 6 of European Union regulation
575/2013 on prudential requirements for credit institutions and investment firms
(the “CRR”) and any law, regulation, standard, guideline, directive or other
publication supplementing or otherwise modifying the CRR.


“Borrower” has the meaning set forth in the Preamble.


“Borrower Assigned Agreements” has the meaning set forth in Section 12.1(c).


“Borrowing Base” means, on any day of determination, (i) the product of the
lower of (a) the Weighted Average Advance Rate and (b) the Maximum Portfolio
Advance Rate multiplied by the Adjusted Aggregate Eligible Collateral Obligation
Balance plus (ii) the amount of Principal Collections on deposit in the
Principal Collection Account minus (iii) the Aggregate Unfunded Amount plus (iv)
the amount on deposit in the Unfunded Exposure Account.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or the city in which the
offices of the Collateral Agent or Collateral Custodian are located are
authorized or obligated by law, executive order or government decree to remain
closed; provided that, when used in connection with the LIBOR Rate, the term
“Business Day” shall also exclude any day on which dealings in deposits in
Dollars are not carried out in the London interbank market. All references to
any “day” or any particular day of any “calendar month” shall mean calendar day
unless otherwise specified.

S- 7

--------------------------------------------------------------------------------

Exhibit 10.1



“Capital Requirements Regulation” means the European Union Capital Requirements
Regulations (Regulation (EU) No 575/2013) of 26 June 2013, as amended.


“Capped Fees/Expenses” means, at any time, the Collateral Agent Fees and
Expenses and the Collateral Custodian Fees and Expenses, in an aggregate amount
not to exceed $75,000 in any calendar year.


“Cause” means, with respect to an Independent Manager, (i) acts or omissions by
such Independent Manager that constitute willful disregard of such Independent
Manager’s duties as set forth in the Borrower’s organizational documents, (ii)
that such Independent Manager has engaged in or has been charged with, or has
been convicted of, fraud or other acts constituting a crime under any law
applicable to such Independent Manager, (iii) that such Independent Manager is
unable to perform his or her duties as Independent Manager due to death,
disability or incapacity, or (iv) that such Independent Manager no longer meets
the definition of Independent Manager.


“Change of Control” means any of (a) the Equityholder shall no longer be the
sole equityholder of the Borrower, (b) HMS Adviser LP or another direct or
indirect, wholly- owned subsidiary of Hines Interest Limited Partnership ceases
to be an advisor of the Equityholder or the Servicer or (c) MSC Adviser I, LLC
or another direct or indirect, wholly- owned subsidiary of Main Street Capital
Corporation ceases to be a sub-advisor of the Equityholder or the Servicer, in
the case of each of the advisor and sub-advisor in clauses (b) and (c), having
at least the same responsibilities as is the case on the Existing Effective
Date.


“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Collateral
Obligations or any other property of the Borrower and (iii) any such taxes,
levies, assessment, charges or claims which constitute a Lien or encumbrance on
any property of the Borrower.


“Class A-1 Advances” has the meaning set forth in Section 2.1(a).


“Class A-2 Advances” has the meaning set forth in Section 2.1(a).


“Class A-1 Commitment” means for each Class A-1 Lender, (a) prior to the
Facility Termination Date, the commitment of such Lender to make Class A-1
Advances to the Borrower in an amount not to exceed, in the aggregate, the
amount set forth opposite such Lender’s name on Annex B or pursuant to the
assignment executed by such Lender and its assignee(s) and delivered pursuant to
Article XV (as such Commitment may be reduced as set forth in Section 2.5), and
(b) on and after the earlier to occur of (i) the Facility Termination Date and
(ii) the end of the Revolving Period, such Lender’s pro rata share of all Class
A-1 Advances outstanding.


“Class A-2 Commitment” means for each Class A-2 Lender, (a) prior to the
Facility Termination Date, the commitment of such Lender to make Class A-2
Advances to(including,

S- 8

--------------------------------------------------------------------------------

Exhibit 10.1

for the avoidance of doubt, any term loan Advances following conversion to a
term loan commitment pursuant to Section 2.9) to the Borrower in an amount not
to exceed, in the aggregate, the amount set forth opposite such Lender’s name on
Annex B or pursuant to the assignment executed by such Lender and its
assignee(s) and delivered pursuant to Article XV (as such Commitment may be
reduced as set forth in Section 2.5), and (b) on and after the earlier to occur
of (i) the Facility Termination Date and (ii) the end of the Revolving Period,
such Lender’s pro rata share of all Class A-2 Advances outstanding.


“Class A-1 Lender” means each Lender with a Class A-1 Commitment.


“Class A-2 Lender” means each Lender with a Class A-2 Commitment.


“Code” means the Internal Revenue Code of 1986, as amended. “Collateral” has the
meaning set forth in Section 12.1.


“Collateral Agent” means U.S. Bank National Association, solely in its capacity
as Collateral Agent, together with its successors and permitted assigns in such
capacity.


“Collateral Agent and Collateral Custodian Fee Letter” means that certain letter
agreement among the Collateral Agent, the Collateral Custodian, the Securities
Intermediary and the Borrower and acknowledged by the Administrative Agent, as
the same may be amended, supplemented or otherwise modified by the parties
thereto with the consent of the Administrative Agent.


“Collateral Agent Fees and Expenses” has the meaning set forth in Section 11.11.


“Collateral Agent’s Website” means that certain internet website of the
CollateralAgent initially located at
https://usbtrustgateway.usbank.com/portal/login.do.


“Collateral Custodian” means U.S. Bank National Association, solely in its
capacity as collateral custodian, together with its successors and permitted
assigns in such capacity.
“Collateral Custodian Fees and Expenses” has the meaning set forth in Section
18.10.
“Collateral Database” has the meaning set forth in Section 11.3(a)(i).


“Collateral Obligation” means a Loan owned by the Borrower, excluding the
Retained Interest thereon.


“Collateral Obligation Amount” means for any Collateral Obligation, as of any
date of determination, an amount equal to the product of (i) the Discount Factor
of such Collateral Obligation at such time multiplied by (ii) the Principal
Balance of such Collateral Obligation at such time; provided that the Collateral
Obligation Amount of any Collateral Obligation that ceases to be or otherwise is
not an Eligible Collateral Obligation shall be zero.


“Collateral Obligation File” means, with respect to each Collateral Obligation
as identified on the related Document Checklist, (i) if the Collateral
Obligation includes a

S- 9

--------------------------------------------------------------------------------

Exhibit 10.1

promissory note, (x) an original, executed copy of the related promissory note,
or (y) in the case of a lost promissory note, a copy of the executed underlying
promissory note accompanied by an original executed affidavit and indemnity
endorsed by the Borrower in blank, in each case with respect to clause (x) or
clause (y) with an unbroken chain of endorsements from each prior holder of such
promissory note to the Borrower or in blank (unless such note is in bearer form,
in which case delivery alone shall suffice), or (z) in the case of a noteless
Collateral Obligation, a copy of each executed document or instrument evidencing
the assignment of such Collateral Obligation to the Borrower, (ii) paper or
electronic copies (as indicated on the Schedule of Collateral Obligations and
the related Document Checklist) of any related loan agreement, security
agreement, mortgage, moveable or immoveable hypothec, deed of hypothec,
guarantees, note purchase agreement, intercreditor and/or subordination
agreement, each to the extent available with respect to such Collateral
Obligation, (iii) paper or electronic copies of the file-stamped (or the
electronic equivalent of) UCC financing statements and continuation statements
(including amendments or modifications thereof) authorized by the Obligor
thereof or by another Person on the Obligor’s behalf in respect of such
Collateral Obligation, (iv) in the case of any Collateral Obligation with
respect to which the Equityholder or any Affiliate thereof acts as
administrative agent, an assignment and assumption agreement, transfer document
or instrument relating to such Collateral Obligation in blank, endorsed by the
Equityholder or such Affiliate, and (v) any other document included by the
Servicer on the related Document Checklist.


“Collateral Obligation Schedule” means the list of Collateral Obligations set
forth on Schedule 3, as the same may be updated by the Borrower (or the Servicer
on behalf of the Borrower) from time to time.


“Collateral Quality Tests” means, collectively or individually as the case may
be, the Minimum Diversity Test, the Minimum Weighted Average Spread Test, the
Minimum Weighted Average Coupon Test and the Maximum Weighted Average Life Test.


“Collateral Report” means a report in the form of Exhibit D prepared as of the
close of business on each Reporting Date.


“Collection Account” means, collectively, the Principal Collection Account and
the Interest Collection Account.


“Collection Period” means, with respect to the first Distribution Date, the
period from and including the Effective Date to and including the Determination
Date preceding the first Distribution Date; and thereafter, the period from but
excluding the Determination Date preceding the previous Distribution Date to and
including the Determination Date preceding the current Distribution Date.


“Collections” means the sum of all Interest Collections and all Principal
Collections received with respect to the Collateral.


“Commitment” means each Class A-1 Commitment and each Class A-2 Commitment.

S- 10

--------------------------------------------------------------------------------

Exhibit 10.1





“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent or the Collateral Custodian, as applicable, specified on
Annex A hereto, or such other address within the United States as it may
designate from time to time by notice to the Administrative Agent.


“Cut-Off Date” means, with respect to each Collateral Obligation, the date such
Collateral Obligation becomes a part of the Collateral.


“DBNY” means Deutsche Bank AG, New York Branch, and its successors.


“Defaulted Collateral Obligation” means any Collateral Obligation as to which
any one of the following events has occurred:


(a)any Scheduled Collateral Obligation Payment or part thereof is unpaid more
than 2 Business Days beyond the grace period (if any) permitted by the related
Underlying Instrument;


(b)an Insolvency Event occurs with respect to the Obligor thereof, unless the
related Loan is a DIP Loan;


(c)a Responsible Officer of the Servicer or Borrower has actual knowledge that
(i) a default as to the payment of principal and/or interest has occurred and is
continuing for more than two (2) Business Days beyond the grace period (if any)
permitted by the related agreement or documentation evidencing such other debt
obligation with respect to another debt obligation of the same Obligor secured
by the same collateral which is full recourse and senior to or pari passu with
in right of payment to such Collateral Obligation; or (ii) the holders of any
other debt obligation of the same Obligor exercise the right, subject to any
applicable standstill periods, to accelerate the maturity or any payment related
to such other debt obligation as the result of any default related thereto;


(d)such Collateral Obligation has (x) a rating by Standard & Poor’s of “CC” or
below or “SD” or (y) a Moody’s probability of default rating (as published by
Moody’s) of “D” or “LD” or, in each case, had such ratings before they were
withdrawn by Standard & Poor’s or Moody’s, as applicable;


(e)a Responsible Officer of the Servicer or the Borrower has actual knowledge
that such Collateral Obligation is pari passu or junior in right of payment as
to the payment of principal and/or interest to another debt obligation of the
same Obligor which has (i) a rating by Standard & Poor’s of “CC” or below or
“SD” or (ii) a Moody’s probability of default rating (as published by Moody’s)
of “D” or “LD”, and in each case such other debt obligation remains outstanding
(provided that both the Collateral Obligation and such other debt obligation are
full recourse obligations of the applicable Obligor);

S- 11

--------------------------------------------------------------------------------

Exhibit 10.1





(f)a Responsible Officer of the Servicer or the Borrower has received written
notice or has actual knowledge that a default has occurred under the Underlying
Instruments, any applicable grace period has expired and the holders of such
Collateral Obligation have accelerated the repayment of such Collateral
Obligation (but only until such default is cured or waived) in the manner
provided in the Underlying Instruments;


(g)with respect to any Related Collateral Obligation, an Affiliate of the
Borrower that owns the related Variable Funding Asset fails to comply with any
funding obligation under such Variable Funding Asset; or


(h)the Servicer determines, in its sole discretion, that all or a material
portion of such Collateral Obligation is not collectible or otherwise places
such Collateral Obligation on non-accrual status.


“Defaulting Lender” means subject to Section 2.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund an Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (a) the
Administrative Agent has received notification that such Lender has, or has a
direct or indirect parent company that is (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors or (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by an Official Body so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or

S- 12

--------------------------------------------------------------------------------

Exhibit 10.1

permit such Lender (or such Official Body or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.


“Deferrable Collateral Obligation” means a Collateral Obligation that by its
terms permits the deferral or capitalization of payment of accrued and unpaid
interest.


“Determination Date” means the 15th day of each calendar month, or if such day
is not a Business Day, the next succeeding Business Day.


“DIP Loan” means any Loan made to a debtor-in-possession pursuant to Section 364
of the Bankruptcy Code having the priority allowed by either Section 364(c) or
364(d) of the Bankruptcy Code and fully secured by senior Liens.


“Discount Factor” means, with respect to each Collateral Obligation and as of
any date of determination, the value (expressed as a percentage of par) of such
Collateral Obligation as determined by the Administrative Agent in its sole
discretion in accordance with Section 2.7.


“Dissenting Lender” has the meaning set forth in Section 2.7(d).


“Distribution Date” means the last Business Day25th day of each calendar month,
or if such day is not a Business Day, the next succeeding Business Day,
commencing in July, 2014.


“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule1 hereto, as such diversity scores shall be
updated at the option of the Administrative Agent in its sole discretion if
Moody’s publishes revised criteria and such revised criteria is consistent with
the internal methodology of the Administrative Agent.


“Dodd Frank Regulation” means, with respect to any Affected Person, any rule,
regulation or guideline applicable to such Affected Person and arising directly
from the Dodd Frank Wall Street Reform and Consumer Protection Act and all laws,
regulations, requests, guidelines or directives thereunder or issued in
connection therewith.


“Document Checklist” means an electronic list delivered by the Borrower (or by
the Servicer on behalf of the Borrower) to the Collateral Custodian that
identifies each of the documents contained in each Collateral Obligation File
and whether such document is an original or a copy and whether a hard copy or
electronic copy will be delivered to the Collateral Custodian related to a
Collateral Obligation and includes the name of the Obligor with respect to such
Collateral Obligation, in each case as of the related Funding Date.


“DOL Regulations” means regulations promulgated by the U.S. Department of Labor
at 29 C.F.R. § 2510.3 101, as modified by Section 3(42) of ERISA.


“Dollar(s)” and the sign “$” mean lawful money of the United States of America.


“EBITDA” means, with respect to any period and any Collateral Obligation, the
meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in the
Underlying

S- 13

--------------------------------------------------------------------------------

Exhibit 10.1

Instruments for each such Collateral Obligation. In any case that “EBITDA,”
“Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the related Obligor and any of its
parents or Subsidiaries that are obligated with respect to such Collateral
Obligation pursuant to its Underlying Instruments (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus interest expense, income taxes,
depreciation and amortization and, to the extent approved by the Administrative
Agent on a Collateral Obligation by Collateral Obligation basis, any other costs
and expenses reducing earnings and other extraordinary non-recurring costs and
expenses for such period (to the extent deducted in determining earnings from
continuing operations for such period).


“Effective Advance Rate” means, on any date of determination, (a) the Advances
outstanding on such date divided by (b) the sum of (i) the Adjusted Aggregate
Eligible Collateral Obligation Balance on such date plus (ii) the amount of
Principal Collections on deposit in the Principal Collection Account on such
date minus (iii) the Aggregate Unfunded Amount on such date plus (iv) the amount
on deposit in the Unfunded Exposure Account on such date.


“Effective Date” has the meaning set forth in Section 6.1, which for the
avoidance of doubt, is May 18, 2015.


“Effective Equity” means, as of any day, the greater of (x) the sum of the
Principal Balances of all Eligible Collateral Obligations minus the outstanding
principal amount of all Advances and (y) $0.


“Effective LTV” means, with respect to any Asset Based Loan as of any date of
determination, (i) the Principal Balance of such Collateral Obligation divided
by (ii) the Appraised Value of such Collateral Obligation as of such date of
determination.


“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a securities intermediary
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s. In either case, such depository
institution or trust company shall have been approved by the Administrative
Agent, acting in its reasonable discretion, by written notice to the Servicer.
DBNY and U.S. Bank National Association are deemed to be acceptable securities
intermediaries to the Administrative Agent.


“Eligible Collateral Obligation” means, on any Measurement Date, each Collateral
Obligation that satisfies the following conditions (unless otherwise waived by
the Administrative Agent in itsand the Majority Lenders in their respective sole
discretion in writing or in the applicable Approval Notice):


(a)the Administrative Agent in its sole discretion has delivered an Approval
Notice with respect to such Collateral Obligation;


(b)
such Collateral Obligation is not a Defaulted Collateral Obligation;


S- 14

--------------------------------------------------------------------------------

Exhibit 10.1





(c)such Collateral Obligation is not an Equity Security and is not convertible
into an Equity Security at the option of the applicable Obligor or any Person
other than the Borrower;


(d)such Collateral Obligation is not a Structured Finance Obligation or a
participation interest;


(e)such Collateral Obligation is denominated in Dollars and is not convertible
by the Obligor thereof into any currency other than Dollars;


(f)such Collateral Obligation is not a single-purpose real estate based loan
(unless the related real estate is a hotel, casino or other operating company),
a construction loan or a project finance loan;


(g)
such Collateral Obligation is not a lease (including a financing lease);



(h)if such Collateral Obligation is a Deferrable Collateral Obligation, it
provides for periodic payments of interest thereon in cash no less frequently
than semi- annually and the portion of interest required to be paid in cash
under the terms of the related Underlying Instruments results in the outstanding
principal amount of such Collateral Obligation having an effective rate of
current interest paid in cash on such day of not less than (i) if such
Deferrable Collateral Obligation is a Fixed Rate Collateral Obligation, 5.25%
per annum over the LIBOR Rate or (ii) otherwise, 5.25% per annum over the
applicable index rate;


(i)if such Collateral Obligation is a Related Collateral Obligation, (i) the
applicable Affiliate of the Borrower, Servicer or Equityholder has provided
evidence satisfactory to the Administrative Agent in its sole discretion that
such Person has sufficient liquidity to meet the funding obligations of the
related Variable Funding Asset and (ii) the condition specified in Section 10.26
shall be satisfied immediately preceding the acquisition of such Related
Collateral Obligation and immediately after giving effect thereto;


(j)such Collateral Obligation is not incurred or issued in connection with a
merger, acquisition, consolidation, sale of all or substantially all of the
assets of a Person, restructuring or similar transaction, which obligation or
security by its terms is required to be repaid within one year of the incurrence
thereof with proceeds from additional borrowings or other refinancings (other
than any additional borrowing or refinancing if one or more financial
institutions has provided the issuer of such obligation or security with a
binding written commitment to provide the same, so long as (i) such commitment
is equal to the outstanding principal amount of such Collateral Obligation and
(ii) such committed replacement facility has a maturity of at least one year and
cannot be extended beyond such one year maturity pursuant to the terms thereof);
provided that, for the avoidance of doubt, this clause (j) shall not be deemed
to exclude any DIP Loan;


(k)
such Collateral Obligation is not a trade claim;


S- 15

--------------------------------------------------------------------------------

Exhibit 10.1





(l)
such Collateral Obligation is not a bond or a floating rate note;



(m)the Obligor with respect to such Collateral Obligation is an Eligible
Obligor;


(n)such Collateral Obligation is not Margin Stock;


(o)such Collateral Obligation is not a security or swap transaction that has
payments associated with either payments of interest on and/or principal of a
reference obligation or the credit performance of a reference obligation;


(p)such Collateral Obligation provides for the periodic payment of cash
interest;


(q)such Collateral Obligation has a term to stated maturity that does not exceed
eight years;


(r)such Collateral Obligation is not subject to substantial non-credit related
risk, as determined by the Servicer in accordance with the Servicing Standard;


(s)the acquisition of which will not cause the Borrower to be deemed to own 5.0%
or more of any class of vested voting securities of any Obligor or 25.0% or more
of the issued and outstanding vested voting securities of any Obligor or any
securities that are immediately convertible into or immediately exercisable or
exchangeable for 5.0% or more of any class of vested voting securities of any
Obligor or 25.0% or more of the issued and outstanding vested voting securities
of any Obligor, in each case as determined by the Servicer;


(t)the Underlying Instrument for which does not contain confidentiality
provisions that restrict the ability of any of the Administrative Agent,
Collateral Agent, Collateral Custodian or the Lenders to exercise its rights
under the Transaction Documents, including, without limitation, its rights to
review such debt obligation, the Underlying Instrument and related documents and
credit approval file;


(u)the acquisition of which is not in violation of Regulation T, U or X of the
FRS Board;


(v)such Collateral Obligation is capable of being transferred to and owned by
the Borrower (whether directly or by means of a security entitlement) and of
being pledged or assigned by the owner thereof or of an interest therein,
subject to customary qualifications for instruments similar to such Collateral
Obligation (i) to the Administrative Agent, (ii) to any assignee of the
Administrative Agent permitted or contemplated under this Agreement, (iii) to
any Person at any foreclosure or strict sale or other disposition initiated by a
secured creditor in furtherance of its security interest, and (iv) to commercial
banks, financial institutions, offshore and other funds (in each case, including
transfer permitted by operation of the UCC);

S- 16

--------------------------------------------------------------------------------

Exhibit 10.1



(w)the proceeds of such Collateral Obligation will not be used to finance
activities of the type engaged in by businesses classified under NAICS Codes
2361 (Residential Building Construction), 2362 (Nonresidential Building
Construction), 2371 (Utility System Construction), or 2372 (Land Subdivision);


(x)the Related Security for such Collateral Obligation is primarily located in
the United States;


(y)such Collateral Obligation, if rated, does not have (x) a public rating by
Standard & Poor’s of “CCC-” or below or (y) a Moody’s probability of default
rating (as published by Moody’s) of “Caa3” or below; and


(z)such Collateral Obligation is not the subject of an Offer, exchange or tender
by the related Obligor for cash, securities or any other type of consideration,
other than (in the case of any Measurement Date other than a Funding Date) a
Permitted Offer, but only to the extent of such Offer; and


(aa)    the Equityholder is the originator of:


(1)over 50% (measured by total nominal amount) of all Collateral Obligations
acquired (or committed to be acquired) by the Borrower, such proportion measured
on the basis of the nominal value at each respective acquisition of any
Collateral Obligation (other than those acquired from interest proceeds)
acquired by the Borrower in aggregate during the term of this Agreement; and


(2)in relation to a Collateral Obligation to be acquired by the Borrower that
will not be acquired from the Equityholder only, over 50% (measured by total
nominal amount) of all Collateral Obligations acquired (or committed to be
acquired) by the Borrower, such proportion measured on the basis of the nominal
value at each respective origination of all Collateral Obligations that are
expected to be held by the Borrower following the settlement of any such
acquisition.; and


(bb) if such Collateral Obligation is a Variable Funding Asset, the condition
specified in Section 10.27 shall be satisfied immediately preceding the
acquisition of such Variable Funding Asset and immediately after giving effect
thereto.


“Eligible Obligor” means, on any day, any Obligor that (i) is a business
organization (and not a natural person) that is duly organized and validly
existing under the laws of, the United States or any State thereof, (ii) is a
legal operating entity or holding company, (iii) is not an Official Body, and
(iv) is not an Affiliate of, or controlled by, the Borrower, the Servicer or the
Equityholder or any of their respective Affiliates.


“Enterprise Value Loan” means any Loan that is not an Asset Based Loan.

S- 17

--------------------------------------------------------------------------------

Exhibit 10.1





“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or any other Official Body, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental
Protection Agency’s regulations relating to underground storage tanks (40 C.F.R.
Parts 280 and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), and the rules and regulations thereunder, each as amended or
supplemented from time to time.


“Equityholder” has the meaning set forth in the Preamble.


“Equity Security” means any asset that is not a First Lien Loan or a Second Lien
Loan.


“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.


“Event of Default” means any of the events described in Section 13.1.


“Excess Concentration Amount” means, as of the most recent Measurement Date (and
after giving effect to all Collateral Obligations to be purchased or sold by the
Borrower on such date), the sum, without duplication, of the following amounts:


(a)the excess, if any, of the sum of the Collateral Obligation Amounts of all
Collateral Obligations that are not First Lien Loans over 20.0% of the Excess
Concentration Measure;


(b)the excess, if any, of the sum of the Collateral Obligation Amounts of all
Collateral Obligations that are obligations of any single Obligor over 5.0% of
the Excess Concentration Measure;


(c)the excess, if any, of the sum of the Collateral Obligation Amounts of all
Collateral Obligations in any single Moody’s Industry Classification (other than
a Moody’s Industry Classification described in the following proviso) over 10.0%
of the Excess Concentration Measure; provided that (x) the sum of the Collateral
Obligation Amounts of all Collateral Obligations that are obligations of
Obligors in any one Moody’s Industry Classification may be up to 15% of the
Excess Concentration Measure and (y) the sum of the Collateral Obligation
Amounts of all Collateral Obligations that are obligations of Obligors in any
one Moody’s Industry Classification other than the Moody’s Industry
Classification specified in clause (x) may be up to 12.5% of the Excess
Concentration Measure;

S- 18

--------------------------------------------------------------------------------

Exhibit 10.1



(d)the excess, if any, of the sum of the Collateral Obligation Amounts of all
Loans that are Fixed Rate Collateral Obligations that are not subject to a
qualifying Hedging Agreement pursuant to Section 10.6 over 10.0% of the Excess
Concentration Measure;


(e)the excess, if any, of the sum of the Collateral Obligation Amounts of all
Collateral Obligations that are Deferrable Collateral Obligations over 10.0% of
the Excess Concentration Measure;


(f)the excess, if any, of the sum of the Collateral Obligation Amounts of all
Collateral Obligations that are Variable Funding Assets over 15.0% of the Excess
Concentration Measure; and


(g)the excess, if any, of the sum of the Collateral Obligation Amounts of all
Collateral Obligations that are DIP Loans over 10.0% of the Excess Concentration
Measure.; and


(h) the excess, if any, of the sum of the Collateral Obligation Amounts of all
Collateral Obligations that are Related Collateral Obligations over 5.0% of the
Excess Concentration Measure.


“Excess Concentration Measure” means the sum of (i) the aggregate of the
Collateral Obligation Amounts for all Eligible Collateral Obligations, (ii) all
amounts on deposit in the Principal Collection Account and (iii) all amounts on
deposit in the Unfunded Exposure Account.


“Excluded Amounts” means (i) any amount deposited into the Collection Account
with respect to any Collateral Obligation, which amount is attributable to the
reimbursement of payment by the Borrower of any Tax, fee or other charge imposed
by any Official Body on such Collateral Obligation or on any Related Security,
(ii) any interest or fees (including origination, agency, structuring,
management or other up-front fees) that are for the account of the applicable
Person from whom the Borrower purchased such Collateral Obligation, (iii) any
reimbursement of insurance premiums, (iv) any escrows relating to Taxes,
insurance and other amounts in connection with Collateral Obligations which are
held in an escrow account for the benefit of the Obligor and the secured party
pursuant to escrow arrangements under Underlying Instruments or (v) any amount
deposited into the Collection Account in error (including any amounts relating
to any portion of an asset sold by the Borrower and occurring after the date of
such sale).


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
gains, overall gross revenues or receipts, franchise or similar Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for

S- 19

--------------------------------------------------------------------------------

Exhibit 10.1

the account of such Lender with respect to an applicable interest in the
Obligations or otherwise under a Transaction Document pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the
Obligations or becomes a party to this Agreement (other than pursuant to Section
17.15) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 4.3, additional amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 4.3(f) or the inaccuracy or deficiency of any form or documentation
provided thereunder and (d) any U.S. federal withholding Taxes imposed under
FATCA.


“Executive Officer” means, with respect to the Borrower, the Servicer or the
Equityholder, the Chief Executive Officer, the Chief Operating Officer of such
Person or any other Person included on the incumbency of the Borrower, Servicer
or Equityholder, as applicable, delivered pursuant to Section 6.1 and, with
respect to any other Person, the President, Chief Financial Officer or any Vice
President.


“Existing Credit Agreement” has the meaning set forth in the preamble.
“Existing Effective Date” means June 2, 2014.


“Extension Rejection Payment” has the meaning set forth in Section 2.4.


“Extension Request” has the meaning set forth in Section 2.6.


“Facility” means the loan facility to be provided to the Borrower pursuant to,
and in accordance with, this Agreement.


“Facility Amount” means (a) prior to the end of the Revolving Period,
$225,000,000335,000,000 (as increased from time to time pursuant to Section
2.8), unless this amount is permanently (x) increased pursuant to Section 2.8
and/or (y) reduced pursuant to Section 2.52.5, in which event it means such
higher or lower amount, as applicable and (b) after the end of the Revolving
Period, the Advances outstanding.


“Facility Termination Date” means the earlier of (i) the eighth anniversary of
the Amendment No. 1 Effective Date and (ii) the date on which the facility
hereunder is terminated pursuant to Section 13.2.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.


“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds

S- 20

--------------------------------------------------------------------------------

Exhibit 10.1



transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.


“Fee Letter” has the meaning set forth in Section 8.4.


“Fees” has the meaning set forth in Section 8.4.


“First Lien Loan” means any Loan that (i) is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the related Obligor
in any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings, (ii) is secured by a pledge of collateral, which
security interest is validly perfected and first priority under Applicable Law
(subject to liens permitted under the applicable Underlying Instruments that are
reasonable for similar loans, and liens accorded priority by law in favor of any
Official Body), and (iii) the Servicer determines in good faith that the value
of the collateral or the enterprise value securing the Loan on or about the time
of acquisition equals or exceeds the outstanding principal balance of the Loan
plus the aggregate outstanding balances of all other loans of equal or higher
seniority secured by the same collateral; provided that, with respect to any
Loan that would otherwise be a First Lien Loan but for the fact that such Loan
is subordinated in right of payment to obligations of the applicable Obligor,
such Loan will be deemed to be a First Lien Loan for all purposes hereunder so
long as (a) all such obligations that are senior to such Loan do not exceed an
amount equal to the product of (i) 25% multiplied by (ii) the aggregate
principal amount of senior tranches of such credit facility (including any such
revolving tranche or senior tranche as well as the “first lien” tranche acquired
by the Borrower) and (b) all such obligations that are senior to such Loan do
not represent more than 1.0x of leverage of such Obligor, as reasonably
determined by the Administrative Agent. For the avoidance of doubt, DIP Loans
shall constitute First Lien Loans.


“Fitch” means Fitch Ratings, Inc., Fitch Ratings Ltd. and their subsidiaries,
including Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor
thereto.


“Fixed Rate Collateral Obligation” means any Collateral Obligation that bears a
fixed rate of interest.


“Foreign Lender” means a Lender that is not a U.S. Person.


“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.


“Fundamental Amendment” means any amendment, modification, waiver or supplement
of or to this Agreement that would (a) release any material portion of the
Collateral, except in connection with dispositions permitted hereunder, (b)
alter the terms of Section 2.4(a), the last sentence of Section 2.6, Section 2.9
or Section 8.3 or any related definitions or provisions in a manner that would
alter the effect of such Sections,

S- 21

--------------------------------------------------------------------------------

Exhibit 10.1



(c) modify the definition of the “Required Lenders” or “Majority Lenders” or
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, (d) modify the definition of the terms “Advance Rate”, “Applicable
Margin”, “Borrowing Base”, “Effective Advance Rate”, “Excess Concentration
Amount”, “Facility Termination Date”, “First Lien Loan”, “Fundamental
Amendment”, “Lender Allocation Percentage”, “Maximum Portfolio Advance Rate”,
“Minimum Equity Test”, “Refinancing Date” or “Weighted Average Advance Rate”, in
each case in a manner which would have the effect of making more credit
available to the Borrower, or make such provision less restrictive on the
Borrower in any other material fashion, (e) modify or alter the provisions
providing for pro rata treatment of Advances, reductions in the Facility Amount
or Commitments, allocation of Commitments in connection with an extension of the
Revolving Period, allocation of payments and Advances to non- Defaulting Lenders
or allocation of payments as, respectively, set forth in Sections 2.4, 2.5, 2.6,
2.9, 2.10, 4.1 and 8.3 or (f) materially modify the form or details of the
reporting obligations hereunder in a manner that reduces the reporting
requirements.


“Funding Date” means any Advance Date or any Reinvestment Date, as applicable.


“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any day.


“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.101, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead-based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and any
substances classified as being “in inventory”, “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.


“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.


“Hedge Counterparty” means (a) DBNY and its Affiliates or any Lender and its
Affiliates and (b) any other entity that (i) on the date of entering into any
Hedge Transaction (x) is an interest rate swap dealer that has been approved in
writing by the Administrative Agent, and (y) has a long-term unsecured debt
rating of not less than “A” by Standard & Poor’s, not less than “A2” by Moody’s
and not less than “A” by Fitch (if such entity is rated by Fitch) (the
“Long-term Rating Requirement”) and a short-term unsecured debt rating of not
less than “A-1” by Standard & Poor’s, not less than “P-1” by Moody’s and not
less than “Fl” by Fitch (if such entity is rated by Fitch) (the “Short-term
Rating Requirement”), and (ii) in a Hedging Agreement (x) consents to the
assignment hereunder of the Borrower’s rights under the Hedging Agreement to the
Administrative Agent on behalf of the Secured Parties and (b) agrees that in the
event that Moody’s, Standard & Poor’s or Fitch reduces its long-term

S- 22

--------------------------------------------------------------------------------

Exhibit 10.1

unsecured debt rating below the Long-term Rating Requirement or reduces it
short-term debt rating below the Short-term Rating Requirement, it shall either
collateralize its obligations in a manner reasonably satisfactory to the
Administrative Agent, or transfer its rights and obligations under each Hedging
Agreement (excluding, however, any right to net payments or Hedge Breakage Costs
under any Hedge Transaction, to the extent accrued to such date or to accrue
thereafter and owing to the transferring Hedge Counterparty as of the date of
such transfer) to another entity that meets the Long-term Rating Requirement and
the Short-term Rating Requirement and has entered into a Hedging Agreement with
the Borrower on or prior to the date of such transfer; provided, at the time of
entering into a Hedging Agreement, no Hedge Counterparty shall be a Defaulting
Lender.


“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.


“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”


“Increased Costs” means, collectively, any increased cost, loss or liability
owing to the Administrative Agent and/or any other Affected Person under Article
V of this Agreement.


“Indebtedness” means, with respect to any Person, at any day, without
duplication: (i) all obligations of such Person for borrowed money; (ii) all
obligations of such Person evidenced by bonds, debentures, notes, deferrable
securities or other similar instruments; (iii) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business; (iv) all obligations of such
Person as lessee under capital leases; (v) all non-contingent obligations of
such Person to reimburse or prepay any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt
of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss other than any unfunded
commitments of the Borrower with respect to Variable Funding Assets.


“Indemnified Amounts” has the meaning set forth in Section 16.1.


“Indemnified Party” has the meaning set forth in Section 16.1.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any

S- 23

--------------------------------------------------------------------------------

Exhibit 10.1



Transaction Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.


“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.


“Independent Manager” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, Puglisi & Associates, National Registered Agents,
Inc., Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Managers, another nationally- recognized company reasonably approved
by the Administrative Agent, in each case that is not an Affiliate of the
Borrower and that provides professional Independent Managers and other corporate
services in the ordinary course of its business, and which individual is duly
appointed as an Independent Manager and is not, and has never been, and will not
while serving as Independent Manager be, any of the following:


(a)a member, partner, equityholder, manager, director, officer or employee of
the Borrower, the Equityholder, or any of their respective equityholders or
Affiliates (other than as an Independent Manager of the Equityholder, the
Borrower or an Affiliate of the Borrower or the Equityholder that is not in the
direct chain of ownership of the Borrower and that is required by a creditor to
be a single purpose bankruptcy remote entity; provided that such Independent
Manager is employed by a company that routinely provides professional
Independent Managers or managers in the ordinary course of its business);


(b)a creditor, supplier or service    provider (including provider of
professional services) to the Borrower, the Equityholder, or any of their
respective equityholders or Affiliates (other than a nationally-recognized
company that routinely provides professional Independent Managers and other
corporate services to the Borrower, the Equityholder or any of their respective
Affiliates in the ordinary course of its business);


(c)a family member of any such member, partner, equityholder, manager, director,
officer, employee, creditor, supplier or service provider; or


(d)a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.


“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, insolvency or other similar law now
or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, or the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within 45 days or

S- 24

--------------------------------------------------------------------------------

Exhibit 10.1

(b) the commencement by such Person of a voluntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or such Person shall admit in writing
its inability to pay its debts as such debts become due, or the taking of action
by such Person in furtherance of any of the foregoing.


“Interest Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
172148-201, which is created and maintained on the books and records of the
Securities Intermediary entitled “Interest Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).


“Interest Collections” means, with respect to the Collateral following the
applicable Cut-Off Date, (i) all payments and collections owing to the Borrower
in its capacity as lender and attributable to interest on any Collateral
Obligation or other Collateral, including scheduled payments of interest and
payments of interest relating to principal prepayments, all guaranty payments
attributable to interest and proceeds of any liquidations, sales, dispositions
or securitizations attributable to interest on such Collateral Obligation or
other Collateral, (ii) any commitment, ticking, upfront, underwriting,
origination or amendment fees received in respect of any Collateral Obligation,
(iii) any proceeds received by the Borrower as a result of exercising any
Warrant Asset at any time, (iv) any payments received by the Borrower pursuant
to any interest rate Hedging Agreement (other than termination, breakage and
similar payments) and (v) the earnings on Interest Collections in the Collection
Account that are invested in Permitted Investments, in each case other than
Retained Interests.


“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Base Rate for such
Accrual Period.


“IRS” means the United States Internal Revenue Service.


“Lender” means each Class A-1 Lender and each Class A-2 Lender.


“Lender Allocation Percentage” means (i) if the Effective Advance Rate is equal
to or greater than 65%, 50%, (ii) if the Effective Advance Rate is equal to or
greater than 55% but less than 65%, 45%, (iii) if the Effective Advance Rate is
equal to or greater than 45% but less than 55%, 40%, (iv) if the Effective
Advance Rate is less than 45%, 35%; provided that, notwithstanding the
foregoing, from and after the Refinancing Date or the occurrence of any Event of
Default the Lender Allocation Percentage shall be 100%.


“Lender Effective Date” has the meaning set forth in Section 5.1.


“Leverage Multiple” means, with respect to any Collateral Obligation for the
most recent relevant period of time for which the Borrower has received the
financial statements of

S- 25

--------------------------------------------------------------------------------

Exhibit 10.1

the relevant Obligor, the ratio of (i) Indebtedness of the relevant Obligor
(other than Indebtedness of such Obligor that is junior in terms of payment or
lien subordination (including unsecured Indebtedness) to Indebtedness of such
Obligor held by the Borrower) less unrestricted cash of the relevant Obligor to
(ii) EBITDA of such Obligor.


“LIBOR Rate” shall mean, with respect to any Accrual Period, the rate per annum
shown by the Bloomberg Professional Service as the London interbank offered rate
for deposits in Dollars for a period equal to such Accrual Period as of 11:00
a.m., London time, two Business Days prior to the first day of such Accrual
Period; provided, that in the event no such rate is shown, the LIBOR Rate shall
be the rate per annum based on the rates at which Dollar deposits for a period
equal to such Accrual Period are displayed on page “LIBOR” of the Reuters
Monitor Money Rates Service or such other page as may replace the LIBOR page on
that service for the purpose of displaying London interbank offered rates of
major banks as of 11:00 a.m., London time, two Business Days prior to the first
day of such Accrual Period (it being understood that if at least two such rates
appear on such page, the rate will be the arithmetic mean of such displayed
rates); provided, further, that in the event fewer than two such rates are
displayed, or if no such rate is relevant, the LIBOR Rate shall be a rate per
annum at which deposits in Dollars are offered by the principal office of the
Administrative Agent in London, England to prime banks in the London interbank
market at 11:00 a.m. (London time) two Business Days before the first day of
such Accrual Period for delivery on such first day and for a period equal to
such Accrual Period; provided, further, that notwithstanding the foregoing, the
LIBOR Rate shall at no time be less than 0.00% per annum.


“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.


“Loan” means any commercial loan.


“Loan Register” has the meaning set forth in Section 15.5(a).


“Loan Registrar” has the meaning set forth in Section 15.5(a).


“Majority Lenders” shall mean Lenders holding over 50% of the aggregate
outstanding Loans and unutilized Commitments, if any; provided (i) that if DBNY
and its Affiliates at such time hold 50% or more of all Commitments, then the
“Majority Lenders” shall also include at least one additional Lender other than
DBNY and its Affiliates and (ii) Commitments held or deemed held by any
Defaulting Lender shall be excluded for all purposes of making a determination
of the “Majority Lenders”.


“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
FRS Board.


“Material Action” means an action to institute proceedings to have the Borrower
be adjudicated bankrupt or insolvent, to file any insolvency case or proceeding,
to institute proceedings under any applicable insolvency law, to seek relief
under any law relating to relief from debts or the protection of debtors, or
consent to the institution of bankruptcy or

S- 26

--------------------------------------------------------------------------------

Exhibit 10.1

insolvency proceedings against the Borrower or file a petition seeking, or
consent to, reorganization or relief with respect to the Borrower under any
applicable federal or state law relating to bankruptcy, or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Borrower or a substantial part of its property, or make
any assignment for the benefit of creditors of the Borrower, or admit in writing
the Borrower’s inability to pay its debts generally as they become due, or take
action in furtherance of any such action.


“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, financial condition, or business of the Borrower or the
Servicer; (b) the ability of the Borrower or the Servicer to perform its
obligations under this Agreement or any of the other Transaction Documents; (c)
the validity or enforceability of this Agreement, any of the other Transaction
Documents, or the rights and remedies of the Secured Parties hereunder or
thereunder taken as a whole; or (d) the aggregate value of the Collateral or on
the assignments and security interests granted by the Borrower in this
Agreement.


“Material Modification” means any amendment or waiver of, or modification or
supplement to, any Underlying Instrument governing a Collateral Obligation
executed or effected after the related Cut-Off Date which


(a) reduces or forgives any or all of the principal amount due under such
Collateral Obligation;


(b) waives one or more interest payments, (ii) permits any interest due in cash
to be deferred or capitalized and added to the principal amount of such
Collateral Obligation (other than any deferral or capitalization already allowed
by the terms of any Deferrable Collateral Obligation as of the related Cut-Off
Date) or (iii) reduces the spread or coupon payable on such Collateral
Obligation;


(c) either (i) releases any material Obligor from its obligations with respect
thereto unless (x) such release was in connection with a sale of such Obligor
and (y) the related proceeds of such were used to repay the outstanding
principal balance of such Collateral Obligation or (ii) contractually or
structurally subordinates such Collateral Obligation by operation of (iw) any
priority of payment provisions, (iix) turnover provisions, (iiiy) the transfer
of assets in order to limit recourse to the related Obligor or (ivz) the
granting of Liens (other than Permitted Liens) on any of the collateral securing
such Collateral Obligation, each that requires the consent of the Borrower or
any lenders thereunder;


(d) either (i) extends the maturity date of such Collateral Obligation past the
maturity date as of the related Cut-Off Date or (ii) extends the amortization
schedule with respect thereto;


(e) substitutes, alters or releases the Related Security securing such
Collateral Obligation and such substitution, alteration or release, individually
or in the aggregate and as determined in the Administrative Agent’s reasonable
discretion, materially and adversely affects the value of such Collateral
Obligation;

S- 27

--------------------------------------------------------------------------------

Exhibit 10.1



(f) results in any less financial information in respect of reporting frequency,
scope or otherwise being provided with respect to the related Obligor or reduces
the frequency or total number of any appraisals required thereunder that, in
each case, has a material adverse effect on the ability of the Servicer, the
Collateral Custodian, the Collateral Agent or the Administrative Agent (as
determined by the Administrative Agent in its reasonable discretion) to make any
determinations or calculations required or permitted hereunder on an ongoing
basis;


(g) amends, waives, forbears, supplements or otherwise modifies in any way the
definition of “permitted lien” (or such similar term) or any other definition
used in the calculation of financial covenants, in each case in a manner that is
materially adverse to any Lender;


(h) results in any change in the currency or composition of any payment of
interest or principal to any currency other than that in which such Collateral
Obligation was originally denominated;


(i) with respect to an Asset Based Loan, results in a material change (as
determined by the Administrative Agent in its reasonable discretion) to or
grants relief from the borrowing base or any related definition; or


(j) results in a change to the calculation of EBITDA for the related Obligor.


“Maximum Portfolio Advance Rate” means (a) if the Diversity Score is less than
15, 62%, (b) if the Diversity Score is greater than or equal to 15 and less than
20, 63%, (c) if the Diversity Score is greater than or equal to 20 and less than
25, 64% and (d) if the Diversity Score is greater than or equal to 25, 65%.


“Maximum Weighted Average Life Test” means a test that will be satisfied on any
date of determination if the Weighted Average Life of all Eligible Collateral
Obligations included in the Collateral is less than or equal to 5.50 years.


“Measurement Date” means each of the following, as applicable: (i) the Effective
Date; (ii) each Monthly Date; (iii) each Funding Date; (iv) the date of any
repayment or prepayment pursuant to Section 2.4; (v) the date that the Servicer
has actual knowledge of the occurrence of any Revaluation Event with respect to
any Collateral Obligation; (vi) the date of any optional repurchase or
substitution pursuant to Section 7.11; (vii) the last date of the Revolving
Period; and (viii) the date of any Optional Sale and (ix) each Distribution
Date.


“Minimum Diversity Test” means a test that will be satisfied on any date of
determination if (i) the Diversity Score of all Eligible Collateral Obligations
included in the Collateral is equal to or greater than 10, (ii) the Collateral
contains Eligible Collateral Obligations from at least twenty different Obligors
and (iii) from and after August 2, 2014, the Principal Balances of all
Collateral Obligations that are obligations of any single Obligor are less than
5% of the sum of the Principal Balances for all Eligible Collateral Obligations.

S- 28

--------------------------------------------------------------------------------

Exhibit 10.1





“Minimum Equity Test” means a test that will be satisfied on any date of
determination if the Effective Equity is not less than the greater of (a) the
sum of the Collateral Obligation Amounts of the five Obligors with Collateral
Obligations constituting the highest aggregate Collateral Obligation Amounts and
(b) an amount equal to $20,000,000; provided that, for purposes of calculating
clause (a) above, the Collateral Obligation Amount with respect to any Obligor
shall be the sum of all Collateral Obligation Amounts with respect to which such
Person is an Obligor.


“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon of all Eligible
Collateral Obligations that are Fixed Rate Collateral Obligations included in
the Collateral on such day is equal to or greater than 7.0%.


“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread of all Eligible
Collateral Obligations included in the Collateral on such day is equal to or
greater than 5.25%.


“Monthly Date” means the 15th day of each month.


“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.


“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Administrative Agent in its sole discretion if Moody’s publishes
revised industry classifications and such revised industry classifications are
consistent with the internal methodology of the Administrative Agent.


“Morningstar” means Morningstar Credit Ratings, LLC, or any successor thereto.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Extending Lender” has the meaning set forth in Section 2.6.


“Note” means a promissory note in the form of Exhibit A, made payable to a
Lender or its registered assigns.


“Notice of Prepayment” has the meaning set forth in Section 2.4(b)(i).


“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Collateral Agent, the Collateral Custodian, the Administrative
Agent or any other Affected Person or Indemnified Party arising under or in
connection with this Agreement, the Notes and each other Transaction Document.


“Obligor” means any Person that owes payments under any Loan and, solely for
purposes of calculating the Excess Concentration Amount pursuant to clause (b)
or (c) of the definition thereof, any Obligor that is an Affiliate of another
Obligor shall be treated as the

S- 29

--------------------------------------------------------------------------------

Exhibit 10.1

same Obligor; provided that for purposes of this definition, the term Affiliate
shall not include any Affiliate relationship which may exist solely as a result
of direct or indirect ownership of, or control by, a common financial sponsor.


“Obligor Information” means, with respect to any Obligor, (i) the legal name of
such Obligor, (ii) the jurisdiction in which such Obligor is domiciled, (iii)
the audited financial statements for the two prior fiscal years of such Obligor,
to the extent available, (iv) the Servicer’s internal credit memo with respect
to the Obligor and the related Collateral Obligation, (v) the annual report for
the most recent fiscal year of such Obligor, (vi) a company forecast of such
Obligor including plans related to capital expenditures, (vii), the business
model, company strategy and names of known peers of such Obligor, (viii) the
shareholding pattern and details of the management team of such Obligor and (ix)
details of any banking facilities and the debt maturity schedule of such
Obligor.


“Offer” means a tender offer, voluntary redemption, exchange offer, conversion
or other similar action.


“Officer’s Certificate” means a certificate signed by an Executive Officer.


“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.


“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel reasonably acceptable to the
Administrative Agent.


“Optional Sale” has the meaning set forth in Section 7.10.


“Original Effective LTV” means, with respect to any Collateral Obligation, the
Effective LTV of such Collateral Obligation as calculated by the Servicer (and,
to the extent set forth in the Asset Approval Request, approved by the
Administrative Agent in its sole discretion) in accordance with the definitions
of Effective LTV and the definitions used therein and set forth in the related
Approval Notice.


“Original Leverage Multiple” means, with respect to any Collateral Obligation,
the Leverage Multiple applicable to such Collateral Obligation as calculated by
the Servicer (and, to the extent set forth in the Asset Approval Request,
approved by the Administrative Agent in its sole discretion) in accordance with
the definition of Leverage Multiple and the definitions used therein and set
forth in the related Approval Notice.


“Other Administrative Expenses” means all amounts of costs and expenses due and
payable by the Borrower to any Person in connection with the transactions
contemplated by the Transaction Documents or under any Underlying Instruments,
including fees and expenses of any third party service provider to the Borrower,
including any Approved Valuation Firm or any Valuation Firm, other than any
Indemnified Amounts.

S- 30

--------------------------------------------------------------------------------

Exhibit 10.1



“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or agent or
affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in the Obligations or any Transaction Document).




“Other Taxes” means all present or future stamp, court or documentary,
intangible, mortgage, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 17.15).




“Participant” has the meaning set forth in Section 15.9(a).




“Participant Register” has the meaning set forth in Section 15.9(c).




“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.




“Permitted Investment” means, at any time:


(a)direct interest-bearing obligations of, and interest-bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;


(b)demand or time deposits in, certificates of deposit of, demand notes of, or
bankers’ acceptances issued by any depository institution or trust company
organized under the laws of the United States or any State thereof (including
any federal or state branch or agency of a foreign depository institution or
trust company) and subject to supervision and examination by federal and/or
state banking authorities (including, if applicable, the Collateral Agent, the
Collateral Custodian or Administrative Agent or any agent thereof acting in its
commercial capacity); provided, that the short-term unsecured debt obligations
of such depository institution or trust company at the time of such investment,
or contractual commitment providing for such investment, are rated at least
“A-1” by Standard & Poor’s and “P-1” by Moody’s;


(c)commercial paper that (i) is payable in Dollars and (ii) is rated at least
“A-1” by Standard & Poor’s and “P-1” by Moody’s; or


(d)units of money market funds rated in the highest credit rating category by
each Rating Agency.

S- 31

--------------------------------------------------------------------------------

Exhibit 10.1



Permitted Investments may be purchased by or through the Collateral Custodian or
any of its Affiliates. All Permitted Investments shall be held in the name of
the Securities Intermediary. No Permitted Investment shall have an “f”, “r”,
“p”, “pi”, “q”, “sf” or “t” subscript affixed to its Standard & Poor’s rating.
Any such investment may be made or acquired from or through the Collateral Agent
or the Administrative Agent or any of their respective affiliates, or any entity
for whom the Collateral Agent or the Administrative Agent or any of their
respective affiliates provides services and receives compensation (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided, that
notwithstanding the foregoing clauses (a) through (d), unless the Borrower and
the Servicer have received the written advice of counsel of national reputation
experienced in such matters to the contrary (together with an Officer’s
Certificate of the Borrower or the Servicer to the Administrative Agent and the
Collateral Agent that the advice specified in this definition has been received
by the Borrower and the Servicer), on and after the Required Sale Date,
Permitted Investments may only include obligations or securities that constitute
cash equivalents for purposes of the rights and assets in paragraph (c)(8)(i)(B)
of the exclusions from the definition of “covered fund” for purposes of the
Volcker Rule.


“Permitted Lien” means (i) the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, (ii) Liens for Taxes and mechanics’ or
suppliers’ liens for services or materials supplied, in either case, not yet due
and payable and for which adequate reserves have been established in accordance
with GAAP, (iii) as to Related Security (1) the Lien in favor of the Borrower
herein and (2) any Liens on the Related Security permitted pursuant to the
applicable Underlying Instruments and (iv) as to agented Loans, Liens in favor
of the agent on behalf of all the lenders of the related Obligor.


“Permitted Offer” means an offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting solely of cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest and (ii) as to which the Servicer has reasonably determined that
the offeror has sufficient access to financing to consummate the offer.


“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.


“Prepayment Fee” shall have the meaning set forth in the Fee Letters.


“Principal Balance” means with respect to any Collateral Obligation and as of
any date, the lower of (A) the Purchase Price paid by the Borrower or the
Equityholder for such Collateral Obligation and (B) the outstanding principal
balance of such Collateral Obligation, exclusive of (x) any deferred or
capitalized interest on such Collateral Obligation and (y) any unfunded amounts
with respect to any Variable Funding Asset included in the Collateral as of such
date; provided, that for purposes of calculating the “Principal Balance” of any
Deferrable Collateral Obligation, principal payments received on such Collateral
Obligation shall first be

S- 32

--------------------------------------------------------------------------------

Exhibit 10.1

applied to reducing or eliminating any outstanding deferred or capitalized
interest. The “Principal Balance” of any Equity Security shall be zero.


“Principal Collections” means any and all amounts of collections received with
respect to the Collateral other than Interest Collections, including (but not
limited to) (i) all collections attributable to principal on such Collateral,
(ii) all payments received by the Borrower pursuant to any Hedging Agreement
(other than payments constituting interest proceeds pursuant to clause (iv) of
the definition of Interest Collections), (iii) the earnings on Principal
Collections in the Collection Account that are invested in Permitted
Investments, and (iv) all Repurchase Amounts, in each case other than Retained
Interests.


“Principal Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
172148-202, which is created and maintained on the books and records of the
Securities Intermediary entitled “Principal Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).


“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.


“Purchase Price” means, with respect to any Collateral Obligation, the actual
price in Dollars paid by the Borrower or the Equityholder for such Collateral
Obligation minus all collections attributable to principal on such Collateral
Obligation.


“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).


“Rating Agencies” means Standard & Poor’s and Moody’s.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any other
recipient of a payment hereunder.


“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of the Borrower with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by the Borrower or the Servicer
with respect to such Collateral Obligation or Obligors.


“Refinancing Date” means the date that is five (5) years from the Amendment No.
1 Effective Date.


“Reinvestment” has the meaning set forth in Section 8.3(b).


“Reinvestment Date” has the meaning set forth in Section 8.3(b).


“Reinvestment Request” has the meaning set forth in Section 8.3(b).

S- 33

--------------------------------------------------------------------------------

Exhibit 10.1





“Related Collateral Obligation” means any Collateral Obligation where any
Affiliate of the Borrower, Servicer or the Equityholder owns a Variable Funding
Asset pursuant to the same Underlying Instruments; provided that any such asset
will cease to be a Related Collateral Obligation once all commitments by such
Affiliate of the Borrower, Servicer or the Equityholder to make advances or fund
such Variable Funding Asset to the related Obligor expire or are irrevocably
terminated or reduced to zero.


“Related Property” means, with respect to a Collateral Obligation, any property
or other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Obligation, including, without limitation, any
pledge of the stock, membership or other ownership interests in the related
Obligor or its subsidiaries, all Warrant Assets with respect to such Collateral
Obligation and all proceeds from any sale or other disposition of such property
or other assets.


“Related Security” means, with respect to each Collateral Obligation:


(a)any Related Property securing a Collateral Obligation, all payments paid in
respect thereof and all monies due, to become due and paid in respect thereof
accruing after the applicable Advance Date and all liquidation proceeds thereof;


(b)all guaranties, indemnities and warranties, insurance policies, financing
statements and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;


(c)all Collections with respect to such Collateral Obligation and any of the
foregoing;


(d)any guarantees or similar credit enhancement for an Obligor’s obligations
under any Collateral Obligation, all UCC financing statements or other filings
relating thereto, including all rights and remedies, if any, against any Related
Security, including all amounts due and to become due to the Borrower thereunder
and all rights, remedies, powers, privileges and claims of the Borrower
thereunder (whether arising pursuant to the terms of such agreement or otherwise
available to the Borrower at law or in equity);


(e)all Records with respect to such Collateral Obligation and any of the
foregoing; and


(f)all recoveries and proceeds of the foregoing.


“REO Asset” means, with respect to any Collateral Obligation, any real property
that is Related Property that has been foreclosed on or repossessed from the
current Obligor by the Servicer, and is being managed by the Servicer on behalf
of, and in the name of, any REO Asset Owner, for the benefit of the Secured
Parties and any other equity holder of such REO Asset Owner.


“REO Asset Owner” has the meaning set forth in Section 7.12(a).

S- 34

--------------------------------------------------------------------------------

Exhibit 10.1





“REO Servicing Standard” has the meaning set forth in Section 7.12(a).


“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations    of any    presently
outstanding    Hedging Agreements    satisfy    the Borrower’s covenant
contained in Section 10.6 of this Agreement to maintain Hedging Agreements.


“Reporting Date” means, with respect to any calendar month, the second Business
Day prior to the 25th calendar date of such month.


“Repurchase Amount” means, for any Warranty Collateral Obligation for which a
payment or substitution is being made pursuant to Section 7.11 as of any time of
determination, the sum of (i) the greater of (a) an amount equal to the purchase
price paid by the Borrower for such Collateral Obligation (excluding purchased
accrued interest and original issue discount) less all payments of principal
received in connection with such Collateral Obligation since the date it was
added to the Collateral and (b) the Collateral Obligation Amount of such
Collateral Obligation, (ii) any accrued and unpaid interest thereon since the
last Distribution Date and (iii) all Hedge Breakage Costs owed to any relevant
Hedge Counterparty for any termination of one or more Hedge Transactions, in
whole or in part, as required by the terms of any Hedging Agreement, incurred in
connection with such payment or repurchase and the termination of any Hedge
Transactions in whole or in part in connection therewith.


“Repurchased Collateral Obligation” means, with respect to any Collection
Period, any Collateral Obligation as to which the Repurchase Amount has been
deposited in the Collection Account by or on behalf of the Borrower or the
Servicer, as applicable, on or before the immediately prior Reporting Date and
any Collateral Obligation purchased by the Equityholder pursuant to the Sale
Agreement as to which the Repurchase Amount has been deposited in the Collection
Account by or on behalf of the Equityholder.


“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Servicer.


“Required Lenders” means, at any time, Lenders holding Commitments aggregating
50% or more of all Commitments; provided that (i) if the aggregate Commitments
of DBNY and its Affiliates at such time is at least $100,000,000, then the
“Required Lenders” shall also include DBNY, and (ii) Commitments held or deemed
held by any Defaulting Lender shall be excluded for all purposes of making a
determination of the “Required Lenders” and (iii) solely in connection with the
waiver of any Event of Default pursuant to the second paragraph of Section 17.2,
if DBNY holds 50% or more of all Commitments, then the “Required Lenders” shall
also include at least one additional Lender other than DBNY..


“Required Sale Assets” means all assets owned by the Borrower that would
disqualify the Borrower from using the “loan securitization exemption” under the
Volcker Rule (as determined by the Administrative Agent in its reasonable
discretion).

S- 35

--------------------------------------------------------------------------------

Exhibit 10.1



“Required Sale Date” means the date immediately prior to July 21, 2015 (or the
date immediately prior to such later date (to the extent applicable to the
transactions contemplated hereby) as shall be determined by written order of the
Board of Governors of the Federal Reserve System with respect to the required
conformance with the Volcker Rule by banking entities generally); provided that,
if the Administrative Agent receives an opinion of nationally recognized counsel
satisfactory to it in its sole discretion that (A) the ownership of the Required
Sale Assets will not cause the Borrower to be a “covered fund” under the Volcker
Rule, (B) the Advances are not considered to constitute “ownership interests”
under the Volcker Rule or (C) ownership of the Advances will be otherwise exempt
from the Volcker Rule, then the Required Sale Date shall not occur; provided,
further, that upon receipt of further official guidance from or on behalf of the
Board of Governors of the Federal Reserve System with respect to compliance with
the Volcker Rule, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith in respect of amendments or modifications to the
Transaction Documents appropriate to assure compliance with or exemption from
the Volcker Rule.


“Required Utilization” has the meaning set forth in Section 3.5.


“Responsible Officer” means, with respect to (a) the Servicer or the Borrower,
its Chief Executive Officer, Chief Financial Officer, or any other officer or
employee of the Servicer or the Borrower directly responsible for the
administration or collection of the Collateral Obligations, (b) the Collateral
Agent or Collateral Custodian, any officer within the Corporate Trust Office,
including any director, vice president, assistant vice president or associate
having direct responsibility for the administration of this Agreement, who at
the time shall be such officers, respectively, or to whom any matter is referred
because of his or her knowledge of and familiarity with the particular subject,
or (c) any other Person, the President, any Vice-President or Assistant
Vice-President, Corporate Trust Officer or the Controller of such Person, or any
other officer or employee having similar functions.


“Retained Economic Interest” has the meaning set forth in Section
10.24(a)Section 10.24(a).


“Retained Interest” means, with respect to any Collateral Obligation included in
the Collateral, (a) such obligations to provide additional funding with respect
to such Collateral Obligation that have been retained by the other lender(s) of
such Collateral Obligation, (b) all of the rights and obligations, if any, of
the agent(s) under the Underlying Instruments, (c) any unused commitment fees
associated with the additional funding obligations that are being retained in
accordance with clause (a) above, and (d) any agency or similar fees associated
with the rights and obligations of the agent(s) that are being retained in
accordance with clause (b) above.


“Retention Requirements” means (i) Part 5 of the Capital Requirements Regulation
and, as supplemented by Commission Delegated Regulation (EU) No 625/2014 of 13
March 2014 and Commission Implementing Regulation (EU) No 602/2014 of 4 June
2014; (ii) Article 17 of the AIFMD, as supplemented by Section 5 of the AIFMD
Level 2 Regulation; (iii) Article 135(2) of the Solvency II Directive as
supplemented by Chapter

S- 36

--------------------------------------------------------------------------------

Exhibit 10.1

VIII of the Solvency II Level 2 Regulation; (iv) in each case together with, any
guidelines, regulatory technical standards, delegated regulations, implementing
technical standards or related documents published from time to time in relation
thereto by the European Banking Authority (or any predecessor or successor
agency or authority) and adopted by the European Commission; and (v) to the
extent informing the interpretation of (i) or (iv) above, the guidelines and
related documents previously published in relation to preceding risk retention
legislation by the European Banking Authority (and/or its predecessor, the
Committee of the European Banking Supervisors) which continue to apply to the
provisions on Part 5 of the Capital Requirements Regulation, together with each
other amendment or modification thereto approved by the parties hereto for
purposes of this definition, each to the extent legally binding in the Member
State of a Lender and in each case as determined or imposed by any regulatory
body having supervisory authority over any Lender.


“Revaluation Event” means each occurrence of any of the following with respect
to any Collateral Obligation during the time such Collateral Obligation is
Collateral:


(a)the occurrence of a default as to the payment of principal and/or interest
has occurred and is continuing with respect to such Collateral Obligation (after
giving effect to any grace period applicable thereto, but in no event more than
five Business Days);


(b)the occurrence of an Insolvency Event with respect to any related Obligor;


(c)the occurrence of a default as to the payment of principal and/or interest
has occurred and is continuing with respect to another debt obligation of the
same Obligor secured by the same collateral and which is either senior to or
pari passu with in right of payment to such Collateral Obligation (after giving
effect to any grace period applicable thereto, but in no event longer than five
Business Days);


(d)the Servicer determines, in its sole discretion, that all or a portion of
such Collateral Obligation is not collectible or otherwise places such
Collateral Obligation on non- accrual status;


(e)the occurrence of a Material Modification with respect to such Collateral
Obligation that, if required by Section 10.18, is not previously approved by the
Administrative Agent (in its sole discretion);


(f)the related Obligor fails to deliver to the Borrower or the Servicer any
financial reporting information (i) as required by the Underlying Instruments of
such Collateral Obligation (after giving effect to any applicable grace or cure
period thereunder) and (ii) with a frequency of at least quarterly (allowing for
any applicable grace or cure periods);


(g)with respect to any Enterprise Value Loan, the Leverage Multiple with respect
to such Collateral Obligation increases by 1x or more over the Original Leverage
Multiple with respect to such Collateral Obligation;


(h)with respect to any Asset Based Loan, (A) the Borrower fails (or fails to
cause the Obligor to) retain an Approved Valuation Firm to re-calculate the
Appraised Value of (x)

S- 37

--------------------------------------------------------------------------------

Exhibit 10.1

with respect to any such Asset Based Loan that has intellectual property,
equipment or real property, as the case may be, in its borrowing base, the
collateral securing such Asset Based Loan that at least once every twelve (12)
months that such Loan is included in the Collateral (subject to a 30 day grace
period with respect to any such review) and (y) with respect to all other Asset
Based Loans included in the Collateral, the collateral securing such Loan at
least once every six (6) months that such Loan is included in the Collateral
(subject to a 30 day grace period with respect to any such review) or (B) the
Borrower (or the related Obligor, as applicable) changes the Approved Valuation
Firm with respect to any Asset Based Loan that or the related Approved Valuation
Firm changes the metric for valuing the collateral of such Loan, each without
the written approval of the Administrative Agent;


(i)with respect to any Asset Based Loan, the Effective LTV of such Collateral
Obligation increases by more than an amount equal to 10% of the Original
Effective LTV of such Collateral Obligation; or


(j)with respect to any Asset Based Loan, the Effective LTV of such Collateral
Obligation increases to an amount greater than 1.


“Revolving Loan” means a Collateral Obligation that specifies a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Collateral Obligation.


“Revolving Period” means the period of time starting on the ExistingAmendment
No. 1 Effective Date and ending on the earliest to occur of (i) the date that is
30 months after the ExistingAmendment No. 1 Effective Date or, if such later
date to which it is extended pursuant to Section 2.6, the date mutually agreed
upon by the Borrower and the Administrative Agent, (ii) the date on which the
Facility Amount is terminated in full pursuant to Section 2.5 or (iii) the
occurrence of an Event of Default.


“Sale Agreement” means the Sale and Contribution Agreement, dated as of the
Existing Effective Date, by and between the Equityholder, as seller, and the
Borrower, as purchaser.


“Schedule of Collateral Obligations” means the list or lists of Collateral
Obligations attached to each Asset Approval Request and each Reinvestment
Request. Each such schedule shall identify the assets that will become
Collateral Obligations, shall set forth such information with respect to each
such Collateral Obligation as the Borrower or the Administrative Agent may
reasonably require and shall supplement any such schedules attached to
previously-delivered Asset Approval Requests and Reinvestment Requests.


“Scheduled Collateral Obligation Payment” means each periodic installment
payable by an Obligor under a Collateral Obligation for principal and/or
interest in accordance with the terms of the related Underlying Instrument.


“Second Lien Loan” means any Loan that (i) is not (and that by its terms is not
permitted to become) subordinate in right of payment to any other obligation of
the related Obligor other than a First Lien Loan with respect to the liquidation
of such Obligor or the

S- 38

--------------------------------------------------------------------------------

Exhibit 10.1

collateral for such Loan and (ii) is secured by a valid second priority
perfected Lien to or on specified collateral securing the related Obligor’s
obligations under the Loan, which Lien is not subordinate to the Lien securing
any other debt for borrowed money other than a First Lien Loan on such specified
collateral and any Permitted Liens.


“Secured Parties” means, collectively, the Collateral Agent, the Collateral
Custodian, each Lender, the Administrative Agent, each other Affected Person,
Indemnified Party and Hedge Counterparty and their respective permitted
successors and assigns.


“Securities Intermediary”: means the Collateral Custodian, or any subsequent
institution acceptable to the Administrative Agent and the Borrower at which the
Accounts are kept.


“Servicer” means initially HMS Income Fund, Inc. or any successor servicer
appointed pursuant to this Agreement.


“Servicer Default” means the occurrence of one of the following events:


(a)any failure by the Servicer to deposit or credit, or to deliver for deposit,
in the Collection Account any amount required hereunder to be so deposited,
credited or delivered or to make any required distributions therefrom, which
failure continues for two (2) Business Days;


(b)failure on the part of the Servicer duly to observe or to perform in any
respect any other covenant or agreement of the Servicer set forth in this
Agreement which failure continues unremedied for a period of 30 days after the
date on which written notice of such failure shall have been given to the
Servicer by the Borrower, the Collateral Agent or the Administrative Agent;


(c)the occurrence of an Insolvency Event with respect to the Servicer;


(d)any representation, warranty or statement of the Servicer made in this
Agreement or any certificate, report or other writing delivered pursuant hereto
shall prove to be false or incorrect as of the time when the same shall have
been made or deemed made (i) which incorrect representation, warranty or
statement has a material and adverse effect on (1) the validity, enforceability
or collectability of this Agreement or any other Transaction Document or (2) the
rights and remedies of any Secured Party with respect to matters arising under
this Agreement or any other Transaction Document, and (ii) within 30 days after
written notice thereof shall have been given to the Servicer by the Borrower,
the Collateral Agent or the Administrative Agent, the circumstance or condition
in respect of which such representation, warranty or statement was incorrect
shall not have been eliminated or otherwise cured;


(e)an Event of Default occurs;


(f)(i) the failure of the Servicer to make any payment when due (after giving
effect to any related grace period) under one or more agreements for borrowed
money to which it is a party in an aggregate amount in excess of $1,000,000,
individually or in the

S- 39

--------------------------------------------------------------------------------

Exhibit 10.1

aggregate; or (ii) the occurrence of any event or condition that has resulted in
or permits the acceleration of such recourse debt, whether or not waived;


(g)the rendering against the Servicer of one or more final, non-appealable
judgments, decrees or orders for the payment of money in excess of $1,000,000,
individually or in the aggregate, and the continuance of such judgment, decree
or order unsatisfied and in effect for any period of more than sixty (60)
consecutive days without a stay of execution;


(h)a Change of Control occurs; or


(i)HMS Income Fund, Inc. ceases to be the Servicer.


“Servicing Fee” means, with respect to any Distribution Date, the fee payable to
the Servicer or successor servicer (as applicable) for services rendered during
the related Collection Period, which shall be equal to one-twelfth of the
product of (i) the Servicing Fee Percentage multiplied by (ii) the average of
the values of the Aggregate Eligible Collateral Obligation Amount on the first
day and the last day of the related Collection Period.


“Servicing Fee Percentage” means 0.30%.


“Servicing Standard” means, with respect to any Collateral Obligations, to
service and administer such Collateral Obligations on behalf of the Secured
Parties in accordance with the Underlying Instruments and all customary and
usual servicing practices which are consistent with the higher of: (i) the
customary and usual servicing practices that a prudent loan investor or lender
would use in servicing loans like the Collateral Obligations for its own
account, and (ii) the same care, skill, prudence and diligence with which the
Servicer services and administers loans for its own account or for the account
of others.


“Solvency II Directive” European Union Directive 2009/138/EC on the taking-up
and pursuit of the business of Insurance and Reinsurance.


“Solvency II Level 2 Regulation” means Commission Delegated Regulation (EU) No
2015/35 of 10 October 2014 supplementing Solvency II.


“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor or successors thereto.


“Structured Finance Obligation” means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any Obligor, including collateralized debt obligations and
mortgage-backed securities, including (but not limited to) collateral debt
obligations, collateral loan obligations, asset backed securities and commercial
mortgage backed securities or any resecuritization thereof.


“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.

S- 40

--------------------------------------------------------------------------------

Exhibit 10.1





“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 7.11 and the Sale Agreement.


“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after subtracting therefrom the aggregate amount of the intangible
assets of such Person and its consolidated Subsidiaries, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other Charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.


“Transaction Documents” means this Agreement, the Notes, the Sale Agreement, the
Collateral Agent and Collateral Custodian Fee Letter, each Fee Letter, the
Account Control Agreement and the other documents to be executed and delivered
in connection with this Agreement, specifically excluding from the foregoing,
however, Underlying Instruments delivered in connection with this Agreement.


“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.


“Underlying Instrument” means the loan agreement, credit agreement or other
customary agreement pursuant to which a Collateral Obligation has been created
or issued and each other agreement that governs the terms of or secures the
obligations represented by such Collateral Obligation or of which the holders of
such Collateral Obligation are the beneficiaries.


“Undrawn Fee” a fee payable during the Revolving Period pursuant to Section 3.1
for each day of the related Collection Period equal to the product of (x) the
difference between the aggregate Commitments on such day minus the aggregate
principal amount of outstanding Advances on such day times (y) the Undrawn Fee
Rate times (z) 1/360; provided that, notwithstanding the foregoing, the Undrawn
Fee relating to any Utilization Shortfall shall not be payable to the extent
that the Utilization Fee relating to such Utilization Shortfall is paid to the
Lenders in accordance with this Agreement.


“Undrawn Fee Rate” means 0.40%.


“Unfunded Exposure Account” means a segregated, non-interest bearing securities
account number 172148-700, which is created and maintained on the books and
records of the Securities Intermediary entitled “Unfunded Exposure Account” in
the name of the Borrower and subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).


“Unfunded Exposure Shortfall” has the meaning set forth in Section 8.1(a).

S- 41

--------------------------------------------------------------------------------

Exhibit 10.1



“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.


“Unmatured Servicer Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute a
Servicer Default.


“Upfront Fee” has the meaning set forth in the Fee Letters.


“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.


“U.S. Borrower” means any Borrower that is a U.S. Person.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning set forth in Section 4.3(f).


“Utilization” has the meaning set forth in Section 3.5.


“Utilization Condition” has the meaning set forth in Section 3.5.


“Utilization Fee” has the meaning set forth in Section 3.5.


“Utilization Shortfall” has the meaning set forth in Section 3.5.


“Valuation Firm” means Valuation Research Corporation, Lincoln International
and/or Murray, Devine & Company, Inc.


“Variable Funding Asset” means any Revolving Loan or other asset that by its
terms may require one or more future advances to be made to the related Obligor
by any lender thereon or owner thereof.


“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.


“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
Borrower as an “equity kicker” from the Obligor in connection with a Collateral
Obligation.


“Warranty Collateral Obligation” has the meaning set forth in Section 7.11.


“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Obligations included in the Adjusted
Aggregate Eligible Collateral Obligation Balance, the number obtained by (i)
summing the products obtained by multiplying (a) the Advance Rate of each such
Eligible Collateral Obligation by (b) such

S- 42

--------------------------------------------------------------------------------

Exhibit 10.1

Eligible Collateral Obligation’s contribution to the Adjusted Aggregate Eligible
Collateral Obligation Balance and (ii) dividing such sum by the Adjusted
Aggregate Eligible Collateral Obligation Balance.


“Weighted Average Coupon” means, as of any day, the number expressed as a
percentage equal to (i) the sum, for each Eligible Collateral Obligation
(including, for any Deferrable Collateral Obligation, only the required current
cash pay interest thereon) that is a Fixed Rate Collateral Obligation of (x) the
interest rate for such Collateral Obligation minus the LIBOR Rate multiplied by
(y) the Collateral Obligation Amount of each such Collateral Obligation divided
by (ii) the sum of the Collateral Obligation Amounts for all Eligible Collateral
Obligations that are Fixed Rate Collateral Obligations.


“Weighted Average Life” means, as of any day with respect to all Eligible
Collateral Obligations included in the Collateral, the number of years following
such date obtained by (i) summing the products obtained by multiplying (a) the
Average Life at such time of each such Eligible Collateral Obligation by (b) the
Collateral Obligation Amount of such Collateral Obligation and (ii) dividing
such sum by the aggregate Collateral Obligation Amounts of all Eligible
Collateral Obligations included in the Collateral.


“Weighted Average Spread” means, as of any day, the number expressed as a
percentage equal to (i) the Aggregate Funded Spread divided by (ii) the
Aggregate Eligible Collateral Obligation Amount (excluding any interest that has
been deferred and capitalized on any Deferrable Collateral Obligation).


“Withholding Agent” means the Borrower, the Administrative Agent, and the
Servicer.


“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.


“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.


Section 1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement have the meanings as so defined
herein when used in the Notes or any other Transaction Document, certificate,
report or other document made or delivered pursuant hereto or thereto.


(b) Each term defined in the singular form in Section 1.1 or elsewhere in this
Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement, the Notes or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto or
thereto, and each term defined in the plural form in Section 1.1 shall mean the
singular thereof when the singular form of such term is used herein or therein.


(c) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, the term “including” means “including
without limitation,”

S- 43

--------------------------------------------------------------------------------

Exhibit 10.1

and article, section, subsection, schedule and exhibit references herein are
references to articles, sections, subsections, schedules and exhibits to this
Agreement unless otherwise specified.


(d) The following terms which are defined in the UCC in effect in the State of
New York on the date hereof are used herein as so defined: Accounts,
Certificated Securities, Chattel Paper, Control, Documents, Equipment, Financial
Assets, Funds-Transfer System, General Intangibles, Indorse and Indorsed,
Instruments, Inventory, Investment Property, Proceeds, Securities Accounts,
Securities Intermediary, Security Certificates, Security Entitlements, Security
Interest and Uncertificated Securities.


(e) For the avoidance of doubt, on each Measurement Date, the status of each
Eligible Collateral Obligation shall be re-determined by the Servicer as of such
date and, as a consequence thereof, Collateral Obligations that were previously
Eligible Collateral Obligations on a prior Measurement Date may be excluded from
the Aggregate Eligible Collateral Obligation Amount calculated on such
Measurement Date.


(f) Unless otherwise specified, each reference in this Agreement or in any other
Transaction Document to a Transaction Document shall mean such Transaction
Document as the same may from time to time be amended, restated, supplemented or
otherwise modified in accordance with the terms of the Transaction Documents.


(g) Unless otherwise specified, each reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder and reference to any Section or other provision of any
Applicable Law means that provision of such Applicable Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision


(h) All calculations required to be made hereunder with respect to the
Collateral Obligations and the Borrowing Base shall be made on a trade date
basis (other than sales to a Person who is not an Approved Dealer, which such
sales shall be calculated on a settlement date basis) and after giving effect to
(x) all purchases or sales to be entered into on such trade date or settlement
date, as applicable, (y) all Advances requested to be made on such trade date or
settlement date, as applicable, plus the balance of all unfunded Advances to be
made in connection with the Borrower’s purchase of previously requested (and
approved) Collateral Obligations and (z) in the case of calculations pursuant to
Section 8.3(a), all distributions to be made at or prior to the relevant time of
determination.


(i) Any use of the term “knowledge” or “actual knowledge” in this Agreement
shall mean actual knowledge after reasonable inquiry.


(j) Subject to the provisions of Section 11.13, each reference to delivery to
“each Lender (via the Collateral Agent’s Website)” shall mean delivery by the
applicable party to the Collateral Agent of such notice, report, certificate or
other

S- 44

--------------------------------------------------------------------------------

Exhibit 10.1

documents (collectively, the “Lender Information”) by e-mail at
hinesteam@usbank.com, with a subject heading “HMS LFSA Lender Information”;
provided, however, that with respect to (w) any Advance Request (or subsequent
notice of a revocation or delay thereof), any notice delivered pursuant to
Section 2.4 or Section 2.5, posting pursuant to the preceding sentence shall not
constitute delivery to the Lenders. The Administrative Agent, the Collateral
Agent and the Collateral Custodian agree to provide all Lender Information and
other materials as requested by the Lenders (to the extent such materials are
reasonably available to such party) to be delivered to the Collateral Agent to
be posted on the Collateral Agent’s Website for access by each Lender. Any
Lender Information so delivered to the Collateral Agent will be made available
on a password protected basis to the Lenders and other parties entitled thereto
under this Agreement on the Collateral Agent’s Website within one (1) Business
Day following the Collateral Agent’s receipt thereof. Posting pursuant to the
preceding sentence shall constitute valid delivery of the Lender Information to
the Lenders with the terms of this Agreement. As a condition to access to the
Collateral Agent’s internet website, the Collateral Agent may require
registration and the acceptance of a disclaimer. The Collateral Agent shall be
entitled to rely on but shall not be responsible for the content or accuracy of
any information provided in any notice and may affix thereto any disclaimer it
deems appropriate in its reasonable discretion.


(k) If any Lender elects not to receive a Note, all references herein and in the
other Transaction Documents to such Lender’s Note shall be deemed to mean the
Advances outstanding with respect to such Lender. The parties hereto acknowledge
and agree that the provisions herein and the other Transaction Documents related
to the Lenders hereunder shall apply to each Lender regardless of whether such
Lender has received a Note.


ARTICLE II


THE FACILITY, ADVANCE PROCEDURES AND NOTES


Section 2.1 Advances.    (a) On the terms and subject to the conditions set
forth in this Agreement, (i) each Lender with a Class A-1 Commitment hereby
agrees to make advances to or on behalf of the Borrower (individually, a “Class
A-1 Advance” and collectively the “Class A-1 Advances”) and (ii) each Lender
with a Class A-2 Commitment hereby agrees to make advances to or on behalf of
the Borrower (individually, a “Class A-2 Advance” and collectively the “Class
A-2 Advances”), in each case from time to time on any date (each such date on
which an Advance is made, an “Advance Date”) during the period from the
Effective Date to the end of the Revolving Period; provided that (i) there shall
be no more than two (2) Advance Dates during any calendar week; provided
further, that, (ii) Class A-2 Advances shall be revolving advances and treated
as Class A-1 Advances, until designated or assigned as term loans pursuant to
Section 2.9. and (iii) a Non-Extending Lender shall (notwithstanding anything in
this Agreement to the contrary)

S- 45

--------------------------------------------------------------------------------

Exhibit 10.1

only be required to make Advances to or on behalf of the Borrower during such
Lender’s Revolving Period in effect immediately prior to becoming a
Non-Extending Lender pursuant to Section 2.6.


(b) Under no circumstances shall any Lender make an Advance if, after giving
effect to such Advance and any purchase of Eligible Collateral Obligations in
connection therewith, the aggregate outstanding principal amount of all Advances
would exceed the lower of (i) the Facility Amount and (ii) the Borrowing Base on
such day. Subject to the terms of this Agreement, during the Revolving Period,
the Borrower may borrow, reborrow, repay and prepay (subject to the provisions
of Section 2.4) one or more Class A-1 Advances and Class A-2 Advances (excluding
any Class A-2 Advances designated or assigned as term loans pursuant to Section
2.9). Once designated or assigned as term loans pursuant to Section 2.9, Class
A-2 Advances may only be repaid or prepaid in accordance with this Agreement and
may not be reborrowed.


Section 2.2 Funding of Advances. (a) Subject to the satisfaction of the
conditions precedent set forth in Section 6.2, the Borrower may request Advances
hereunder by giving notice to the Collateral Agent, the Administrative Agent and
the Lenders of the proposed Advance at or prior to 11:00 a.m., New York City
time, at least two (2) Business Days prior to the proposed Advance Date. Such
notice (herein called the “Advance Request”) shall be in the form of Exhibit C-1
and shall include (among other things) the proposed Advance Date and amount of
such proposed Advance, the account information of the Borrower to which the
Collateral Agent shall make the proceeds of such requested Advances available,
and shall, if applicable, be accompanied by an Asset Approval Request setting
forth the information required therein with respect to the Collateral
Obligations to be acquired by the Borrower on the Advance Date (if applicable).
The amount of any Advance shall at least be equal to the least of (x) $500,000,
(y) the (1) Borrowing Base on such day minus (2) the Advances outstanding on
such day and (z) the (1) Facility Amount on such day minus (2) the Advances
outstanding on such day before giving effect to the requested Advance as of such
date. The amount of each Advance shall be allocated among the Lenders pro rata
based on the aggregate unfunded Commitments (excluding Class A-2 Commitments
designated or assigned as term loans pursuant to Section 2.9, to which no
allocation shall be made) as of the proposed Advance Date as a Class A-1 Advance
and a Class A-2 Advance. Any Class A-2 Commitments designated or assigned as
term loans pursuant to Section 2.9 shall be fully funded on the date of such
designation or assignment and the term loan Class A-2 Commitments outstanding
shall equal such funded amounts (subject to Section 2.4 and 2.5). Any Advance
Request given by the Borrower pursuant to this Section 2.2, shall be irrevocable
and binding on the Borrower. The Administrative Agent shall have no obligation
to lend funds hereunder in its capacity as Administrative Agent. Subject to
receipt by the Collateral Agent of an Officer’s Certificate of the Borrower
confirming the satisfaction of the conditions precedent set forth in

S- 46

--------------------------------------------------------------------------------

Exhibit 10.1

Section 6.2, and the Collateral Agent’s receipt of such funds from the Lenders,
the Collateral Agent shall make the proceeds of such requested Advances
available to the Borrower by deposit to such account as designated in the
Advance Request in same day funds no later than 3:00 p.m., New York City time,
on such Advance Date.


(b) Lender’s Commitment. Notwithstanding anything contained in this Section
2.2(b) or Section 2.2(c) or elsewhere in this Agreement to the contrary, no
Lender shall be obligated to provide the Borrower with funds in connection with
an Advance in an amount that would result in the portion of the Advances then
funded by it exceeding its Commitment then in effect. The obligation of each
Lender to remit any Advance shall be several from that of the other Lenders, and
the failure of any Lender to so make such amount available to the Borrower shall
not relieve any other Lender of its obligation hereunder.


(c) Unfunded Commitment Provisions. Notwithstanding anything to the contrary
herein, upon the occurrence of the earlier of (i) any acceleration of the
maturity of Advances pursuant to Section 13.2 or (ii) the end of the Revolving
Period, the Borrower shall request an Advance in the amount of the Aggregate
Unfunded Amount minus the amount already on deposit in theif an Unfunded
Exposure Account. Following receipt of such Advance RequestShortfall exists, the
Lenders shall fund such Advance by delivering, to the extent of available
Commitments, fund Advances in an aggregate amount equal toof the Aggregate
Unfunded AmountExposure Shortfall directly to the Collateral Custodian to be
deposited into the Unfunded Exposure Account, notwithstanding anything to the
contrary herein (including, without limitation, the Borrower’s failure to
satisfy any of the conditions precedent set forth in Section 6.2). For the
avoidance of doubt, no Lender shall be obligated to fund an aggregate amount in
excess of its Commitment.


Section 2.3 Notes. The Borrower shall, upon the request of any Lender, on or
after the date such Lender becomes a party hereto (whether on the Existing
Effective Date, the Effective Date or by assignment or otherwise), execute and
deliver a Note evidencing the Advances of such Lender. Each such Note shall be
payable to such Lender (or its registered assigns) in a face amount equal to
such Lender’s Commitment as of the Existing Effective Date, the Effective Date
or the effective date on which such Lender becomes a party hereto, as
applicable. Promptly upon the request of any Lender that has not previously
received a Note, the Borrower shall deliver a duly executed Note in an aggregate
face amount equal to the applicable Lender’s Commitment as of the date of such
request. The Borrower hereby irrevocably authorizes each Lender to make (or
cause to be made) appropriate notations on the grid attached to the Notes (or on
any continuation of such grid, or at the option of such Lender, in its records),
which notations, if made, shall evidence, inter alia, the date of the
outstanding principal of the Advances evidenced thereby and each payment of
principal thereon. Such notations shall be rebuttably presumptive evidence of
the subject matter thereof absent manifest error; provided, that the failure to
make any such notations shall not limit or otherwise affect any of the
Obligations or any payment thereon.

S- 47

--------------------------------------------------------------------------------

Exhibit 10.1



Section 2.4 Repayment and Prepayments. (a) The Borrower shall repay the Advances
outstanding (b) on each Distri ution Date to the extent required to be paid
hereunder and funds are available therefor pursuant to Section 8.3 and (c) in
full on the Facility Termination Date.


(d) Prior to the Facility Termination Date, the Borrower may, from time to time,
make a voluntary prepayment, in whole or in part, of the outstanding principal
amount of any Advance using Principal Collections on deposit in the Principal
Collection Account or other funds available to the Borrower on such date;
provided, that


(i) all such voluntary prepayments shall require prior written notice (a “Notice
of Prepayment”) in accordance with Section 17.3 to the Administrative Agent and
the Lenders (with a copy to the Collateral Agent) by 11:00 a.m. two (2) Business
Days prior to such voluntary prepayment;


(ii) all such voluntary partial prepayments shall be in a minimum amount of
$500,000;


(iii) each prepayment shall be applied on the Business Day received by the
Administrative Agent if received by 3:00 p.m., New York City time, on such day
(or, if received after 3:00 p.m., New York City time, on the immediately
following Business Day) as Amount Available constituting Principal Collections
pursuant to Section 8.3(a) as if (x) the date of such prepayment were a
Distribution Date and (y) such prepayment occurred during the Collection Period
to which such Distribution Date relates; and


(iv) (a) during the Revolving Period, each prepayment shall be applied (x)
first, to reduce, pro rata, based on outstanding Advances any Class A-1 Advances
and Class A-2 Advances (excluding Class A-2 Advances designated or assigned as
term loans pursuant to Section 2.9) outstanding and (y) second, to reduce any
Class A-2 Advances designated or assigned as term loans pursuant to Section 2.9
outstanding; provided that in connection with any reduction of any such Class
A-2 Advances designated or assigned as term loans pursuant to Section 2.9, the
corresponding term loan Class A-2 Commitment of each Lender shall automatically,
and without further action by any party, be reduced pro rata with all other
Class A-2 Lenders; provided further that, after the end of the Revolving Period
of a Non-Extending Lender (which, for the avoidance of doubt, shall mean such
Lender’s Revolving Period in effect immediately prior to becoming a
Non-Extending Lender pursuant to Section 2.6), at the Borrower’s election any
prepayment under this sub-clause (b) may be made to the Non-Extending Lenders
pro rata (without requiring a payment to be made to the other Lenders) in
accordance with this Section 2.4, and such prepayment shall result in a
simultaneous reduction of such Non-Extending Lender’s Commitments in the amount
of such prepayment and (b) after the Revolving Period, each prepayment shall be
applied to reduce, pro rata, any Class A-1 Advances and Class A-2 Advances;
provided that, in each case, if any Lender shall have declined an Extension
Request pursuant to Section 2.6, the Borrower may elect to reduce such Lender’s
Commitment non-pro rata by paying such Lender the aggregate outstanding
principal amount

S- 48

--------------------------------------------------------------------------------

Exhibit 10.1

of such Lender’s Advances in accordance with this Section 2.4 (an “Extension
Rejection Repayment”)..


Each such prepayment shall be subject to the payment of any amounts required by
Section 2.5(cb) (if any) resulting from a prepayment or payment.


Section 2.5 Permanent Reduction of Facility Amount. (a) The Borrower may at any
time upon five Business Days’ prior written notice given in accordance with
Section 17.3 to the Administrative Agent (with a copy to the Collateral Agent),
permanently reduce the Facility Amount in whole or in part upon payment in full
(in accordance with Section 2.4) of the aggregate outstanding principal amount
of all Advances or (ii) in part by any pro rata amount that the Facility Amount
exceeds the aggregate outstanding principal amount of all Advances (after giving
effect to any concurrent prepayment thereof). In connection with any permanent
reduction of the Facility Amount under this Section 2.5(a), the unfunded
Commitment of each Lender shall automatically, and without any further action by
any party, be reduced pro rata with all other Lenders such that the sum of all
Commitments will equal the newly reduced Facility Amount.


(b) In the event of any prepayment of any outstanding Class A-2 Advance
designated or assigned as a term loan pursuant to Section 2.9 in accordance with
Section 2.4(b), the Facility Amount shall be reduced in whole or in part in the
amount of the outstanding principal amount of such Class A-2 Advances so
prepaid.


(b) (e) As a condition precedent to any permanent reduction of the Facility
Amount pursuant to Section 2.5(a), the Borrower shall pay to each Lender and the
Administrative Agent, for their respective accounts, any applicable Prepayment
Fee; provided that no such Prepayment Fee shall be payable to any such Lender in
connection with an Extension Rejection RepaymentNon-Extending Lender.


Section 2.6 Extension of Revolving Period. The Borrower may, at any time after
the first anniversary of the Amendment No. 1 Effective Date and prior to the
date that is twenty Business Days prior to the last dateday of the then
effective Revolving Period, deliver a written notice to each Lender (with a copy
to the Administrative Agent and the Collateral Agent) requesting an extension of
the Revolving Period for an additional twelve months (each qualifying request,
an “Extension Request”). Each Lender may approve or decline (a “Non-Extending
Lender”) an Extension Request in its sole discretion; provided, that the Lenders
shall respond to an Extension Request in writing not later than 30 days
following receipt of such Extension Request, and if any Lender does not respond
in writing by the end of such 30 day period it shall be deemed to have denied
such Extension Request. No request by the Borrower to extend the Revolving
Period shall be considered an “Extension Request” if such request is conditioned
on an amendment to any other provision of the

S- 49

--------------------------------------------------------------------------------

Exhibit 10.1

Transaction Documents. Each Lender shall promptly notify the Administrative
Agent (with a copy to the Collateral Agent) of any approved Extension Request.
The Servicer (via the Collateral Agent’s Website) shall promptly provide notice
of any approved Extension Request to Morningstar. All Extension Requests must be
approved by all Lenders to be effective, except for any Lender to which an
Extension Rejection Payment is made.Non-Extending Lender which has been or is
expected to be repaid in full by the date that is 60 months after either (i) the
Amendment No. 1 Effective Date, in the case of the first such approved Extension
Request or (ii) the date the Revolving Period was last extended with the
approval of a Non-Extending Lender.


Section 2.7 Calculation of Discount Factor.


(a) In connection with the purchase of each Collateral Obligation and prior to
such Collateral Obligation being purchased by the Borrower and included in the
Collateral, the Administrative Agent will assign (in its sole discretion) a
Discount Factor for such Collateral Obligation; provided, that, such Discount
Factor shall not exceed the lesser of (i) the Purchase Price or (ii) 100% of the
par value of each such Collateral Obligation.


(b) If a Revaluation Event occurs with respect to any Collateral Obligation, the
Discount Factor of such Collateral Obligation may be amended by the
Administrative Agent, in its sole discretion. The Administrative Agent will
provide written notice of the revised Discount Factor to the Borrower, the
Collateral Agent, each Lender (via the Collateral Agent’s Website) and the
Servicer. To the extent the Servicer has actual knowledge or has received notice
of any Revaluation Event with respect to any Collateral Obligation, the Servicer
shall give prompt notice thereof to the Administrative Agent.


(c) If the circumstances giving rise to any Revaluation Event with regard to any
Collateral Obligation cease to be applicable, the Servicer may provide written
notice of such changed circumstance to the Administrative Agent, and if no
Revaluation Event shall then be continuing for such Collateral Obligation, the
Administrative Agent shall in good faith re-evaluate the Discount Factor for
such Collateral Obligation; provided that the Discount Factor shall not exceed
the Discount Factor previously assigned to such Collateral Obligation pursuant
to clause (a) above.


(d) Within ten Business Days following receipt of notice of a Revaluation Event,
Lenders holding Commitments aggregating more than 50% of all Commitments
(excluding the Commitment of DBNY or its Affiliates) (each such Lender, a
“Dissenting Lender”) may request the Servicer to solicit a determination by a
Valuation Firm selected by the Servicer of a revised Discount Factor for such
Collateral Obligation; provided that for so long as any one Lender holds 50% or
more of all Commitments (excluding the Commitment of DBNY and its Affiliates),
then “Dissenting Lenders” shall be any two or more Lenders; provided, further,
that, the right to make such request of the Servicer may not be exercised by the
Lenders

S- 50

--------------------------------------------------------------------------------

Exhibit 10.1

more than five (5) times in any 12-month period. If the selected Valuation
Firm’s calculation of such Discount Factor is lower than the revised Discount
Factor (if any) assigned by the Administrative Agent to such Collateral
Obligation, such calculation shall supersede the Discount Factor assigned by the
Administrative Agent pursuant to Section 2.7(a) or (b) and become the Discount
Factor for such Collateral Obligation until such time as a further revised
Discount Factor is assigned to such Collateral Obligation in accordance with
Section 2.7(b) or 2.7(c).


Section 2.8 Increase in Facility Amount.


The Borrower may, with the prior written consent of the Administrative Agent
(which consent may be conditioned on one or more conditions precedent in its
sole discretion), (i) increase the Commitment of the existing Lenders (pro rata)
with the consent of each such Lender, (which consent may be conditioned on one
or more conditions precedent in its sole discretion), (ii) if such existing
Lenders do not agree to the a pro rata increase of the Commitments pursuant to
the foregoing clause (i), increase the Commitment of existing Lenders non-pro
rata with the consent of each such Lender (which consent may be conditioned on
one or more conditions precedent in its sole discretion) and/or (iii) if such
existing Lenders do not agree to increase the Commitments pursuant to the
foregoing clauses (i) or (ii), add additional Lenders, in each case which shall
increase the Facility Amount by the amount of the increased or new Commitment of
each such existing or additional Lender. Notwithstanding the foregoing, no such
increase shall be permitted without the prior written consent of DBNY if, after
giving effect to any such increase, DBNY’s Commitment will no longer be at least
51% of the Facility Amount. Notwithstanding anything herein to the contrary, no
Lender shall have any obligation to increase its Commitment and no Lender’s
Commitment shall be increased without its consent thereto, and each Lender may
at its option, unconditionally and without cause, decline to increase its
Commitment.


Section 2.9 Term Loan Allocation.


During the Revolving Period, the Administrative Agent shallmay, with the prior
written consent of the Borrower and each affected Lender, be permitted to (a)
designate the Class A-1 Commitment or the revolving Class A-2 Commitment of any
Lender (including any new Lender added pursuant to Section 2.8) as a term loan
Class A-2 Commitment and (b) causerequest any Lender to assign its Class A-1
Commitment or revolving Class A-2 Commitment, as applicable, to a term loan
Class A-2 Lender approved by the Borrower so long as the interest rate of such
term loan Class A-2 Advance is less than or equal to the then-effective Interest
Rate if, in each of clauses (a) and (b), after giving effect to such designation
the aggregate Class A-1 Commitments and revolving Class A-2 Commitments
designated as term loan Class A-2 Commitments do not exceed $150,000,000. After
such designation or assignment, such Class A-2 Advance shall be a term loan
hereunder.


Section 2.10 Defaulting Lenders.

S- 51

--------------------------------------------------------------------------------

Exhibit 10.1



(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


(i)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent, with respect to the
Advances, for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Article XIII or otherwise) shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, as the Borrower may request (so long
as no Default or Event of Default shall have occurred and be continuing), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Event of Default shall have occurred and be continuing, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.10(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


(ii)Certain Fees. No Defaulting Lender shall be entitled to receive any fee or
expenses pursuant to this Agreement for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


(iii)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders or Majority
Lenders.


(b)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the

S- 52

--------------------------------------------------------------------------------

Exhibit 10.1

Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the applicable Commitments
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.


(c)Hedge Counterparties. So long as any Lender is a Defaulting Lender, such
Lender shall not be a Hedge Counterparty with respect to any Hedging Agreement
entered into while such Lender was a Defaulting Lender.


ARTICLE III
YIELD, UNDRAWN FEE, ETC.


Section 3.1 Yield and Undrawn Fee. (a) The Borrower hereby promises to pay, on
the dates specified in Section 3.2, Yield on the outstanding amount of each
Advance (or each portion thereof) for the period commencing on the applicable
Advance Date until such Advance is paid in full. No provision of this Agreement
or the Notes shall require the payment or permit the collection of Yield in
excess of the maximum amount permitted by Applicable Law.


(b) The Borrower shall pay any Utilization Fee and any Undrawn Fee on the dates
specified in Section 3.2. Utilization Fees shall be payable, pro rata, to each
Lender that holds a Class A-1 Commitment or Class A-2 Commitment (excluding any
Class A-2 Commitment designated or assigned as term loans pursuant to Section
2.9); provided, that, such Utilization Fees may be subject to adjustment in
connection with a conversion of revolving loans to term loans pursuant to
Section 2.9.


Section 3.2 Yield Distribution Dates. Yield accrued on each Advance (including
any previously accrued and unpaid Yield), any accrued Utilization Fee and any
accrued Undrawn Fee (as applicable) shall be payable, without duplication:


(a) on the Facility Termination Date;


(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Advance; and


(c) on each Distribution Date.

S- 53

--------------------------------------------------------------------------------

Exhibit 10.1





Section 3.3 Yield Calculation. Each NoteAdvance shall bear interest on each day
during each Accrual Period at a rate per annum equal to the product of (a) the
Interest Rate for such Accrual Period multiplied by (b) the outstanding Advances
attributable to such Note on such day. All Yield shall be computed on the basis
of the actual number of days (including the first day but excluding the last
day) occurring during the period for which such Yield is payable over a year
comprised of 360 days.


Section 3.4 Computation of Yield, Fees, Etc. The Administrative Agent shall
determine the applicable Yield and all Fees to be paid by the Borrower on each
Distribution Date for the related Accrual Period and shall advise the Collateral
Agent thereof in writing no later than the Determination Date immediately prior
to such Distribution Date. Such reporting may also include an accounting of any
amounts due and payable pursuant to Sections 4.3 and 5.1.


Section 3.5 Utilization. If the Utilization Condition is not satisfied at any
time during the Revolving Period, then the applicable Utilization Shortfall
shall be deemed to bear interest on each day such condition is not satisfied at
a rate per annum equal to the Applicable Margin. Such interest shall be payable
as a fee (the “Utilization Fee”) to the Lenders in accordance with Sections 3.1
and 3.2, and shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) in the relevant period such
condition is not satisfied over a year comprised of 360 days. As used herein:


“Required Utilization” means from and including the date 90 days after the
Effective Date to and including the last day of the Revolving Period, 75%.


“Utilization” means an amount (expressed as a percentage) equal to (i) the
aggregate principal amount of outstanding Advances divided by (ii) the aggregate
Commitments, in each case, excluding any Class A-2 Commitments or Class A-2
Advances designated or assigned as term loans pursuant to Section 2.9.


“Utilization Condition” means a condition that is satisfied if the Utilization
is greater than or equal to the Required Utilization.


“Utilization Shortfall” means, on any date of determination, the greater of (I)
zero and (II) the difference between (i)(x) the Required Utilization multiplied
by (y) the aggregate Commitments on such day minus (ii) the aggregate principal
amount of outstanding Advances on such day.

S- 54

--------------------------------------------------------------------------------

Exhibit 10.1





ARTICLE IV
PAYMENTS; TAXES




Section 4.1 Making of Payments. Subject to, and in accordance with, the
provisions of this Agreement, all payments of principal of or Yield on the
Advances or Fees and other amounts due to the Lenders shall be made pursuant to
Section 8.3(a) by no later than 3:00 p.m., New York City time, on the day when
due in lawful money of the United States of America in immediately available
funds. Payments received by any Lender after 3:00 p.m., New York City time, on
any day will be deemed to have been received by such Lender on the next
following Business Day. Payments in reduction of the principal amount of the
Advances shall be allocated and applied to Lenders pro rata based on their
respective portions of such Advances, or in any such case in such other
proportions as each affected Lender may agree upon in writing from time to time
with the Borrower. Payments of Yield and Undrawn Fee shall be allocated and
applied to Lenders pro rata based upon the respective amounts of interest and
fees due and payable to them.




Section 4.2 Due Date Extension. If any payment of principal or Yield with
respect to any Advance or Fee falls due on a day which is not a Business Day,
then such due date shall be extended to the next following Business Day, and
additional Yield shall accrue and be payable for the period of such extension at
the rate applicable to such Advance.




Section 4.3 Taxes.(a) Payments Free of Taxes.Any and all payments to a Recipient
by or on account of any obligation of the Borrower under any Transaction
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Official Body in accordance with Applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings for Indemnified Tax applicable to additional
sums payable under this Section 4.3(a)) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding for Indemnified Tax been made.

S- 55

--------------------------------------------------------------------------------

Exhibit 10.1



(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Official Body in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.3(c)) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto.
Such Recipient shall provide a certificate setting forth in reasonable detail
the basis of such Indemnified Tax and the amount of such payment or liability to
the Borrower (with a copy to the Administrative Agent), together with documents
evidencing the same.


(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 15.9 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 4.3(d).


(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to an Official Body pursuant to this Section 4.3, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(f) Status of Lenders.


(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Transaction Document shall deliver
to the Borrower and the Administrative Agent and the Collateral Agent, at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower, the Administrative Agent or the Collateral Agent, such properly
completed and executed documentation prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a

S- 56

--------------------------------------------------------------------------------

Exhibit 10.1

reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrower, the Administrative Agent or the Collateral Agent, shall promptly
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Borrower, the Administrative Agent or the Collateral Agent as
will enable the Borrower, the Administrative Agent or the Collateral Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.


(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Borrower:


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) properly
completed and executed originals of IRS Form W-9 (or successor form) certifying
that such Lender is exempt from U.S. federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is entitled to do so under
Applicable Law, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) whichever of the following is applicable:


(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Transaction Document, properly completed and executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E (or successor form of each) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Transaction Document, properly completed and
executed originals of IRS Form W-8BEN or IRS Form W- 8BEN-E (or successor form
of each) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


(II)properly completed and executed originals of IRS Form W-8ECI (or successor
form);


(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to

S- 57

--------------------------------------------------------------------------------

Exhibit 10.1

the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and    (y)    properly completed and executed originals
of IRS Form W-8BEN or IRS Form W- 8BEN-E (or successor form of each); or


(IV)to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W- 8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable, or
successor form of each of the foregoing certifications; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is entitled to do so under
Applicable Law, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D) if a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to (x) comply with their obligations under FATCA and to determine that
such Lender has complied

S- 58

--------------------------------------------------------------------------------

Exhibit 10.1

with such Lender’s obligations under FATCA or (y) determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments or expansions of FATCA made after the date of this
Agreement and any successor versions of FATCA.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g) Treatment of Certain Refunds.    If any party determines, in its sole
discretion exercised in good faith, that it is eligible to receive or has
received a refund, credit, offset or other reimbursement of or with respect to
any Taxes as to which it has been indemnified pursuant to this Section 4.3
(including by the payment of additional amounts pursuant to this Section 4.3),
it shall promptly pay to the indemnifying party an amount equal to such refund,
credit, offset or reimbursement (but only to the extent of indemnity payments
made under this Section 4.3 with respect to the Taxes giving rise to such
refund, credit, offset or reimbursement), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Official Body with respect to such refund, credit,
offset or reimbursement). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 4.3(g) (plus any penalties, interest or other Charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund, credit, offset or reimbursement to such
Official Body. Notwithstanding anything to the contrary in this Section 4.3(g),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 4.3(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund, credit, offset or reimbursement
had never been paid. This Section 4.3(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. In no event shall this Section 4.3(g) be construed to require
a Lender to repay any indirect tax benefit arising from an Indemnified Tax such
as a foreign tax credit.


(h) Survival. Each party’s obligations under this Section 4.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Transaction Document.


(i) Defined Terms. For the avoidance of doubt, for purposes of this Section 4.3,
the term “Applicable Law” includes FATCA.


(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of Amendment No. 1, the Borrower, the Administrative
Agent and the Collateral Agent shall treat (and the Lenders hereby authorize the
Administrative Agent and Collateral Agent to treat) the Advances as not

S- 59

--------------------------------------------------------------------------------

Exhibit 10.1

qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


ARTICLE V INCREASED COSTS, ETC.


Section 5.1 Increased Costs, Capital Adequacy.    (a) If, due to either (i) the
introduction of or any change following the Existing Effective Date (with
respect to DBNY or any Lender to which DBNY assigns any outstanding Advance) and
the date that a Lender becomes a Lender hereunder (with respect to such other
Lender, such date, a “Lender Effective Date”) (including, without limitation,
any change by way of imposition or increase of reserve requirements) in or in
the interpretation, administration or application arising following the Existing
Effective Date or the Lender Effective Date, as applicable, of any Applicable
Law, in each case whether foreign or domestic or (ii) the compliance with any
guideline or request following the Existing Effective Date or Lender Effective
Date, as applicable, from any central bank or other Official Body (whether or
not having the force of law), (A) there shall be any increase in the cost to the
Administrative Agent, any Lender, successor or assign thereof (each of which
shall be an “Affected Person”) of agreeing to make or making, funding or
maintaining any Advance (or any reduction of the amount of any payment (whether
of principal, interest, fee, compensation or otherwise) to any Affected Person
hereunder), as the case may be, (B) there shall be any reduction in the amount
of any sum received or receivable by an Affected Person under this Agreement or
under any other Transaction Document, or (C) any Recipient is subject to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations under this Agreement, or its deposits, reserves, other liabilities
or capital attributable thereto, then, in each case, the Borrower shall, from
time to time but subject to Section 8.3, after written demand by the
Administrative Agent (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand, together with documents
evidencing the same), on behalf of such Affected Person, pay to the
Administrative Agent, on behalf of such Affected Person, additional amounts
sufficient to compensate such Affected Person for such increased costs or
reduced payments within thirty (30) days after such demand; provided, that the
amounts payable under this Section 5.1 shall be without duplication of amounts
payable under Section 4.3.


(b) If either (i) the introduction of or any change following the Existing
Effective Date or Lender Effective Date, as applicable, in or in the
interpretation, administration or application arising following the Existing
Effective Date or Lender

S- 60

--------------------------------------------------------------------------------

Exhibit 10.1

Effective Date, as applicable, of any law, guideline, rule or regulation,
directive or request or (ii) the compliance by any Affected Person with any law,
guideline, rule, regulation, directive or request following the Existing
Effective Date, from any central bank, any Official Body or agency, including,
without limitation, compliance by an Affected Person with any request or
directive regarding capital adequacy or liquidity coverage, has or would have
the effect of reducing the rate of return on the capital of any Affected Person,
as a consequence of its obligations hereunder or any related document or arising
in connection herewith or therewith to a level below that which any such
Affected Person could have achieved but for such introduction, change or
compliance (taking into consideration the policies of such Affected Person with
respect to capital adequacy or liquidity coverage), by an amount deemed by such
Affected Person to be material, then, from time to time but subject to Section
8.3, after demand by such Affected Person (which demand shall be accompanied by
a statement setting forth in reasonable detail the basis for such demand,
together with documents evidencing the same), the Borrower shall pay the
Administrative Agent on behalf of such Affected Person such additional amounts
as will compensate such Affected Person for such reduction.




(c) If an Affected Person shall at any time (without regard to whether any Basel
III Regulations or Dodd Frank Regulations are then in effect) suffer or incur
any explicit or implicit charge, assessment, cost or expense by reason of the
amount or type of assets, capital, liquidity or supply of funding such Affected
Person or any of its Affiliates is required or expected to maintain in
connection with the transactions contemplated herein, without regard to (A)
whether such charge, assessment, cost or expense is imposed or recognized
internally, externally or inter-company or (B) whether it is determined in
reference to a reduction in the rate of return on such Affected Person’s or
Affiliate’s assets or capital, an inherent cost of the establishment or
maintenance of a reserve of stable funding, a reduction in the amount of any sum
received or receivable by such Affected Person or its Affiliates or otherwise,
or (ii) any other imputed cost or expense arising by reason of the actual or
anticipated compliance by such Affected Person or any of its Affiliates with the
Basel III Regulations or Dodd Frank Regulations, then, subject to Section 8.3,
upon demand by or on behalf of such Affected Person through the Administrative
Agent, the Borrower shall pay to the Administrative Agent, for the benefit of
such Affected Person, such amount as will, in the determination of such Affected
Person, compensate such Affected Person therefor. A certificate of the
applicable Affected Person setting forth the amount or amounts necessary to
compensate the Affected Person under this Section 5.1(c) shall be delivered to
the Borrower and shall be conclusive absent manifest error.




(d) In determining any amount provided for in this Section 5.1, the Affected
Person may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Person making a claim under this
Section 5.1, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

S- 61

--------------------------------------------------------------------------------

Exhibit 10.1



ARTICLE VI
EFFECTIVENESS; CONDITIONS TO ADVANCES




Section 6.1 Effectiveness. This Agreement (and the amendment and restatement of
the Existing Credit Agreement to be effected hereby) shall become effective on
the first day (the “Effective Date”) on which the Administrative Agent, on
behalf of the Lenders, shall have received such approvals, documents, opinions,
certificates and reports as the Administrative Agent may reasonably request.




Section 6.2 Advances and Reinvestments.    The making of any Advance (including
the initial Advance hereunder) and any Reinvestment are all subject to the
condition that the Effective Date shall have occurred and to the following
further conditions precedent that (for the avoidance of doubt, the condition set
forth in Section 6.2(n) shall only be a condition to a Class A-2 Advance):




(a) No Event of Default, Etc. Each of the Transaction Documents shall be in full
force and effect (unless terminated in accordance with their terms) and (i) no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing or will result from the making of such Advance or Reinvestment (other
than in connection with an Advance made pursuant to Section 2.2(c)), (ii) no
Servicer Default or Unmatured Servicer Default shall have occurred and be
continuing or will result from the making of such Advance or Reinvestment (other
than in connection with an Advance made pursuant to Section 2.2(c)), (iii) the
representations and warranties of the Borrower and the Servicer contained herein
and in the other Transaction Documents shall be true and correct in all material
respects (or if such representation and warranty is already qualified by the
words “material”, “materially” or “Material Adverse Effect”, then such
representation and warranty shall be true and correct in all respects) as of the
related Funding Date (or if such representations and warranties specifically
refer to an earlier date, such earlier date), with the same effect as though
made on the date of (and after giving effect to) such Advance or Reinvestment
(or if applicable, such earlier specified date), and (iviii) after giving effect
to such Advance or Reinvestment (and any purchase of Eligible Collateral
Obligations in connection therewith), the aggregate outstanding principal
balance of the Advances will not exceed the Borrowing Base;




(b) Requests.    (i) In connection with the funding of any Advance pursuant to
Section 2.2(a), the Collateral Agent, the Administrative Agent and the Lenders
shall have received the Advance Request for such Advance in accordance with
Section 2.2(a), together with all items required to be delivered in connection
therewith and (ii) in connection with any Reinvestment, the Collateral Agent,
each Lender and the Administrative Agent shall have received the Reinvestment
Request for such Reinvestment in accordance with Section 8.3(b), together with
all items required to be delivered in connection therewith;

S- 62

--------------------------------------------------------------------------------

Exhibit 10.1



(c) Revolving Period. The Revolving Period shall not have ended (other than in
connection with an Advance made pursuant to Section 2.2(c));


(d) Document Checklist. The Administrative Agent and the Collateral Custodian
shall have received a Document Checklist for each Eligible Collateral Obligation
to be added to the Collateral on the related Funding Date;


(e) Borrowing Base Confirmation.    The Collateral Agent and the Administrative
Agent shall have received an Officer’s Certificate of the Borrower or the
Servicer (which may be included as part of the Advance Request or Reinvestment
Request) computed as of the date of such request and after giving effect thereto
and to the purchase by the Borrower of the Collateral Obligations to be
purchased by it on such date (if any), demonstrating that the aggregate
principal amount of all outstanding Advances shall not exceed the Borrowing Base
or the Facility Amount, calculated as of the Funding Date as if the Collateral
Obligations purchased by the Borrower on such Funding Date were owned by the
Borrower;


(f) Collateral Quality Tests, Minimum Equity Test. The Collateral Agent and the
Administrative Agent shall have received an Officer’s Certificate (which may be
included as part of the Advance Request or Reinvestment Request) computed as of
the date of such requested Advance and after giving effect thereto and to the
purchase by the Borrower of the Collateral Obligations to be purchased by it on
such Funding Date, demonstrating that (i) with respect to each Advance, all of
the Collateral Quality Tests and the Minimum Equity Test are satisfied or (ii)
with respect to each Reinvestment, each Collateral Quality Test is satisfied
(or, if any Collateral Quality Test is not satisfied, it is improved or
maintained);


(g) Hedging Agreements. The Administrative Agent shall have received evidence,
in form and substance satisfactory to the Required LendersAdministrative Agent,
that the Borrower has entered into Hedging Agreements to the extent required by,
and satisfying the requirements of, Section 10.6;


(h) Administrative Agent Approval.    In connection with the acquisition of any
Collateral Obligation by the Borrower, the Borrower shall have received a copy
of an Approval Notice with respect to such Collateral Obligation, evidencing (1)
the approval of the Administrative Agent, in its sole discretion, of any and all
Collateral Obligations to be added to the Collateral, (2) the assigned Discount
Factor for such Collateral Obligation, (3) whether such Collateral Obligation is
an Enterprise Value Loan or an Asset Based Loan, (4) whether such Collateral
Obligation is a First Lien Loan or a Second Lien Loan and (5) with respect to
any Asset Based Loan, whether such Asset Based Loan is secured by working
capital, fixed assets or intellectual property;


(i) Permitted Use. The proceeds of any Advance or Reinvestment will be used
solely by the Borrower (A) to acquire Collateral Obligations as identified on
the applicable Asset Approval Request or (B) to satisfy any unfunded commitments
in connection with any Variable Funding Asset; and

S- 63

--------------------------------------------------------------------------------

Exhibit 10.1



(j) Appraised Value. In connection with the acquisition of each Asset Based Loan
and within the time periods set forth below, the Borrower or the Servicer (on
behalf of the Borrower) shall have retained or shall have caused the Obligor to
retain an Approved Valuation Firm to calculate the Appraised Value of (A) with
respect to any such Collateral Obligation that has intellectual property,
equipment or real property, as the case may be, in its borrowing base, the
collateral securing such Collateral Obligation within twelve (12) months prior
to the acquisition of such Collateral Obligation and inclusion into the
Collateral and (B) with respect to all other Asset Based Loans, the collateral
securing such Collateral Obligation within six (6) months prior to the
acquisition of such Collateral Obligation and inclusion into the Collateral. The
Servicer shall provide the appraised value report prepared by such Approved
Valuation Firm and separately report the Approved Valuation Firm, appraisal
metric and Appraised Value for such Collateral Obligation to the Administrative
Agent in the Advance Request or the Reinvestment Request related to such
Collateral Obligation.


(k) Borrower’s Certification.    The Borrower shall have delivered to the
Collateral Agent and the Administrative Agent an Officer’s Certificate (which
may be included as part of the Advance Request or Reinvestment Request) dated
the date of such requested Advance or Reinvestment certifying that the
conditions described in Sections 6.2(a) through (j) have been satisfied;


(l) Certain Releases.    If the proceeds of any Advance will be used by the
Borrower to acquire Collateral Obligations from the Equityholder, the
Administrative Agent shall have received evidence satisfactory to it that any
liens and other encumbrances on such Collateral Obligations have been
terminated; and


(m) Other. With respect to any Advance, the Administrative Agent shall have
received such other approvals, documents, opinions, certificates and reports as
it may request, which request is reasonable as to content and timing.


(n) Ratings. With respect to any Class A-2 Advance, such Class A-2 Lender shall
have received evidence that such Class A-2 Advance has been rated at least A2 by
Morningstar on the date such Class A-2 Lender became a party to this Agreement.


Section 6.3 Transfer of Collateral Obligations and Permitted Investments. (a) To
the extent delivered by the Borrower (or Servicer on behalf of the Borrower) to
the Collateral Custodian, the Collateral Custodian shall hold all Certificated
Securities (whether Collateral Obligations or Permitted Investments) and
Instruments in physical form at the Corporate Trust Office.


(b) On the Effective Date (with respect to each Collateral Obligation and
Permitted Investment owned by the Borrower on such date) and each time that the
Borrower or the Servicer shall direct or cause the acquisition of any Collateral
Obligation or Permitted Investment, the Borrower or the Servicer shall, if such
Permitted Investment or, in the case of a Collateral Obligation, the related
promissory note or assignment

S- 64

--------------------------------------------------------------------------------

Exhibit 10.1

documentation has not already been delivered to the Collateral Custodian in
accordance with the requirements set forth in Section 18.3(a), cause the
delivery of such Permitted Investment or, in the case of a Collateral
Obligation, the related promissory note or assignment documentation in
accordance with the requirements set forth in Section 18.3(a) to the Collateral
Custodian to be credited by the Collateral Custodian to the Collection Account
in accordance with the terms of this Agreement.


(c) The Borrower or the Servicer shall cause all Collateral Obligations or
Permitted Investments acquired by the Borrower to be transferred to the
Collateral Custodian for credit by it to the Collection Account, and shall cause
all Collateral Obligations and Permitted Investments acquired by the Borrower to
be delivered to the Collateral Custodian by one of the following means (and
shall take any and all other actions necessary to create and perfect in favor of
the Collateral Agent a valid security interest in each Collateral Obligation and
Permitted Investment, which security interest shall be senior (subject to
Permitted Liens) to that of any other creditor of the Borrower (whether now
existing or hereafter acquired)):


(i) in the case of an Instrument or a Certificated Security in registered form
by having it Indorsed to the Collateral Custodian or in blank by an effective
Indorsement or registered in the name of the Collateral Custodian and by (A)
delivering such Instrument or Security Certificate to the Collateral Custodian
at the Corporate Trust Office and (B) causing the Collateral Custodian to
maintain (on behalf of the Collateral Agent for the benefit of the Secured
Parties) continuous possession of such Instrument or Certificated Security at
the Corporate Trust Office;


(ii) in the case of an Uncertificated Security, by (A) causing the Collateral
Agent to become the registered owner of such Uncertificated Security and (B)
causing such registration to remain effective (for the avoidance of doubt,
interests in Collateral Obligations consisting of loans that are not evidenced
by delivery of a security (as defined in the UCC) shall not be treated as an
Uncertificated Security);


(iii) in the case of any Security Entitlement, by causing each such Security
Entitlement to be credited to the Account in the name of the Borrower; and


(iv) in the case of General Intangibles (including any Collateral Obligation or
Permitted Investment not evidenced by an Instrument) by filing, maintaining and
continuing the effectiveness of, a financing statement naming the Borrower as
debtor and the Collateral Agent as secured party and describing the Collateral
Obligation or Permitted Investment (or a description of “all assets” of the
Borrower) as the collateral at the filing office of the Secretary of State of
Delaware.


ARTICLE VII


ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS


Section 7.1 Retention and Termination of the Servicer. The servicing,
administering and collection of the Collateral Obligations shall

S- 65

--------------------------------------------------------------------------------

Exhibit 10.1

be conducted by the Person designated as Servicer from time to time in
accordance with this Section 7.1. Subject to early termination due to the
occurrence of a Serviceran Event of Default or as otherwise provided below in
this Article VII, the Borrower hereby designates the Equityholder, and the
Equityholder hereby agrees to serve, as Servicer until the termination of this
Agreement. For the avoidance of doubt, the Servicer is not an agent of the
Administrative Agent or any Lender.


Section 7.2 Resignation and Removal of the Servicer; Appointment of Successor
Servicer. (a) If a Serviceran Event of Default shall occur and be continuing,
the Administrative Agent or the RequiredMajority Lenders, by written notice
given to the Servicer, may terminate all of the rights and obligations of the
Servicer and appoint a successor pursuant to the terms hereof. In addition, if
the Servicer is terminated upon the occurrence of a Serviceran Event of Default,
the Servicer shall, if so requested by the Administrative Agent, acting at the
direction of the RequiredMajority Lenders, deliver to any successor servicer
copies of its Records within ten (10) Business Days after demand therefor and a
computer tape or diskette (or any other means of electronic transmission
acceptable to such successor servicer) containing as of the close of business on
the date of demand all of the data maintained by the Servicer in computer format
in connection with servicing the Collateral Obligations.


(b) The Servicer shall not resign from the obligations and duties imposed on it
by this Agreement as Servicer, except (subject to Section 7.2(d)) upon a
reasonable determination that, by reason of a change in applicable legal
requirements, the performance of its duties hereunder would cause it to be in
violation of such legal requirements. Any such determination permitting the
resignation of the Servicer pursuant to this Section 7.2(b) shall be evidenced
by an Officer’s Certificate to such effect delivered and acceptable to the
Administrative Agent.


(c) Any Person    (i) into    which    the Servicer may be merged or
consolidated in accordance with the terms of this Agreement, (ii) resulting from
any merger or consolidation to which the Servicer shall be a party, (iii)
acquiring by conveyance, transfer or lease substantially all of the assets of
the Servicer, or (iv) succeeding to the business of the Servicer in any of the
foregoing cases, shall execute an agreement of assumption to perform every
obligation of the Servicer under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to the Servicer under
this Agreement without the execution or filing of any paper or any further act
on the part of any of the parties to this Agreement, anything in this Agreement
to the contrary notwithstanding.


(d) Subject to the penultimate sentence of this Section 7.2(d), until a
successor Servicer has commenced servicing activities in the place of the
Servicer, the Servicer shall continue to perform the obligations of the Servicer
hereunder. On and after the termination or resignation of the Servicer pursuant
to this Section 7.2, the successor

S- 66

--------------------------------------------------------------------------------

Exhibit 10.1

servicer appointed by the Administrative Agent shall be the successor in all
respects to the Servicer in its capacity as Servicer under this Agreement and
the transactions set forth or provided for in this Agreement and shall be
subject to all the rights, responsibilities, restrictions, duties, liabilities
and termination provisions relating thereto placed on the Servicer by the terms
and provisions of this Agreement. The Servicer agrees to cooperate and use
reasonable efforts in effecting the transition of the responsibilities and
rights of servicing of the Collateral Obligations, including the transfer to any
successor servicer for the administration by it of all cash amounts that shall
at the time be held by the Servicer for deposit, or have been deposited by the
Servicer, or thereafter received with respect to the Collateral Obligations and
the delivery to any successor servicer in an orderly and timely fashion of all
files and records in its possession or reasonably obtainable by it with respect
to the Collateral Obligations containing all information necessary to enable the
successor servicer to service the Collateral Obligations. Notwithstanding
anything contained herein to the contrary and to the extent permitted by
Applicable Law without causing the Servicer to have liability, the resignation
or termination of the Servicer shall not become effective until an entity
acceptable to the Administrative Agent in itsand the Majority Lenders, in their
respective sole discretion shall have assumed the responsibilities and
obligations of the Servicer.


(e) At any time, any of the Administrative Agent or any Lender may irrevocably
waive any rights granted to such party under Section 7.2(a). Any such waiver
shall be in writing and executed by such party that is waiving its rights
hereunder. A copy of such waiver shall be promptly delivered by the waiving
party to the Servicer and the Administrative Agent.


Section 7.3 Duties of the Servicer.The Servicer shall manage, service,
administer and make collections on the Collateral Obligations and perform the
other actions required by the Servicer in accordance with the terms and
provisions of this Agreement and the Servicing Standard.


(a) The Servicer shall take or cause to be taken all such actions, as may be
reasonably necessary or advisable to attempt to recover Collections from time to
time, all in accordance with (i) Applicable Law, (ii) the applicable Collateral
Obligation and its Underlying Instruments and (iii) the Servicing Standard. The
Borrower hereby appoints the Servicer, from time to time designated pursuant to
Section 7.1, as agent for itself and in its name to enforce and administer its
rights and interests in the Collections and the related Collateral Obligations.


(b) The Servicer shall administer the Collections in accordance with the
procedures described herein. The Servicer shall deposit all Collections received
directly by it into the Collection Account within one (1) Business Day of
receipt thereof. The Servicer shall identify all Collections as either Principal
Collections or Interest Collections, as applicable. The Servicer shall make such
deposits or payments by electronic funds transfer through the Automated Clearing
House system, or by wire transfer.


(c) The Servicer shall maintain for the Borrower and the Secured Parties in
accordance with their respective interests all Records that evidence or relate
to the

S- 67

--------------------------------------------------------------------------------

Exhibit 10.1

Collections not previously delivered to the Collateral Agent and shall, as soon
as reasonably practicable upon demand of the Administrative Agent, make
available, or, upon the occurrence and during the continuation of a Serviceran
Event of Default, deliver to the Administrative Agent copies of all Records in
its possession which evidence or relate to the Collections.


(d) The Servicer shall, as soon as practicable following receipt thereof, turn
over to the applicable Person any cash collections or other cash proceeds
received with respect to each Collateral Obligation that does not constitute a
Collateral Obligation or was paid in connection with a Retained Interest.


(e) On each Measurement Date, the Servicer (on behalf of the Borrower) shall
re-determine the status of each Eligible Collateral Obligation as of such
calculation date and provide notice of any change in the status of any Eligible
Collateral Obligation to the Collateral Agent and, as a consequence thereof, (i)
Collateral Obligations that were previously Eligible Collateral Obligations on a
prior Measurement Date may be excluded from the Aggregate Eligible Collateral
Obligation Amount on such Measurement Date, and (ii) Collateral Obligations that
were previously not Eligible Collateral Obligations on a prior Measurement Date
may (with the consent of the Administrative Agent following receipt and review
of a new Asset Approval Request) be included in the Aggregate Eligible
Collateral Obligation Amount on such Measurement Date.


Section 7.4 Representations and Warranties of the Servicer. The Servicer
represents, warrants and covenants as of the Effective Date and each Funding
Date as to itself:


(a) Organization and Good Standing. It has been duly organized and is validly
existing as a corporation in good standing under the laws of its jurisdiction of
organization, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted;


(b) Due Qualification. It is duly qualified to do business as a corporation in
good standing and has obtained all necessary licenses and approvals in all
jurisdictions where the failure to do so would have a Material Adverse Effect;


(c) Power and Authority. It has the power, authority and legal right to execute
and deliver this Agreement and the Transaction Documents to which it is a party
and to perform its obligations hereunder and thereunder; and the execution,
delivery and performance of this Agreement and the Transaction Documents to
which it is a party have been duly authorized by the Servicer by all necessary
corporate action;


(d) Binding Obligations. This Agreement and the Transaction Documents to which
it is a party have been duly executed and delivered by the Servicer and,
assuming due authorization, execution and delivery by each other party hereto
and thereto, constitute its legal, valid and binding obligations enforceable
against it in accordance with their respective terms, except as such
enforceability may be limited by (A) bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement

S- 68

--------------------------------------------------------------------------------

Exhibit 10.1

of creditors’ rights generally, (B) equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing;


(e) No Violation.    The execution, delivery and performance of this Agreement
and the Transaction Documents to which it is a party, the consummation of the
transactions contemplated thereby and the fulfillment of the terms thereof do
not (A) conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time) a default under, its
organizational documents, or any material indenture, agreement, mortgage, deed
of trust or other instrument to which it is a party or by which it or its
properties are bound or (B) violate in any material respect any Applicable Law
except, in the case of this subclause (B), to the extent that such conflict or
violation would not reasonably be expected to have a Material Adverse Effect;


(f) No Proceedings. There are no proceedings or investigations pending or, to
the best of the Servicer’s knowledge, threatened against it, before any Official
Body having jurisdiction over it or its properties (A) asserting the invalidity
of any of the Transaction Documents, (B) seeking to prevent the making of the
Advances, the issuance of the Notes or the consummation of any of the
transactions contemplated by the Transaction Documents or (C) seeking any
determination or ruling that would reasonably be expected to have a Material
Adverse Effect;


(g) No Consents. No consent, license, approval, authorization or order of, or
registration, declaration or filing with, any Official Body having jurisdiction
over it or any of its properties is required to be made in connection with the
execution, delivery or performance of this Agreement and the Transaction
Documents to which it is a party or the consummation of the transactions
contemplated thereby, in each case other than consents, licenses, approvals,
authorizations, orders, registrations, declarations or filings which have been
obtained or made and continuation statements and renewals in respect thereof and
(B) where the lack of such consents, licenses, approvals, authorizations,
orders, registrations, declarations or filings would not reasonably be expected
to have a Material Adverse Effect;


(h) Information True and Correct.    All information (other    than projections,
forward-looking information or information relating to third parties that are
not Affiliates of the Borrower, the Equityholder or the Servicer) heretofore
furnished by or on behalf of the Servicer in writing to any Lender, the
Collateral Agent or the Administrative Agent in connection with this Agreement
or any transaction contemplated hereby (including, without limitation, prior to
the Closing Date but after taking into account all updates, modifications and
supplements to such information) is (when taken as a whole) true and correct in
all material respects (or, if not prepared by or under the direction of the
Servicer, true and correct in all material respects to the knowledge of the
Servicer after reasonable inquiry) and does not and will not omit to state a
material fact necessary to make the statements contained therein (when taken as
a whole) not misleading (or, if not prepared by or under the direction of the
Servicer, does not omit to state such a fact to the knowledge of the Servicer
after reasonable inquiry).

S- 69

--------------------------------------------------------------------------------

Exhibit 10.1



(i) Financial Statements. The Servicer has delivered to each Lender complete and
correct copies of (A) the audited consolidated financial statements of the
Servicer for the fiscal year most recently ended, and (B) the unaudited
consolidated financial statements of the Servicer for the fiscal quarter most
recently ended. Such financial statements (including the related notes) fairly
present the financial condition of the Servicer as of the respective dates
thereof and the results of operations for the periods covered thereby in all
material respects, each in accordance with GAAP, except in the case of unaudited
financial statements, the absence of footnotes and year-end adjustments. There
has been no material adverse change in the business, operations, financial
condition, properties or assets of the Servicer since December 31, 2013;


(j) Eligibility of Collateral Obligations. All Collateral Obligations included
as Eligible Collateral Obligations in the most recent calculation of any
Borrowing Base required to be determined hereunder are Eligible Collateral
Obligations;


(k) Collections. The Servicer acknowledges that all Collections received by it
or its Affiliates with respect to the Collateral are held and shall be held in
trust for the benefit of the Secured Parties until deposited into the Collection
Account;


(l) Bulk Sales.    The execution, delivery and performance of this Agreement do
not require compliance with any “bulk sales” act or similar law by the Servicer;


(m) Solvency. The Servicer is not the subject of any Insolvency Event. The
transactions under this Agreement and any other Transaction Document to which
the Servicer is a party do not and will not render the Servicer not solvent;


(n) Exchange Act Compliance; Regulations T, U and X.    None of the transactions
contemplated herein or the other Transaction Documents (including, without
limitation, the use of the Proceeds from the pledge of the Collateral) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II;


(o) No Injunctions. No injunction, writ, restraining order or other order of any
nature materially adversely affects the Servicer’s performance of its
obligations under this Agreement or any Transaction Document to which the
Servicer is a party;


(p) Allocation of Charges. There is not any agreement or understanding between
the Servicer and the Borrower (other than as expressly set forth herein or as
consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental Charges; and


(q) Selection Procedures. In selecting the Collateral Obligations hereunder and
for Affiliates of the Borrower, no selection procedures were employed which are
intended to be adverse to the interests of any Lender.

S- 70

--------------------------------------------------------------------------------

Exhibit 10.1



Section 7.5 Covenants of the Servicer. Until the date on or after the Facility
Termination Date on which the Commitments have been terminated in full and the
Obligations (other than contingent Obligations for which no claim has been made)
shall have been repaid in full:


(a) Compliance with Agreements and Applicable Laws. The Servicer shall perform
each of its obligations under this Agreement and the other Transaction Documents
and comply with all Applicable Laws, including those applicable to the
Collateral Obligations and all Collections thereof, except to the extent that
the failure to so comply would not reasonably be expected to have a Material
Adverse Effect.


(b) Maintenance of Existence and Conduct of Business. The Servicer shall: (i) do
or cause to be done all things necessary to (A) preserve and keep in full force
and effect its existence as a corporation and its rights and franchises in the
jurisdiction of its formation and (B) qualify and remain qualified as a foreign
corporation in good standing and preserve its rights and franchises in each
jurisdiction in which the failure to so qualify and remain qualified and
preserve its rights and franchises would reasonably be expected to have a
Material Adverse Effect; (ii) continue to conduct its business as permitted
under its organizational documents; and (iii) at all times maintain, preserve
and protect all of its licenses, permits, charters and registrations except
where the failure to maintain, preserve and protect such licenses, permits,
charters and registrations would not reasonably be expected to have a Material
Adverse Effect.


(c) Books and Records. The Servicer shall keep proper books of record and
account in which full and correct entries shall be made of all financial
transactions and the assets and business of the Servicer in accordance with
GAAP, maintain and implement administrative and operating procedures, and keep
and maintain all documents, books, records and other information necessary or
reasonably advisable for the collection of all Collateral Obligations.


(d) Rating Agency Information. At any time the Facility is actively rated by
Morningstar, the Servicer shall, and the Borrower shall cause the Servicer to,
provide Morningstar with all information reasonably requested by Morningstar in
connection with its rating of this Facility that is reasonably available to the
Borrower or the Servicer, as applicable.


(e) ERISA. The Servicer shall give the Administrative Agent and each Lender
prompt written notice of any event that results in the imposition of a Lien on
the Collateral under Section 430 of the Code or Section 303(k) or 4068 of ERISA.
The Servicer shall not, and shall not cause or permit any of its Affiliates to,
cause or permit to occur an event that results in the imposition of a Lien on
the Collateral under Section 430 of the Code or Section 303(k) or 4068 of ERISA.


(f) Compliance with Collateral Obligations and Servicing Standard. The Servicer
shall, at its expense, timely and fully perform and comply with all material
provisions, covenants and other promises required to be observed by it under any
Collateral

S- 71

--------------------------------------------------------------------------------

Exhibit 10.1

Obligations (except, in the case of a successor Servicer, such material
provisions, covenants and other provisions shall only include those provisions
relating to the collection and servicing of the Collateral Obligations to the
extent such obligations are set forth in a document included in the related
Collateral Obligation File) and shall comply with the Servicing Standard in all
material respects with respect to all Collateral Obligations.


(g) Maintain Records of Collateral Obligations. The Servicer shall, at its own
cost and expense, maintain reasonably satisfactory and complete records of the
Collateral, including a record of all payments received and all credits granted
with respect to the Collateral and all other dealings with the Collateral. The
Servicer shall maintain its computer systems so that, from and after the time of
sale of any Collateral Obligation to the Borrower, the Servicer’s master
computer records (including any back-up archives) that refer to such Collateral
Obligation shall indicate the interest of the Borrower and the Collateral Agent
in such Collateral Obligation and that such Collateral Obligation is owned by
the Borrower and has been pledged to the Collateral Agent for the benefit of the
Secured Parties pursuant to this Agreement.


(h) Liens. The Servicer shall not create, incur, assume or permit to exist any
Lien on or with respect to any of its rights under any of the Transaction
Documents, whether with respect to the Collateral Obligations or any other
Collateral other than Permitted Liens.


(i) Mergers. The Servicer shall not directly or indirectly, by operation of law
or otherwise, merge with, consolidate with, acquire all or substantially all of
the assets or capital stock of, or otherwise combine with or acquire, any
Person, except that the Servicer shall be allowed to merge with any entity so
long as the Servicer remains the surviving corporation of such merger and such
merger does not result in a Change of Control. The Servicer shall give prior
written notice of any merger to the Administrative Agent, the Collateral Agent
and each Lender (via the Collateral Agent’s Website).


(j) Servicing Obligations.    The Servicer will not (i) agree to any amendment,
waiver or other modification of any Transaction Document to which it is a party
and to which the Administrative Agent is not a party without the prior written
consent of the Administrative Agent, (ii) agree or permit the Borrower to agree
to a Material Modification with respect to any Collateral Obligation other than
in accordance with Section 10.18 or (iii) interpose any claims, offsets or
defenses it may have as against the Borrower as a defense to its performance of
its obligations in favor of any Affected Person hereunder or under any other
Transaction Documents.


(k) Obligor Reports.    The Servicer shall furnish to the Administrative Agent,
with respect to each Obligor:


(i) within 10 Business Days of the completion of the Servicer’s portfolio review
of such Obligor (which, for any individual Obligor, shall occur no less
frequently than quarterly) (i) any financial reporting packages with respect to
such Obligor and with respect to each Collateral Obligation for each Obligor
(including any attached or included information, statements and calculations)
received by the Borrower and/or the

S- 72

--------------------------------------------------------------------------------

Exhibit 10.1

Servicer as of the date of the Servicer’s most recent portfolio review and (ii)
the internal monitoring report prepared by the Servicer with respect to each
Obligor. In no case, however, shall the Servicer be obligated hereunder to
deliver such Obligor reports to the Administrative Agent more than once per
calendar month. Upon demand by the Administrative Agent, the Servicer will
provide (i) such other information as the Administrative Agent may reasonably
request with respect to any Collateral Obligation or Obligor (to the extent
reasonably available to the Servicer) and (ii) with respect to any Collateral
Obligation, updated Obligor Information for such Obligor.


(l) Commingling. The Servicer shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections or other proceeds of any Collateral Obligations into the Collection
Account. The Servicer (on behalf of the Borrower) shall direct each Obligor to
make payments in respect of each related Collateral Obligation directly into the
Collection Account.


Section 7.6 Servicing Fees; Payment of Certain Expenses by Servicer.    On each
Distribution Date, to the extent not deferred, the Servicer shall be entitled to
receive out of the Collection Account the Servicing Fee for the related
Collection Period pursuant to Section 8.3(a). The Servicer shall be required to
pay all expenses incurred by it in connection with its activities under this
Agreement and each other Transaction Document.


Section 7.7 Collateral Reporting. The Servicer shall cooperate with the
Collateral Agent in the performance of the Collateral Agent’s duties under
Section 11.3. Without limiting the generality of the foregoing, the Servicer
shall supply in a timely fashion any information maintained by it that the
Collateral Agent may from time to time reasonably request with respect to the
Collateral Obligations and reasonably necessary to complete the reports and
certificates required to be prepared by the Collateral Agent hereunder or
required to permit the Collateral Agent to perform its obligations hereunder.


Section 7.8 Notices. The Servicer shall deliver to the Administrative Agent and
the Collateral Agent and each Lender, (i) promptly (but in no event later than
two (2) Business Days) after any of its Responsible Officers having obtained
actual knowledge thereof, notice of any Unmatured Servicer Default, Unmatured
Event of Default, Servicer Default or Event of Default and (ii) promptly (but in
no event later than three (3) Business Days) after any of its Responsible
Officers having obtained actual knowledge thereof, notice of any Revaluation
Event or
Material    Modification    which    was    not    previously    approved    by    the
Administrative Agent.


Section 7.9 Procedural Review of Collateral Obligations; Access to Servicer and
Servicer’s Records. (a) The Administrative Agent shall, at the Borrower’s
expense, retain Protiviti, Inc. (or another nationally

S- 73

--------------------------------------------------------------------------------

Exhibit 10.1

recognized audit firm acceptable to the Administrative Agent in its sole
discretion) to conduct and complete a procedural review of the Collateral
Obligations in compliance with the standards set forth on Exhibit B hereto, (i)
within 90 days after the Effective Date and (ii) twice annually at the request
of the Administrative Agent thereafter. The Administrative Agent shall upon
request, provide the results of such audit to the Collateral Agent and any
Lender; provided that any requesting Lender executes a confidentiality agreement
acceptable to the Administrative Agent and Protiviti, Inc. or such other
nationally recognized audit firm, as applicable.


(b) Each of the Borrower and the Servicer shall permit representatives of the
Administrative Agent at any time and from time to time as the Administrative
Agent shall reasonably request (a) to inspect and make copies of and abstracts
from its records relating to the Collateral Obligations, and (b) to visit its
properties in connection with the collection, processing or servicing of the
Collateral Obligations for the purpose of examining such records, and to discuss
matters relating to the Collateral Obligations or such Person’s performance
under this Agreement and the other Transaction Documents with any officer or
employee or auditor (if any) of such Person having knowledge of such matters.
Each of the Borrower and the Servicer agrees to render to the Administrative
Agent such clerical and other assistance as may be reasonably requested with
regard to the foregoing; provided, that such assistance shall not interfere in
any material respect with the Servicer’s business and operations. So long as no
Unmatured Event of Default, or Event of Default, Unmatured Servicer Default or
Servicer Default has occurred and is continuing, such visits and inspections
shall occur only (i) upon two Business Days’ prior written notice, (ii) during
normal business hours and (iii) no more than twice in any calendar year. During
the existence of an Unmatured Event of Default, or an Event of Default, an
Unmatured Servicer Default or a Servicer Default, there shall be no limit on the
timing or number of such inspections and no prior notice will be required before
any inspection.


(c) The Borrower and the Servicer, as applicable, shall provide to the
Administrative Agent access to the documentation evidencing the Collateral
Obligations and all other documents regarding the Collateral Obligations
included as part of the Collateral and the Related Security in each case, in its
possession, in such cases where the Administrative Agent is required in
connection with the enforcement of the rights or interests of the Lenders, or by
applicable statutes or regulations, to review such documentation, such access
being afforded without charge but only (i) upon two Business Days’ prior written
notice (so long as no Unmatured Event of Default, or Event of Default, Unmatured
Servicer Default or Servicer Default has occurred and is continuing), (ii)
during normal business hours and (iii) up to twice per calendar year (so long as
no Unmatured Event of Default, or Event of Default, Unmatured Servicer Default
or Servicer Default has occurred and is continuing) or unless necessary to
comply with Applicable Law. From and after the Effective Date and periodically
thereafter at the reasonable discretion of the Administrative Agent, the
Administrative Agent may review the Borrower’s and the Servicer’s collection and
administration of the Collateral Obligations in order to assess compliance by
the Servicer with the Servicer’s written policies and procedures, as well as
this Agreement and may, no more than twice in any calendar year, conduct an
audit of the

S- 74

--------------------------------------------------------------------------------

Exhibit 10.1

Collateral Obligations and Records in conjunction with such review, subject to
the limits set forth in Section 7.9(e). In connection with the foregoing, the
Administrative Agent shall use commercially reasonable efforts to comply with
any applicable confidentiality provisions of any relevant Underlying Instrument.


(d) Nothing in this Section 7.9 shall derogate from the obligation of the
Borrower and the Servicer to observe any Applicable Law prohibiting disclosure
of information regarding the Obligors, and the failure of the Servicer to
provide access as a result of such obligation shall not constitute a breach of
this Section 7.9.


(e) The Servicer shall bear the costs and expenses of all audits and inspections
permitted by this Section 7.9 as well as Section 18.6.


Section 7.10 Optional Sales.    (a) The Borrower shall have the right to sell
all or a portion of the Collateral Obligations (each, an “Optional Sale”),
subject to the following terms and conditions:


(i) immediately after giving effect to such Optional Sale:


(A) each Collateral Quality Test is satisfied (or, if any Collateral Quality
Test is not satisfied, it is improved);


(B) The Minimum Equity Test is satisfied;


(C) the Borrowing Base is greater than or equal to the Advances outstanding; and


(D) no Event of Default, or Unmatured Event of Default, Unmatured Servicer
Default or Servicer Default shall have occurred and be continuing;


provided, that notwithstanding the above, the Borrower may at any time make (x)
any Optional Sale of any Collateral Obligation that, in the Servicer’s
reasonable judgment, has a significant risk of declining in credit quality and,
with the lapse of time, becoming a Defaulted Collateral Obligation, if after
giving effect to such Optional Sale, no Event of Default is continuing, (y) any
Optional Sale of any Collateral Obligation if (I) the sale price is equal to or
greater than the Principal Balance of such Collateral Obligation and (II) the
proceeds from such Optional Sale are applied to reduce the Advances and (z) any
Optional Sale required as a result of the Required Sale Date.


(ii) at least one (1) Business Day prior to the date of any Optional Sale, the
Servicer, on behalf of the Borrower, shall give the Administrative Agent, the
Collateral Custodian, the Collateral Agent and each Lender (via the Collateral
Agent’s Website) written notice of such Optional Sale, which notice shall
identify the related Collateral subject to such Optional Sale and the expected
proceeds from such Optional Sale and include (x) an Officer’s Certificate
computed as of the date of such request and after giving effect to such Optional
Sale, demonstrating compliance with clauses (a)(i)(A), (B) and (C) above and all
other conditions set forth in this Section 7.10 are satisfied and (y) a

S- 75

--------------------------------------------------------------------------------

Exhibit 10.1

certificate of the Servicer substantially in the form of Exhibit F-3 requesting
the release of the related Collateral Obligation File in connection with such
Optional Sale;


(iii) such Optional Sale shall be made by the Servicer, on behalf of the
Borrower (A) in accordance with the Servicing Standard, (B) reflecting arm’s
length market terms and (C) in a transaction in which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party (other than those which are customarily made or
provided in connection with the sale of assets of such type);


(iv) if such Optional Sale is to an Affiliate of the Borrower or the Servicer,
the Administrative Agent has given its prior written consent (which consent, if
such Optional Sale is at par, shall not be unreasonably withheld, conditioned or
delayed); and


(v) on the settlement date of such Optional Sale, all proceeds from such
Optional Sale will be deposited directly into the Collection Account .


(b) In connection with any Optional Sale, following deposit of all proceeds from
such Optional Sale into the Collection Account, the Collateral Agent shall be
deemed to release and transfer to the Borrower without recourse, representation
or warranty all of the right, title and interest of the Collateral Agent for the
benefit of the Secured Parties in, to and under such Collateral Obligation(s)
and related Collateral subject to such Optional Sale and such portion of the
Collateral so transferred shall be released from the Lien of this Agreement.


(c) The Borrower hereby agrees to pay the reasonable and documented outside
counsel legal fees and out-of-pocket expenses of the Administrative Agent, the
Collateral Agent, the Collateral Custodian and each Lender in connection with
any Optional Sale (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Collateral Agent, on behalf of
the Secured Parties, in the Collateral in connection with such Optional Sale).


(d) In connection with any Optional Sale, the Collateral Agent shall, at the
sole expense of the Borrower, execute such instruments of release with respect
to the portion of the Collateral subject to such Optional Sale to the Borrower,
in recordable form if necessary, as the Borrower may reasonably request.


Section 7.11 Repurchase or Substitution of Warranty Collateral Obligations. In
the event of a breach of Section 9.5 or Section 9.13 or of a material breach of
any other representation or warranty set forth in Section 7.4(j) or Article IX
with respect to a Collateral Obligation (or the Related Security and other
related collateral constituting part of the Collateral related to such
Collateral Obligation) (each such Collateral Obligation, a “Warranty Collateral
Obligation”), in each case, as of the applicable trade date with respect
thereto, no later than 30 days after the earlier of (x) knowledge of such breach
on the part of the Equityholder or the Servicer and (y) receipt by the
Equityholder or the Servicer of written

S- 76

--------------------------------------------------------------------------------

Exhibit 10.1

notice thereof given by the Administrative Agent, the Borrower shall either
repay Advances outstanding in an amount equal to the aggregate Repurchase Amount
of such Warranty Collateral Obligation(s) to which such breach relates on the
terms and conditions set forth below or (b) substitute for such Warranty
Collateral Obligation one or more Eligible Collateral Obligations with an
aggregate Collateral Obligation Amount at least equal to the Repurchase Amount
of the Warranty Collateral Obligation(s) being replaced; provided, that no such
repayment or substitution shall be required to be made with respect to any
Warranty Collateral Obligation (and such Collateral Obligation shall cease to be
a Warranty Collateral Obligation) if, on or before the expiration of such 30 day
period, the representations and warranties in Article IX with respect to such
Warranty Collateral Obligation shall be made true and correct in all material
respects (or if such representation and warranty is already qualified by the
words “material”, “materially” or “Material Adverse Effect”, then such
representation and warranty shall be true and correct in all respects) with
respect to such Warranty Collateral Obligation as if such Warranty Collateral
Obligation had become part of the Collateral on such day or if (during the
Revolving Period only) the Advances outstanding do not exceed the Borrowing
Base. For the avoidance of doubt, any breach of a representation or warranty as
set forth in the first sentence of this Section 7.11 shall not constitute an
Event of Default if the Servicer otherwise complies with this Section 7.11.


Section 7.12 Servicing of REO Assets. (a) If, in the reasonable business
judgment of the Servicer, it becomes necessary to convert any Collateral
Obligation that is secured by real property into an REO Asset, the Servicer
shall first cause the Borrower to transfer and assign such Collateral Obligation
(or the portion thereof owned by the Borrower) to a special purpose vehicle (the
“REO Asset Owner”) using a contribution agreement reasonably acceptable to the
Administrative Agent. All equity interests of the REO Asset Owner acquired by
the Borrower shall immediately become a part of the Collateral and be subject to
the grant of a security interest under Section 12.1 and shall be promptly
delivered to the Collateral Agent, each undated and duly indorsed in blank. The
REO Asset Owner shall be formed and operated pursuant to organizational
documents reasonably acceptable to the Administrative Agent. After execution
thereof, the Servicer shall prevent the REO Asset Owner from agreeing to any
amendment or other modification of the REO Asset Owner’s organizational
documents which would be materially adverse to the interests of the Secured
Parties under this Agreement, as determined by the Servicer in accordance with
the Servicing Standard, without first obtaining the written consent of the
Administrative Agent. The Servicer shall cause each REO Asset to be serviced (i)
in accordance with Applicable Laws, (ii) with reasonable care and diligence and
(iii) in accordance with the applicable REO Asset Owner’s operating agreement
(collectively, the “REO Servicing Standard”). The Servicer will cause all

S- 77

--------------------------------------------------------------------------------

Exhibit 10.1

“Distributable Cash” (or comparable definition set forth in the REO Asset
Owner’s organization documents) to be deposited into the Collection Account
within five (5) Business Days of receipt thereof.


(b) In the event that title to any Related Property is acquired on behalf of the
REO Asset Owner for the benefit of its members in foreclosure, by deed in lieu
of foreclosure or upon abandonment or reclamation from bankruptcy, the deed or
certificate of sale shall be taken in the name of a REO Asset Owner. The
Servicer shall cause the REO Asset Owner to manage, conserve, protect and
operate each REO Asset for its members solely for the purpose of its prompt
disposition and sale.


(c) Notwithstanding any provision to the contrary contained in this Agreement,
the Servicer shall not (and shall not permit the REO Asset Owner to) obtain
title to any Related Property as a result of or in lieu of foreclosure or
otherwise, obtain title to any direct or indirect partnership interest in any
Obligor pledged pursuant to a pledge agreement and thereby be the beneficial
owner of Related Property, have a receiver of rents appointed with respect to,
and shall not otherwise acquire possession of, or take any other action with
respect to, any Related Property if, as a result of any such action, the REO
Asset Owner would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of, such Related
Property within the meaning of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, or any
comparable state or local Environmental Law, unless the Servicer has previously
determined in accordance with the REO Servicing Standard, based on an updated
Phase I environmental assessment report generally prepared in accordance with
the ASTM Phase I Environmental Site Assessment Standard E 1527-05, as may be
amended or, with respect to residential property, a property inspection and
title report, that:


(i) such Related Property is in compliance in all material respects with
applicable Environmental Laws, and


(ii) there are no circumstances present at such Related Property relating to the
use, management or disposal of any Hazardous Materials for which investigation,
testing, monitoring, containment, clean-up or remediation would reasonably be
expected to be required by the owner, occupier or operator of the Related
Property under applicable federal, state or local law or regulation.


(d) In the event that the Phase I or other environmental assessment first
obtained by the Servicer with respect to Related Property indicates that such
Related Property may not be in compliance with applicable Environmental Laws or
that Hazardous Materials may be present but does not definitively establish such
fact, the Servicer shall cause the Borrower to immediately sell the related
Collateral Obligation in accordance with Section 7.10 to the extent permitted
thereunder.


Section 7.13 Required Sale Date. Notwithstanding anything else in this Agreement
to the contrary, the Borrower shall divest itself of all Required Sale Assets on
or prior to the Required Sale Date.

S- 78

--------------------------------------------------------------------------------

Exhibit 10.1



ARTICLE VIII
ACCOUNTS; PAYMENTS


Section 8.1 Accounts. (a) On or prior to the Effective Date, the Servicer shall
establish each Account in the name of the Borrower and each Account shall be a
segregated, non-interest bearing trust account established with the Securities
Intermediary, who shall forward funds from the Collection Account to the
Collateral Agent upon its request for application by the Collateral Agent
pursuant to Section 8.3. If at any time a Responsible Officer of the Collateral
Agent obtains actual knowledge that any Account ceases to be an Eligible Account
(with notice to the Servicer and the Administrative Agent and each Lender (via
the Collateral Agent’s Website)), then the Servicer shall transfer such account
to another institution such that such account shall meet the requirements of an
Eligible Account.


Except as set forth below and the proviso hereof, amounts on deposit in the
Unfunded Exposure Account may be withdrawn by the Borrower or the Servicer (i)
to fund any draw requests of the relevant Obligors under any Variable Funding
Asset included in the Collateral as of such date, or (ii) to make a deposit into
the Collection Account as Principal Collections if, after giving effect to such
withdrawal, the aggregate amount on deposit in the Unfunded Exposure Account
plus, solely during the Revolving Period, the undrawn portion of the Commitments
available to be drawn hereunder, is equal to or greater than the Aggregate
Unfunded Amount; provided that, notwithstanding the foregoing, upon an event
described in Section 2.2(c) (as notified by the Administrative Agent to the
Collateral Custodian), amounts on deposit in the Unfunded Exposure Account may
only be withdrawn with the consent of the Administrative Agent (in its sole
discretion).


Following the Facility Termination Date, any draw request made by an Obligor
under a Variable Funding Asset included in the Collateral as of such date, along
with wiring instructions for the applicable Obligor, shall be forwarded by the
Servicer to the Collateral Custodian (with a copy to the Administrative Agent
and each Lender (via the Collateral Agent’s Website)) along with an instruction
to the Collateral Custodian to withdraw the applicable amount from the Unfunded
Exposure Account and a certification that the conditions to fund such draw are
satisfied, and the Collateral Custodian shall, subject to the proviso in the
immediately above paragraph, fund such draw request in accordance with such
instructions from the Servicer.


Following the end of the Revolving Period, if the Borrower shall receive any
Principal Collections from an Obligor with respect to a Variable Funding Asset
included in the Collateral as of such date and, as of the date of such receipt
(and after taking into account such repayment), the aggregate amount on deposit
in the Unfunded Exposure Account is less than the Aggregate Unfunded Amount (the
amount of such shortfall, in each case, the “Unfunded Exposure Shortfall”), the
Servicer shall direct the Collateral Custodian to and the Collateral Custodian
shall deposit into the Unfunded



S- 79

--------------------------------------------------------------------------------

Exhibit 10.1

Exposure Account an amount of such Principal Collections equal to the lesser of
(a) the aggregate amount of such Principal Collections and (b) the Unfunded
Exposure Shortfall.


(b) All amounts held in any Account shall, to the extent permitted by Applicable
Laws, be invested by the Collateral Agent, as directed by the Servicer in
writing (or, if the Servicer fails to provide such direction, such amounts shall
be invested in investments described in clause (d) of the definition of
Permitted Investments), in Permitted Investments that mature (i) with respect to
the Collection Account, not later than one Business Day prior to the
Distribution Date for the Collection Period to which such amounts relate and
(ii) with respect to the Unfunded Exposure Account, on the immediately following
Business Day. Any such written direction shall certify that any such investment
is authorized by this Section 8.1. Investments in Permitted Investments shall be
made in the name of the Collateral Agent on behalf of the Secured Parties, and,
except as specifically required below, such investments shall not be sold or
disposed of prior to their maturity. If any amounts are needed for disbursement
from the Collection Account and sufficient uninvested funds are not available
therein to make such disbursement, the Collateral Agent shall cause to be sold
or otherwise converted to cash a sufficient amount of the investments in such
account to make such disbursement in accordance with and upon the written
direction of the Servicer or, if the Servicer shall fail to give such direction,
the Administrative Agent. The Collateral Agent shall, upon written request,
provide the Administrative Agent with all information in its possession
regarding transfer into and out of the Collection Account (including, but not
limited to, the identity of the counterparty making or receiving such transfer).
In no event shall the Collateral Agent be liable for the selection of any
investments or any losses in connection therewith, or for any failure of the
Servicer or the Administrative Agent, as applicable, to timely provide
investment instruction or disposition instruction, as applicable, to the
Collateral Custodian. The Collateral Agent or the Collateral Custodian and their
respective Affiliates shall be permitted to receive additional compensation that
could be deemed to be in the Collateral Agent’s or the Collateral Custodian’s
economic self-interest for (i) serving as investment adviser, administrator,
shareholder, servicing agent, custodian or sub-custodian with respect to certain
of the Permitted Investments, (ii) using Affiliates to effect transactions in
certain Permitted Investments, and (iii) effecting transactions in certain
investments. Such compensation shall not be considered an amount that is
reimbursable or payable pursuant to this Agreement.


(c) Neither the Borrower nor the Servicer shall have any rights of direction or
withdrawal, with respect to amounts held in any Account, except to the extent
explicitly set forth herein.

S- 80

--------------------------------------------------------------------------------

Exhibit 10.1



Subject to the other provisions hereof, the Collateral Agent shall have sole
Control (within the meaning of the UCC) over each Account and each such
investment and the income thereon, and any certificate or other instrument
evidencing any such investment, if any, shall be delivered to the Collateral
Agent or its agent, together with each document of transfer, if any, necessary
to transfer title to such investment to the Collateral Agent in a manner that
complies with this Section 8.1. All interest, dividends, gains upon sale and
other income from, or earnings on, investments of funds in the Accounts shall be
deposited or transferred to the Collection Account and distributed pursuant to
Section 8.3(a).


(d) The Equityholder may, from time to time in its sole discretion (x) deposit
amounts into the Principal Collection Account and/or (y) transfer Eligible
Collateral Obligations as equity contributions to the Borrower. All such amounts
will be included in each applicable compliance calculation under this Agreement,
including, without limitation, calculation of the Borrowing Base and the Minimum
Equity Test.


Section 8.2 Excluded Amounts. The Servicer may direct the Collateral Agent and
the Securities Intermediary to withdraw from the applicable Account and pay to
the Person entitled thereto any amounts credited thereto constituting Excluded
Amounts if the Servicer has, prior to such withdrawal and consent, delivered to
the Administrative Agent and the Collateral Agent a report setting forth the
calculation of such Excluded Amounts in form and substance reasonably
satisfactory to the Administrative Agent, which report shall include a brief
description of the facts and circumstances supporting such request and designate
a date for the payment of such reimbursement, which date shall not be earlier
than two (2) Business Days following delivery of such notice.


Section 8.3 Distributions, Reinvestment and Dividends. (a) On each Distribution
Date, the Collateral Agent shall distribute from the Collection Account (except
to the extent provided below), in accordance with the applicable Collateral
Report prepared by the Collateral Agent and approved by the Administrative Agent
pursuant to Section 8.5, the Amount Available for such Distribution Date as
follows:


(I)On each Distribution Date, prior to the distribution of any Principal
Collections, Interest Collections shall be applied as follows:


(i) FIRST, to the payment of taxes and governmental fees owing by the Borrower,
if any, which expenses shall not exceed $50,000 on any Distribution Date;


(ii) SECOND, (x) first, to the Collateral Agent and the Collateral Custodian,
any accrued and unpaid Collateral Agent Fees and Expenses and Collateral
Custodian Fees and Expenses for the related Collection Period, which expenses
shall not exceed the amount of the Capped Fees/Expenses and (y) second, to the
payment of Other Administrative Expenses owing by the Borrower, if any, which
expenses shall not exceed $10,000 on any Distribution Date;

S- 81

--------------------------------------------------------------------------------

Exhibit 10.1



(iii) THIRD, to the extent not deferred by the Servicer, to the Servicer, any
accrued and unpaid Servicing Fee for the related Collection Period;


(iv) FOURTH, pro rata, based on the amounts owed to such Persons under this
Section 8.3(a)(I)(iv), (A) to the Lenders, an amount equal to the Yield on the
Advances accrued during the Accrual Period with respect to such Distribution
Date (and any Yield with respect to any prior Accrual Period to the extent not
paid on a prior Distribution Date), (B) to the Administrative Agent on behalf of
their respectivethe Lenders, all accrued and unpaid Fees due to the Lenders and
the Administrative Agent and (C) to the Hedge Counterparties, any amounts owed
for the current and prior Distribution Dates to the Hedge Counterparties under
Hedging Agreements (other than Hedge Breakage Costs), together with interest
accrued thereon;


(v) FIFTH, (A) to the Administrative Agent on behalf of (x) first, the Class A-1
Lenders and Class A-2 Lenders holding Class A-2 Advances (excluding Class A-2
Advances designated or assigned as term loans pursuant to Section 2.9) pro rata
in accordance with the outstanding Class A-1 Advances and such Class A-2
Advances until no Class A-1 Advances and no such Class A-2 Advances are
outstanding and (y) second, to the Class A-2 Lenders holding Class A-2 Advances
designated or assigned as term loans pursuant to Section 2.9 pro rata in
accordance with the outstanding Class A-2 Advances, in each of the preceding
clauses (x) and (y), (1) in the amount necessary to reduce the Advances
outstanding to an amount not to exceed anythe Borrowing Base as of such
Distribution Date and (2) if the Minimum Equity Test is not satisfied on such
Distribution Date, in the amount necessary to reduce the Advances outstanding
until the Minimum Equity Test is satisfied and then (B) during the Revolving
Period, if the Minimum Diversity Test is not satisfied on such Distribution
Date, to remain in the Collection Account for use by the Borrower to purchase
additional Collateral Obligations for a period of 60 days after such
Distribution Date (or, if earlier, until the Minimum Diversity Test is
satisfied);


(vi) SIXTH, (i) after the end of the Revolving Period of any Non-Extending
Lender (which, for the avoidance of doubt, shall mean such Lender's Revolving
Period in effect immediately prior to becoming a Non-Extending Lender pursuant
to Section 2.6) but prior to the end of the Revolving Period applicable
generally, an amount equal to (x) all remaining Amount Available constituting
Interest Collections multiplied by (y) a fraction, the numerator of which is the
aggregate Commitments held by the Non-Extending Lenders and the denominator of
which is the aggregate amount of all Commitments, in each case as of the end of
the 30-day period referred to in the second sentence of Section 2.6 multiplied
by (z) the applicable Lender Allocation Percentage, to the Non-Extending Lenders
pro rata based on the aggregate Commitments held by such Non-Extending Lenders
to repay the Advances outstanding of any Non-Extending Lenders and (ii) after
the end of the Revolving Period, to the Administrative Agent on behalf of the
Lenders (including the Non-Extending Lenders) pro rata to repay the Advances
outstanding, an amount equal all remaining Amount Available constituting
Interest Collections multiplied by the applicable Lender Allocation Percentage;

S- 82

--------------------------------------------------------------------------------

Exhibit 10.1



(vii) SEVENTH, pro rata based on amounts owed to such Persons under this Section
8.3(a)(I)(vii) to the Hedge Counterparties, any unpaid Hedge Breakage Costs,
together with interest accrued thereon;


(viii) EIGHTH, (x) first, to the Servicer, any accrued and unpaid Servicing Fee
to the extent deferred by the Servicer in respect of prior Collection Periods
and (y) second, to any Affected Persons, any Increased Costs then due and owing;


(ix) NINTH, to the extent not previously paid pursuant to Section 8.3(a)(I)(i)
above, to the payment of taxes and governmental fees owing by the Borrower, if
any;


(x) TENTH, to the extent not previously paid by or on behalf of the Borrower, to
each Indemnified Party, any Indemnified Amounts then due and owing to each such
Indemnified Party;


(xi) ELEVENTH, to Morningstar, for all fees and expenses related to its rating
of the Facility, which fees and expenses shall not exceed $20,000 per annum;


(xii) TWELFTH, to the extent not previously paid pursuant to Section 8.3(a)(ii)
above, (x) first, to the Collateral Agent and the Collateral Custodian, any
Collateral Agent Fees and Expenses and Collateral Custodian Fees and Expenses
due to the Collateral Agent and the Collateral Custodian and (y) second, to any
other Person in respect of Other Administrative Expenses due to such Person;


(xiii) THIRTEENTH, to pay any other amounts due under this Agreement and the
other Transaction Documents and not previously paid pursuant to this Section
8.3(a)(I);


(xiv) FOURTEENTH, during the Revolving Period and so long as no Unmatured Event
of Default or Event of Default has occurred and is continuing, all remaining
Amount Available constituting Interest Collections to the Borrower or, during
the Revolving Period at the discretion of the Borrower, to remain in the
Collection Account for use by the Borrower to purchase additional Collateral
Obligations (or if an Unmatured Event of Default or Event Default has occurred
and is continuing, to remain in the Collection Account pending the exercise of
remedies by the Collateral Agent); and


(xv) FIFTEENTH, after the Revolving Period and so long as no Unmatured Event of
Default or Event of Default has occurred and is continuing, the remaining Amount
Available constituting Interest Collections to the Borrower (or if an Unmatured
Event of Default or Event Default has occurred and is continuing, to remain in
the Collection Account pending the exercise of remedies by the Collateral
Agent).


(II)On each Distribution Date, following the distribution of all Interest
Collections as set forth in Section 8.3(a)(I) above, Principal Collections shall
be applied as follows:

S- 83

--------------------------------------------------------------------------------

Exhibit 10.1



(i) FIRST, to the payment of the amounts referred to in clauses (i) through (v)
of subsection (I) above (in the priority stated therein), but only to the extent
not paid in full thereunder;


(ii) SECOND, after the end of the Revolving Period, to the Administrative Agent
on behalf of the Lenders (including the Non-Extending Lenders) pro rata to repay
the Advances outstanding, an amount equal to all remaining Amount Available
constituting Principal Collections; and


(iii) THIRD, after the end of any Non-Extending Lender's Revolving Period
(which, for the avoidance of doubt, shall mean such Lender's Revolving Period in
effect immediately prior to becoming a Non-Extending Lender pursuant to Section
2.6), an amount equal to (x) all remaining Amount Available constituting
Principal Collections multiplied by (y) a fraction, the numerator of which is
the aggregate Commitments held by such Non-Extending Lender and the denominator
of which is the aggregate amount of all Commitments, in each case as of the end
of the 30- day period referred to in the second sentence of Section 2.6, to all
such Non-Extending Lenders pro rata based on the aggregate Commitments held by
such Non-Extending Lenders to repay the Advances outstanding of any
Non-Extending Lenders;


(iv) THIRDFOURTH, to the payment of amounts referred to in clauses (vii) through
(xiii) of subsection (I) above, in the priority set forth therein but only to
the extent not paid in full thereunder; and


(v) FOURTHFIFTH, (i) so long as no Unmatured Event of Default or Event of
Default has occurred and is continuing, all remaining Amount Available
constituting Principal Collections to the Borrower to the extent that and so
long as the aggregate outstanding principal amount of all Advances would not
exceed the Borrowing Base after giving effect thereto (or, solely during the
Revolving Period and at the discretion of the Borrower, to remain in the
Collection Account for use by the Borrower to purchase additional Collateral
Obligations) and (ii) if an Unmatured Event of Default or Event of Default has
occurred, to remain in the Collection Account pending the exercise of remedies
by the Collateral Agent.


(b) During the Revolving Period, the Borrower may withdraw from the Collection
Account any Principal Collections (and to the extent expressly permitted by
Section 8.3(a), Interest Collections) and apply such Principal Collections
tofirst to prepay the Advances outstanding of Non-Extending Lenders on a pro
rata basis and second (A) prepay theany other Advances outstanding in accordance
with Section 2.4 or (B) acquire additional Collateral Obligations (each such
reinvestment of Collections, a “Reinvestment”), subject to the following
conditions:


(i) the Borrower shall have given written notice to the Collateral Agent, the
Administrative Agent and each Lender) of the proposed Reinvestment at or prior
to 3:00 p.m., New York City time, two Business Days prior to the proposed date
of such Reinvestment (the “Reinvestment Date”). Such notice (the “Reinvestment
Request”) shall be

S- 84

--------------------------------------------------------------------------------

Exhibit 10.1

in the form of Exhibit C-2 and shall include (among other things) the proposed
Reinvestment Date, the amount of such proposed Reinvestment and a Schedule of
Collateral Obligations setting forth the information required therein with
respect to the Collateral Obligations to be acquired by the Borrower on the
Reinvestment Date (if applicable);


(ii) each condition precedent set forth in Section 6.2 shall be satisfied;


(iii) upon the written request of the Borrower (or the Servicer on the
Borrower’s behalf) delivered to the Collateral Agent no later than 11:00 a.m.
New York City time on the applicable Reinvestment Date, the Collateral Agent
shall have provided to the Administrative Agent and each Lender (via the
Collateral Agent’s Website) (to be received no later than 1:30 p.m. New York
City time on that same day) a statement reflecting the total amount on deposit
on such day in the Collection Account; and


(iv) any Reinvestment Request given by the Borrower pursuant to this Section
8.3(b), shall be irrevocable and binding on the Borrower.


Subject to the Collateral Agent’s receipt of an Officer’s Certificate of the
Servicer as to the satisfaction of the conditions precedent set forth in Section
6.2 and this Section 8.3, the Collateral Agent will release funds from the
Collection Account to the Borrower in an amount not to exceed the lesser of (A)
the amount requested by the Borrower and (B) the amount of Collections on
deposit in the Collection Account.


Section 8.4 Fees. In addition, the Borrower shall pay the Undrawn Fee, the
Utilization Fee, the Upfront Fee, the Prepayment Fee and any other fees
(collectively, “Fees”) in the amounts and on the dates set forth herein or in
one or more fee letter agreements, dated the date hereof (or dated the date any
Lender becomes a party hereto pursuant to an assignment or otherwise), signed by
the Borrower, a Lender and the Administrative Agent (as any such fee letter
agreement may be amended, restated, supplemented or otherwise modified from time
to time, a “Fee Letter”).


Section 8.5 Collateral Report. The Collateral Agent shall prepare (based on
information provided to it by the Servicer, the Administrative Agent and the
Lenders as set forth herein) a Collateral Report in the form of Exhibit D
determined as of the close of business on each Monthly Date and make available
such Collateral Report to the Administrative Agent, each Lender (via the
Collateral Agent’s Website), the Borrower and the Servicer on each Reporting
Date starting with the Reporting Date in July 2014. Each Collateral Report shall
specify the amounts for payment pursuant to each clause of Section 8.3(a). If
any party receiving any Collateral Report disagrees with any items of such
report, it shall contact the Collateral Agent and notify it of such disputed
item, with a copy of such notice and information to the Administrative Agent and
the Servicer. If the Collateral Agent agrees with any such

S- 85

--------------------------------------------------------------------------------

Exhibit 10.1

correction and unless the Collateral Agent is otherwise timely directed by the
Administrative Agent, the Collateral Agent shall distribute a revised Collateral
Report on the Business Day after it receives such information. If the Collateral
Agent does not agree with any such correction or it is directed by the
Administrative Agent that the Collateral Agent should not make such correction,
the Collateral Agent shall (within one Business Day) contact the Administrative
Agent and request instructions on how to proceed. The Administrative Agent’s
reasonable determination with regard to any disputed item in the Collateral
Report shall be conclusive (absent manifest error).


The Servicer shall cooperate with the Collateral Agent in connection with the
preparation of the Collateral Reports and any supplement thereto.    Without
limiting the generality of the foregoing, the Servicer shall supply any
information maintained by it that the Collateral Agent may from time to time
reasonably request with respect to the Collateral and reasonably needs to
complete the reports, calculations and certificates required to be prepared by
the Collateral Agent hereunder or required to permit the Collateral Agent to
perform its obligations hereunder.    Without limiting the generality of the
foregoing, in connection with the preparation of a Collateral Report, (i) the
Servicer shall be responsible for providing the Collateral Agent the information
required for parts (a) through (c) of Exhibit D for such Collateral Report
(which shall include an Officer’s Certificate of the Borrower or the Servicer of
the Borrowing Base calculations in connection with part (a)(iii) of Exhibit D)
and (ii) the Administrative Agent and the Lenders shall be responsible for
providing to the Collateral Agent the information required by Section 3.4 for
part (d) of Exhibit D for such Collateral Report on which the Collateral Agent
may conclusively rely. The Servicer and the Administrative Agent shall review
and verify the contents of the aforesaid reports (including the Collateral
Report), instructions, statements and certificates. Upon receipt of approval
from the Servicer and the Administrative Agent, the Collateral Agent shall send
such reports, instructions, statements and certificates to the Borrower and the
Servicer for execution. For avoidance of doubt, the Collateral Agent shall not
be obligated to include a risk retention report under Section 10.24 unless
timely received by it and shall have no obligation to monitor such delivery.


ARTICLE IX


REPRESENTATIONS AND WARRANTIES OF THE BORROWER


In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders as to
itself, as of the Effective Date and each Funding Date, as follows:


Section 9.1 Organization and Good Standing. It has been duly organized and is
validly existing under the laws of the jurisdiction of its organization, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is currently conducted. It had
at all relevant times and now has,

S- 86

--------------------------------------------------------------------------------

Exhibit 10.1

power, authority and legal right (x) to acquire and own the Collateral
Obligations and the Related Security, and to grant to the Collateral Agent a
security interest in the Collateral Obligations and the Related Security and the
other Collateral and (y) to enter into and perform its obligations under this
Agreement and the other Transaction Documents to which it is a party.


Section 9.2 Due Qualification. It is duly qualified to do business and has
obtained all necessary licenses and approvals and made all necessary filings and
registrations in all jurisdictions, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.


Section 9.3 Power and Authority. It has the power, authority and legal right to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to perform its obligations hereunder and thereunder; has full
power, authority and legal right to grant to the Collateral Agent, for the
benefit of the Secured Parties, a valid and enforceable security interest in the
Collateral Obligations and the other Collateral and has duly authorized such
grant by all necessary action.


Section 9.4 Binding Obligations. This Agreement and the Transaction Documents to
which it is a party have been duly executed and delivered by the Borrower and
are enforceable against the Borrower in accordance with their respective terms,
except as such enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing.


Section 9.5 Security Interest.    This Agreement creates a valid and continuing
Lien on the Collateral in favor of the Collateral Agent, on behalf of the
Secured Parties, which security interest is validly perfected under Article 9 of
the UCC, and is enforceable as such against creditors of and purchasers from the
Borrower; the Collateral is comprised of Instruments, Security Entitlements,
General Intangibles, Certificated Securities, Uncertificated Securities,
Securities Accounts, Investment Property and Proceeds and such other categories
of collateral under the applicable UCC as to which the Borrower has complied
with its obligations as set forth herein; with respect to Collateral that
constitute Security Entitlements (a) all of such Security Entitlements have been
credited to the Accounts and the Securities Intermediary has agreed to treat all
assets credited to the Accounts as Financial Assets, (b) the Borrower has taken
all steps necessary to enable the Collateral Agent to obtain Control with
respect to the Accounts and (c) the Accounts are not in the name of any Person
other than the Borrower, subject to the Lien of the

S- 87

--------------------------------------------------------------------------------

Exhibit 10.1

Collateral Agent for the benefit of the Secured Parties; the Borrower has not
instructed the Securities Intermediary to comply with the entitlement order of
any Person other than the Collateral Agent; provided that, until the Collateral
Agent delivers a Notice of Exclusive Control (as defined in the Account Control
Agreement), the Borrower and the Servicer may cause cash in the Accounts to be
invested or distributed in accordance with this Agreement; all Accounts
constitute Securities Accounts; the Borrower owns and has good and marketable
title to the Collateral free and clear of any Lien (other than Permitted Liens);
the Borrower has received all consents and approvals required by the terms of
any Collateral Obligation to the transfer and granting of a security interest in
the Collateral Obligations hereunder to the Collateral Agent, on behalf of the
Secured Parties; the Borrower has taken all necessary steps to file or authorize
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under Applicable Law in order to perfect the
security interest in that portion of the Collateral in which a security interest
may be perfected by filing pursuant to Article 9 of the UCC as in effect in
Delaware; all original executed copies of each underlying promissory note
constituting or evidencing any Collateral Obligation have been or, subject to
the delivery requirements contained herein and/or Section 18.3, will be
delivered to the Collateral Custodian; the Borrower has received, or subject to
the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian or
its bailee is holding each underlying promissory note evidencing a Collateral
Obligation solely on behalf of the Collateral Agent for the benefit of the
Secured Parties; none of the underlying promissory notes that constitute or
evidence the Collateral Obligations has any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Collateral Agent on behalf of the Secured Parties; with respect to
Collateral that constitutes a Certificated Security, such certificated security
has been delivered to the Collateral Custodian and, if in registered form, has
been specially Indorsed (within the meaning of the UCC) to the Collateral
Custodian or in blank by an effective Indorsement or has been registered in the
name of the Collateral Custodian upon original issue or registration of transfer
by the Borrower of such Certificated Security, in each case to be held by the
Collateral Custodian on behalf of the Collateral Agent for the benefit of the
Secured Parties; and in the case of an Uncertificated Security, by (A) causing
the Collateral Custodian to become the registered owner of such uncertificated
security and (B) causing such registration to remain effective.


Section 9.6 No Violation. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party, the
consummation of the transactions contemplated hereby and thereby, and the
fulfillment of the terms of this Agreement and the other Transaction Documents
to which it is a party, shall not conflict

S- 88

--------------------------------------------------------------------------------

Exhibit 10.1

with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time) a default under, its organizational
documents, or any indenture, agreement, mortgage, deed of trust or other
instrument to which the Borrower is a party or by which it is bound or any of
its properties are subject, or result in the creation or imposition of any Lien
(other than Permitted Liens) upon any of its properties pursuant to the terms of
any such indenture, agreement, mortgage, deed of trust or other instrument, or
violate in any material respect any Applicable Law or in any way materially
adversely affect the Borrower’s ability to perform its obligations under this
Agreement or the other Transaction Documents to which it is a party.


Section 9.7 No Proceedings.    There are no proceedings or investigations
pending or, to the Borrower’s knowledge, threatened against the Borrower, before
any Official Body having jurisdiction over it or its properties (A) asserting
the invalidity of this Agreement or any of the other Transaction Documents, (B)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any of the other Transaction Documents, (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Borrower of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents or
(D) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the assignments and security interest granted by the Borrower in this Agreement.


Section 9.8 No Consents. It is not required to obtain the material consent of
any other Person or any material approval, authorization, consent, license,
approval or authorization, or registration or declaration with, any Official
Body having jurisdiction over it or its properties in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or the other Transaction Documents to which it is a party, in each case other
than consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings which have been obtained or made and continuation
statements and renewals in respect thereof.


Section 9.9 Solvency. It is solvent and will not become insolvent after giving
effect to the transactions contemplated by this Agreement and the Transaction
Documents. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, it will have an adequate amount
of capital to conduct its business in the foreseeable future.


Section 9.10 Compliance with Laws. It has complied and will comply in all
material respects with all Applicable Laws, judgments,

S- 89

--------------------------------------------------------------------------------

Exhibit 10.1

agreements with Official Bodies, decrees and orders with respect to its business
and properties and all Collateral.


Section 9.11 Taxes.    For U.S. federal income tax purposes, it is, and always
has been, an entity disregarded as separate from the Equityholder and the
Equityholder is a U.S. Person. It has filed on a timely basis all federal and
other material Tax returns (including foreign, state, local and otherwise)
required to be filed, if any, and has paid all federal and other material Taxes
due and payable by it and any assessments made against it or any of its property
and all other Taxes, fees or other Charges imposed on it or any of its property
by any Official Body (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower). No Lien or similar Adverse Claim has been filed, and no claim is
being asserted, with respect to any Tax, assessment or other governmental
charge. Any Taxes, fees and other governmental Charges payable by the Borrower
in connection with the execution and delivery of this Agreement and the other
Transaction Documents and the transactions contemplated hereby or thereby
including the transfer of each Collateral Obligation and the Related Security to
the Borrower have been paid or shall have been paid if and when due at or prior
to the Effective Date or the Advance Date, as applicable.


Section 9.12 Collateral Report. Each Collateral Report is accurate in all
material respects as of the date thereof.


Section 9.13 No Liens, Etc. The Collateral and each part thereof is owned by the
Borrower free and clear of any Adverse Claim (other than Permitted Liens) or
restrictions on transferability and the Borrower has the full right, power and
lawful authority to assign, transfer and pledge the same and interests therein,
and upon the making of each Advance, the Collateral Agent, for the benefit of
the Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in such
Collateral, free and clear of any Adverse Claim or restrictions on
transferability. The Borrower has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of the Collateral and no
effective financing statement (other than with respect to Permitted Liens) or
other instrument similar in effect naming or purportedly naming the Borrower or
any of its Affiliates as debtor and covering all or any part of the Collateral
is on file in any recording office, except such as may have been filed in favor
of the Collateral Agent as “Secured Party” pursuant hereto or as necessary or
advisable in connection with the Sale Agreement. There are no judgments or Liens
for Taxes with respect to the Borrower and no claim is being asserted with
respect to the Taxes of the Borrower.

S- 90

--------------------------------------------------------------------------------

Exhibit 10.1



Section 9.14 Information True and Correct. All information (other than
projections, forward-looking information or information relating to third
parties that are not Affiliates of the Borrower, the Equityholder or the
Servicer) heretofore furnished by or on behalf of the Borrower in writing to any
Lender, the Collateral Agent or the Administrative Agent in connection with this
Agreement or any transaction contemplated hereby (including, without limitation,
prior to the Effective Date but after taking into account all updates,
modifications and supplements to such information) is (when taken as a whole)
true and correct in all material respects (or if not prepared by or under the
direction of the Borrower, is true and correct in all material respects to the
Borrower’s knowledge) and does not omit to state a material fact necessary to
make the statements contained therein (when taken as a whole) not misleading
(or, if not prepared by or under the direction of the Borrower, does not omit to
state such a fact to the Borrower’s knowledge). Any projections heretofore
prepared by the Borrower or its Affiliates and furnished by or on behalf of the
Borrower in writing to any Lender, the Collateral Agent or the Administrative
Agent in connection with this Agreement or any transaction contemplated hereby
have been prepared in good faith based on assumptions that the Servicer or its
Affiliates, as applicable, believes to be reasonable.


Section 9.15 Bulk Sales. The grant of the security interest in the Collateral by
the Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.


Section 9.16 Collateral. Except as otherwise expressly permitted or required by
the terms of this Agreement, no item of Collateral has been sold, transferred,
assigned or pledged by the Borrower to any Person.


Section 9.17 Selection Procedures.    In selecting the Collateral Obligations
hereunder and for Affiliates of the Borrower, no selection procedures were
employed which are intended to be adverse to the interests of the Administrative
Agent or any Lender.


Section 9.18 Indebtedness. The Borrower has no Indebtedness or other
indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.

S- 91

--------------------------------------------------------------------------------

Exhibit 10.1



Section 9.19 No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party.


Section 9.20 No Subsidiaries. The Borrower has no Subsidiaries other than any
REO Asset Owners.


Section 9.21 ERISA Compliance. It has no benefit plans subject to ERISA. It is
not a Benefit Plan Investor.


Section 9.22 Investment Company Status. It is not an “investment company” or a
company controlled by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.


Section 9.23 Set-Off, Etc.    No Collateral Obligation has been compromised,
adjusted, extended, satisfied, subordinated, rescinded, set-off or modified by
the Borrower or the Obligor thereof, and no Collateral is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral or otherwise, by the Borrower or the Obligor with respect thereto,
except, in each case, pursuant to the Transaction Documents and for amendments,
extensions and modifications, if any, to such Collateral otherwise permitted
hereby and in accordance with the Servicing Standard.


Section 9.24 Collections.    The Borrower acknowledges that all Collections
received by it or its Affiliates with respect to the Collateral pledged
hereunder are held and shall be held in trust for the benefit of the Collateral
Agent, on behalf of the Secured Parties until deposited into the Collection
Account in accordance with Section 10.10.


Section 9.25 Value Given.    The Borrower has given fair consideration and
reasonably equivalent value to the Equityholder in exchange for the purchase of
the Collateral Obligations (or any number of them). No such transfer has been
made for or on account of an antecedent debt and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.


Section 9.26 Use of Proceeds.The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock and none
of the proceeds of the Advances will be used, directly or indirectly, for a
purpose that violates Regulation T, Regulation U, Regulation X or any other
regulation promulgated by the FRS Board from time to time.

S- 92

--------------------------------------------------------------------------------

Exhibit 10.1





Section 9.27 Separate Existence. The Borrower is operated as an entity with
assets and liabilities distinct from those of any of its Affiliates, the
Equityholder, the Servicer and any Affiliates of the foregoing, and the Borrower
hereby acknowledges that the Administrative Agent and each of the Lenders are
entering into the transactions contemplated by this Agreement in reliance upon
the Borrower’s identity as a separate legal entity. Since its formation, the
Borrower has been (and will be) operated in such a manner as to comply with the
covenants set forth in Section 10.5.


There is not now, nor will there be at any time in the future, any agreement or
understanding between the Borrower and the Servicer (other than as expressly set
forth herein and the other Transaction Documents) providing for the allocation
or sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges.


Section 9.28 Transaction Documents. The Transaction Documents delivered to the
Administrative Agent represent all material agreements between the Equityholder,
on the one hand, and the Borrower, on the other. Upon the purchase and/or
contribution of each Collateral Obligation (or an interest in a Collateral
Obligation) pursuant to this Agreement or the Sale Agreement, the Borrower shall
be the lawful owner of, and have good title to, such Collateral Obligation and
all assets relating thereto, free and clear of any Adverse Claim.    All such
assets are transferred to the Borrower without recourse to the Equityholder
except as described in the Sale Agreement. The purchases of such assets by the
Borrower constitute valid and true sales for consideration (and not merely a
pledge of such assets for security purposes) and the contributions of such
assets received by the Borrower constitute valid and true transfers for
consideration, each enforceable against creditors of the Equityholder, and no
such assets shall constitute property of the Equityholder.


Section 9.29 Anti-Terrorism, Anti-Money Laundering. Neither the Borrower nor any
Affiliate of the Borrower is (i) a country, territory, organization, person or
entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a “Non- Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA Patriot Act as warranting special

S- 93

--------------------------------------------------------------------------------

Exhibit 10.1

measures due to money laundering concerns. The Borrower is in compliance with
all applicable OFAC rules and regulations and also in compliance with all
applicable provisions of the USA Patriot Act.


ARTICLE X
COVENANTS


From the Existing Effective Date until the first day following the Facility
Termination Date on which all Obligations shall have been finally and fully paid
and performed (other than as expressly survive the termination of this
Agreement), the Borrower hereby covenants and agrees with the Lenders and the
Administrative Agent that:


Section 10.1 Protection of Security Interest of the Secured Parties.(a) At or
prior to the Effective Date, the Borrower shall have filed or caused to be filed
a UCC-1 financing statement, naming the Borrower as debtor and the Collateral
Agent (for the benefit of the Secured Parties) as secured party and describing
the Collateral, with the office of the Secretary of State of the State of
Delaware. From time to time thereafter, the Borrower shall file (and the
Borrower hereby authorizes the Collateral Agent to so file) such financing
statements and cause to be filed such continuation statements, all in such
manner and in such places as may be required by Applicable Law fully to
preserve, maintain and protect the interest of the Collateral Agent in favor of
the Secured Parties under this Agreement in the Collateral and in the proceeds
thereof. The Borrower shall deliver (or cause to be delivered) to the Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing.    In the event that
the Borrower fails to perform its obligations under this subsection, the
Collateral Agent or the Administrative Agent may (but shall have no obligation
to) do so, in each case at the expense of the Borrower, however neither the
Collateral Agent nor the Administrative Agent shall have any liability in
connection therewith.


(b) The Borrower shall not change its name, identity or corporate structure in
any manner that would make any financing statement or continuation statement
filed by the Borrower (or by the Collateral Agent on behalf of the Borrower) in
accordance with subsection (a) above seriously misleading or change its
jurisdiction of organization, unless the Borrower shall have given the
Administrative Agent and the Collateral Agent at least 30 days prior written
notice thereof, and shall promptly file appropriate amendments to all previously
filed financing statements and continuation statements (and shall provide a copy
of such amendments to the Collateral Agent, each Lender and Administrative Agent
together with an Officer’s Certificate to the effect that all appropriate
amendments or other documents in respect of previously filed statements have
been filed).


(c) The Borrower shall maintain its computer systems, if any, so that, from and
after the time of the first Advance under this Agreement, the Borrower’s master

S- 94

--------------------------------------------------------------------------------

Exhibit 10.1

computer records (including archives) that shall refer to the Collateral
indicate clearly that such Collateral is subject to the first priority security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties. Indication of the Collateral Agent’s (for the benefit of the Secured
Parties) security interest shall be deleted from or modified on the Borrower’s
computer systems when, and only when, the Collateral in question shall have been
paid in full, the security interest under this Agreement has been released in
accordance with its terms, or otherwise as expressly permitted by this
Agreement.


(d) Without limiting any of the other provisions hereof, if at any time the
Borrower shall propose to sell, grant a security interest in, or otherwise
transfer any interest in loan receivables to any prospective lender or other
transferee, the Borrower shall give to such prospective lender or other
transferee computer tapes, records, or print-outs (including any restored from
archives) that, if they shall refer in any manner whatsoever to any Collateral
shall indicate clearly that such Collateral is subject to a first priority
security interest in favor of the Collateral Agent, for the benefit of the
Secured Parties.


Section 10.2 Other Liens or Interests. Except for the security interest granted
hereunder and as otherwise permitted pursuant to Sections 7.10, 7.11 and 10.16,
the Borrower will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on the Collateral or
any interest therein (other than Permitted Liens), and the Borrower shall defend
the right, title, and interest of the Collateral Agent (for the benefit of the
Secured Parties) and the Lenders in and to the Collateral against all claims of
third parties claiming through or under the Borrower (other than Permitted
Liens).


Section 10.3 Costs and Expenses.    The Borrower shall pay (or cause to be paid)
all of its reasonable costs and disbursements in connection with the performance
of its obligations hereunder and under the Transaction Documents.


Section 10.4 Reporting Requirements. The Borrower (or the Servicer, as
applicable) shall furnish, or cause to be furnished, to the Administrative
Agent, the Collateral Agent, Morningstar (via the Collateral Agent’s Website)
and each Lender:


(a) as soon as possible and in any event within three Business Days after a
Responsible Officer of the Borrower shall have knowledge of the occurrence of an
Event of Default, or Unmatured Event of Default, Servicer Default or Unmatured
Servicer Default, the statement of an Executive Officer of the Borrower setting
forth complete details of such event and the action which the Borrower has
taken, is taking and proposes to take with respect thereto;


(b) promptly, from time to time, such other information, documents, records or
reports respecting the Collateral Obligations or the Related Security, the other
Collateral or the condition or operations, financial or otherwise, of the
Borrower as such Person may, from time to time, reasonably request; and

S- 95

--------------------------------------------------------------------------------

Exhibit 10.1



(c) notification of, in reasonable detail, (i) any Adverse Claim known to it
that is made or asserted against any of the Collateral and, (ii) any Material
Modification and (iii) any Revaluation Event, in each case promptly upon a
Responsible Officer of the Borrower having knowledge thereof.;


(d) promptly, from time to time, copies or other evidence of the separate
financials required by Section 10.5(m) as such Person may, from time to time,
reasonably request;


(e) complete and correct copies of (A) the audited consolidated financial
statements of the Servicer for the fiscal year most recently ended, as soon as
available and in any event within 90 days of the end of such fiscal year, and
(B) the unaudited consolidated financial statements of the Servicer for the
fiscal quarter most recently ended, as soon as available and in any event within
45 days of the end of such fiscal quarter, in each case with a representation
that such financial statements (including the related notes) fairly present the
financial condition of the Servicer as of the respective dates thereof and the
results of operations for the periods covered thereby in all material respects,
each in accordance with GAAP, except in the case of unaudited financial
statements, the absence of footnotes and year-end adjustments.


Section 10.5 Separate Existence. (a) The Borrower shall conduct its business
solely in its own name through its duly authorized officers or agents so as not
to mislead others as to the identity of the entity with which such persons are
concerned, and shall use its best efforts to avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that the assets of the
Borrower are available to pay the creditors of any of its equityholders or any
Affiliate thereof.


(b) It shall maintain records and books of account separate from those of any
other Person.


(c) It shall pay its own operating expenses and liabilities from its own funds.


(d) It    shall    ensure    that the annual financial statements of the
Equityholder shall disclose the effects of the transactions contemplated hereby
in accordance with GAAP.


(e) It shall not hold itself out as being liable for the debts of any other
Person. It shall not pledge its assets to secure the obligations of any other
Person. It shall not guarantee any obligation of any Person, including any
Affiliate or become obligated for the debts of any other Person or hold out its
credit or assets as being available to pay the obligations of any other Person.


(f) It shall keep its assets and liabilities separate from those of all other
entities. Except as expressly contemplated herein with respect to Excluded
Amounts, it shall not commingle its assets with assets of any other Person.

S- 96

--------------------------------------------------------------------------------

Exhibit 10.1



(g) It shall maintain bank accounts or other depository accounts separate from
any other person or entity, including any Affiliate.


(h) To the extent required under GAAP, it shall ensure that any consolidated
financial statements including the Borrower, if any, have notes to the effect
that the Borrower is a separate entity whose creditors have a claim on its
assets prior to those assets becoming available to its equity holders.


(i) It shall not amend, supplement or otherwise modify the Special Purpose
Provisions contained in its organizational documents (as defined therein),
except in accordance therewith and with the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld, delayed
or conditioned).


(j) It shall at all times hold itself out to the public and all other Persons as
a legal entity separate from its member and from any other Person.


(k) It shall file its own tax returns separate from those of any other Person,
except to the extent that it is treated as a “disregarded entity” for tax
purposes and is not required to file tax returns under Applicable Law, and shall
pay any taxes required to be paid under Applicable Law.


(l) It shall conduct its business only in its own name and comply with all
organizational formalities necessary to maintain its separate existence.


(m) It shall maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; provided, that its
assets may be included in a consolidated financial statement of its Affiliate so
long as (i) appropriate notation shall be made on such consolidated financial
statements (if any) to indicate its separateness from such Affiliate and to
indicate that its assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person and (ii) such assets
shall also be listed on its own separate balance sheet.


(n) It shall not, except for capital contributions or capital distributions
permitted under the terms and conditions of its organizational documents and
properly reflected on its books and records, enter into any transaction with an
Affiliate except on commercially reasonable terms similar to those available to
unaffiliated parties in an arm’s- length transaction.


(o) It shall maintain a sufficient number of employees (which number may be
zero) in light of its contemplated business purpose and pay the salaries of its
own employees, if any, only from its own funds.


(p) It shall use separate invoices bearing its own name.


(q) It shall correct any known misunderstanding regarding its separate identity
and not identify itself as a department or division of any other Person.

S- 97

--------------------------------------------------------------------------------

Exhibit 10.1



(r) It shall maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, that the foregoing
shall not require its equityholders to make additional capital contributions.


(s) It shall not acquire any obligation or securities of its members or of any
Affiliate other than the Collateral in compliance with the Transaction
Documents.


(t) It shall not make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that it may invest
in those investments permitted under the Transaction Documents and may hold the
equity of REO Asset Owners.


(u) It shall not engage in any dissolution, liquidation, consolidation, merger,
sale or transfer of all or substantially all of its assets other than such
activities as are expressly permitted pursuant to the Transaction Documents.


(v) It shall not buy or hold evidence of indebtedness issued by any other
Person, except as expressly contemplated by the Transaction Documents.


(w) Except as expressly permitted by the Transaction Documents (which permits,
for the avoidance of doubt, the formation of REO Asset Owners), it shall not
form, acquire or hold any subsidiary (whether corporate, partnership, limited
liability company or other) or own any equity interest in any other entity.


(x) It shall not own any asset or property other than Collateral and such other
financial assets as permitted by the Transaction Documents.


(y) It shall not engage, directly or indirectly, in any business other than as
required or permitted to be performed by the Transaction Documents.


(z) It shall allocate fairly and reasonably any overhead expenses that are
shared with any of its Affiliates, including for shared office space and for
services performed by an employee of any Affiliate.


(aa) Neither the Borrower nor the Equityholder shall take any action contrary to
the “Facts and Assumptions” or “Further Assumptions” sections in the opinion or
opinions of Dechert LLP, dated the Existing Effective Date, relating to certain
nonconsolidation and true sale matters.


(bb) Neither the Servicer nor any other person shall be authorized or empowered,
nor shall they permit the Borrower to take any Material Action without the prior
written consent of at least one Independent Manager (or the unanimous written
consent of all Independent Managers, if more than one). The organizational
documents of the Borrower shall include the following provisions: (a) at all
times there shall be, and Borrower shall cause there to be, at least one
Independent Manager; (b) the Borrower shall not, without the prior written
consent of at least one Independent Manager (or the unanimous written consent of
all Independent Managers, if more than one), on behalf of

S- 98

--------------------------------------------------------------------------------

Exhibit 10.1

itself or Borrower, take any Material Action or any action that might cause such
entity to become insolvent, and when voting with respect to such matters, the
Independent Manager(s) shall consider only the interests of the Borrower,
including its creditors; and (c) no Independent Manager of the Borrower may be
removed or replaced unless the Borrower provides Lender with not less than five
(5) Business Days’ prior written notice of (i) any proposed removal of an
Independent Manager, together with a statement as to the reasons for such
removal, and (ii) the identity of the proposed replacement Independent Manager,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents of the Borrower for an Independent
Manager. No resignation or removal of an Independent Manager shall be effective
until a successor Independent Manager is appointed and has accepted his or her
appointment. No Independent Manager may be removed other than for Cause.




Section 10.6 Hedging Agreements. (a) With respect to any Fixed Rate Collateral
Obligation (other than Fixed Rate Collateral Obligations not counted as “excess”
pursuant to clause (d) of the definition of “Excess Concentration Amount”), the
Borrower hereby covenants and agrees that, upon the direction of the
Administrative Agent in its sole discretion as notified to the Borrower and the
Servicer on or prior to the related Funding Date for such Collateral Obligation,
the Borrower shall obtain and deliver to the Collateral Agent (with a copy to
the Administrative Agent, each Lender (via the Collateral Agent’s Website) and
Morningstar) one or more Hedging Agreements from qualified Hedge Counterparties
having, singly or in the aggregate, an Aggregate Notional Amount not less than
the amount determined by the Administrative Agent in its reasonable discretion,
which (1) shall each have a notional principal amount equal to or greater than
the lesser of (I) the Principal Balance of such Fixed Rate Collateral Obligation
and (II) $1,000,000, (2) may provide for reductions of the Aggregate Notional
Amount on each Distribution Date on an amortization schedule for such Aggregate
Notional Amount assuming a 0.0 ABS prepayment speed (or such other ABS
prepayment speed as may be approved in writing by the Administrative Agent) and
zero losses, and (3) shall have other terms and conditions and be represented by
Hedging Agreements otherwise acceptable to the Administrative Agent in its sole
discretion.




(b) In the event that any Hedge Counterparty defaults in its obligation to make
a payment to the Borrower under one or more Hedging Agreements on any date on
which payments are due pursuant to a Hedging Agreement, the Borrower shall make
a demand no later than the Business Day following such default on such Hedge
Counterparty, or any guarantor, if applicable, demanding payment under the
applicable Hedging Agreement in accordance with the terms of such Hedging
Agreement. The Borrower shall give notice to the Lenders upon the continuing
failure by any Hedge Counterparty to perform its obligations during the two
Business Days following a demand made by the Borrower on such Hedge
Counterparty, and shall take such action with respect to such continuing failure
as may be directed by the Administrative Agent.

S- 99

--------------------------------------------------------------------------------

Exhibit 10.1



(c) In the event that any Hedge Counterparty no longer maintains the ratings
specified in the definition of “Hedge Counterparty,” then within 30 days after
receiving notice of such decline in the creditworthiness of such Hedge
Counterparty as determined by any Rating Agency, the Borrower shall provide the
Hedge Counterparty notice of the potential termination event resulting from such
downgrade and, if the Hedge Counterparty fails to cure such potential
termination event within the time frame specified in the related Hedging
Agreement, the Borrower shall, at the written direction of the Administrative
Agent, (i) provided that a Replacement Hedging Agreement or Qualified Substitute
Arrangement meeting the requirements of Section 10.6(d) has been obtained, (A)
provide written notice to such Hedge Counterparty (with a copy to the Collateral
Agent, each Lender and the Administrative Agent) of its intention to terminate
the applicable Hedging Agreement within the 30-day period following the
expiration of the cure period set forth in the applicable Hedging Agreement and
(B) terminate the applicable Hedging Agreement within such 30-day period,
request the payment to it of all amounts due to the Borrower under the
applicable Hedging Agreement through the termination date and deposit any such
amounts so received, on the day of receipt, to the Collection Account, or (ii)
establish any other arrangement (including an arrangement or arrangements in
addition to or in substitution for any prior arrangement made in accordance with
the provisions of this Section 10.6(c)) with the written consent (in its sole
discretion) of the Administrative Agent (a “Qualified Substitute Arrangement”);
provided, that in the event at any time any alternative arrangement established
pursuant to the above shall cease to be satisfactory to the Administrative
Agent, then the provisions of this Section 10.6(c), shall again be applied and
in connection therewith the 30-day period referred to above shall commence on
the date the Borrower receives notice of such cessation or termination, as the
case may be.


(d) Unless an alternative arrangement pursuant to Section 10.6(c) is being
established, the Borrower shall use its best efforts to obtain a Replacement
Hedging Agreement or Qualified Substitute Arrangement meeting the requirements
of this Section 10.6 during the 30-day period following the expiration of the
cure period set forth in the applicable Hedging Agreement. The Borrower shall
not terminate the Hedging Agreement unless, prior to the expiration of such
30-day period, the Borrower delivers to the Collateral Agent (with a copy to the
Administrative Agent and each Lender) (i) a Replacement Hedging Agreement or
Qualified Substitute Arrangement, (ii) to the extent applicable, an Opinion of
Counsel reasonably satisfactory to the Administrative Agent as to the due
authorization, execution and delivery and validity and enforceability of such
Replacement Hedging Agreement or Qualified Substitute Arrangement, as the case
may be, and (iii) evidence that the Administrative Agent has consented in
writing to the termination of the applicable Hedging Agreement and its
replacement with such Replacement Hedging Agreement or Qualified Substitute
Arrangement.


(e) The Servicer or the Borrower shall notify the Administrative Agent, each
Lender and the Collateral Agent within five Business Days after a Responsible
Officer of such Person shall obtain knowledge that the senior unsecured debt
rating of a Hedge Counterparty has been withdrawn or reduced by any Rating
Agency.

S- 100

--------------------------------------------------------------------------------

Exhibit 10.1



(f) The Borrower may at any time obtain a Replacement Hedging Agreement with the
consent (in its sole discretion) of the Administrative Agent.


(g) The Borrower shall not agree to any amendment to any Hedging Agreement
without the consent (in its sole discretion) of the Administrative Agent.


(h) The Borrower shall notify the Administrative Agent, each Lender and the
Collateral Agent after a Responsible Officer of the Borrower shall obtain actual
knowledge of the transfer by the related Hedge Counterparty of any Hedging
Agreement, or any interest or obligation thereunder.


(i) The Borrower, with the consent of the Administrative Agent in its sole
discretion, may sell all or a portion of the Hedging Agreements. The Borrower
shall have the duty of obtaining a fair market value price for the sale of any
Hedging Agreement, notifying the Administrative Agent, each Lender and the
Collateral Agent of prospective purchasers and bids, and selecting the purchaser
of such Hedging Agreement. The Borrower and, at the Borrower’s request, the
Collateral Agent, upon receipt of the purchase price in the Collection Account
shall, with the prior written consent of the Administrative Agent, execute all
documentation necessary to release the Lien of the Collateral Agent on such
Hedging Agreement and proceeds thereof.


Notwithstanding anything to the contrary in this Section 10.6, the parties
hereto agree that should the Borrower fail to observe or perform any of its
obligations under this Section 10.6 with respect to any Hedging Agreement, the
sole result will be that the Collateral Obligation or Collateral Obligations
that are the subject of such Hedging Agreement shall immediately cease to be
Eligible Collateral Obligations for all purposes under this Agreement.


Section 10.7 Tangible Net Worth. The Borrower shall maintain at all times a
positive Tangible Net Worth.


Section 10.8 Taxes. For U.S. federal income tax purposes, the Borrower will be
an entity disregarded as separate from the Equityholder and the Equityholder
will be a U.S. Person. The Borrower will file on a timely basis all Tax returns
(including foreign, federal, state, local and otherwise) required to be filed,
if any, and will pay all Taxes due and payable by it and any assessments made
against it or any of its property (other than any amount the validity of which
is contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP are provided on the books of the Borrower).


Section 10.9 Merger, Consolidation, Etc. The Borrower shall not merge or
consolidate with any other Person or permit any other Person to become the
successor to all or substantially all of its business or assets without the
prior written consent of the Administrative Agent in itsMajority Lenders in
their respective sole discretion.

S- 101

--------------------------------------------------------------------------------

Exhibit 10.1



Section 10.10 Deposit of Collections. Without limiting the obligations under
Section 7.5(l), the Borrower shall transfer, or cause to be transferred, all
Collections to the Collection Account by the close of business on the Business
Day following the date such Collections are received by the Borrower, the
Equityholder, the Servicer, any advisor or sub-advisor of the Equityholder, the
Servicer or any of their respective Affiliates.


Section 10.11 Indebtedness; Guarantees.    The Borrower shall not create, incur,
assume or suffer to exist any Indebtedness other than Indebtedness permitted
under the Transaction Documents. The Borrower shall incur no Indebtedness
secured by the Collateral other than the Obligations. The Borrower shall not
assume, guarantee, endorse or otherwise be or become directly or contingently
liable for the obligations of any Person by, among other things, agreeing to
purchase any obligation of another Person, agreeing to advance funds to such
Person or causing or assisting such Person to maintain any amount of capital,
other than as expressly permitted under the Transaction Documents.


Section 10.12 Limitation on Purchases from Affiliates. Other than pursuant to
the Sale Agreement, the Borrower shall not purchase any asset from the
Equityholder or the Servicer or any Affiliate of the Borrower, the Equityholder
or the Servicer.


Section 10.13 Documents. Except as otherwise expressly permitted herein, it
shall not cancel or terminate any of the Transaction Documents to which it is
party (in any capacity), or consent to or accept any cancellation or termination
of any of such agreements, or amend or otherwise modify any term or condition of
any of the Transaction Documents to which it is party (in any capacity) or give
any consent, waiver or approval under any such agreement, or waive any default
under or breach of any of the Transaction Documents to which it is party (in any
capacity) or take any other action under any such agreement not required by the
terms thereof, unless (in each case) the Administrative Agent shall have
consented thereto in its sole discretion.


Section 10.14 Preservation of Existence. It shall do or cause to be done all
things necessary to (i) preserve and keep in full force and effect its existence
as a limited liability company and take all reasonable action to maintain its
rights and franchises in the jurisdiction of its formation and (ii) qualify and
remain qualified as a limited liability company in good standing in each
jurisdiction where the failure to qualify and remain qualified would reasonably
be expected to have a Material Adverse Effect.


Section 10.15 Limitation on Investments. The Borrower shall not form, or cause
to be formed, any Subsidiaries other than REO Asset

S- 102

--------------------------------------------------------------------------------

Exhibit 10.1

Owners; or make or suffer to exist any loans or advances to, or extend any
credit to, or make any investments (by way of transfer of property,
contributions to capital, purchase of stock or securities or evidences of
indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Transaction Documents.


Section 10.16 Distributions. (a) The Borrower shall not declare or make (i)
payment of any distribution on or in respect of any equity interests, or (ii)
any payment on account of the purchase, redemption, retirement or acquisition of
any option, warrant or other right to acquire such equity interests; provided
that so long as no Event of Default, or Unmatured Event of Default, Unmatured
Servicer Default or Servicer Default shall have occurred and be continuing, the
Borrower may make a distribution of amounts paid to it pursuant to Section
8.3(a) on the applicable Distribution Date.


(b) Prior to foreclosure by the Administrative Agent upon any Collateral
pursuant to Section 13.3(c), nothing in this Section 10.16 or otherwise in this
Agreement shall restrict the Borrower from exercising any Warrant Assets issued
to it by Obligors from time to time to the extent funds are available to the
Borrower under Section 8.3(a) or made available to the Borrower.


Section 10.17 Performance of Borrower Assigned Agreements.The Borrower shall (i)
perform and observe in all material respects all the terms and provisions of the
Transaction Documents (including each of the Borrower Assigned Agreements) to
which it is a party to be performed or observed by it, maintain such Transaction
Documents in full force and effect, and enforce such Transaction Documents in
accordance with their terms, and (ii) upon reasonable request of the
Administrative Agent, make to any other party to such Transaction Documents such
demands and requests for information and reports or for action as the Borrower
is entitled to make thereunder.


Section 10.18 Material Modifications.After the occurrence of an Event of
Default, the Borrower shall not consent to a Material Modification with respect
to any Collateral Obligation without the express written consent of the
Administrative Agent (in its sole discretion). Prior to the occurrence of an
Event of Default, the Borrower shall not consent to a Material Modification with
respect to any Collateral Obligation without the express written consent of the
Administrative Agent (in its sole discretion) if, after giving effect to such
Material Modification, (i) the aggregate principal amount of all outstanding
Advances would be greater than the Borrowing Base or (ii) the Minimum Weighted
Average Spread Test, the Minimum Weighted Average Coupon Test or the Maximum
Weighted Average Life Test would not be satisfied.

S- 103

--------------------------------------------------------------------------------

Exhibit 10.1



Section 10.19 Further Assurances; Financing Statements. (a) The Borrower agrees
that at any time and from time to time, at its expense and upon reasonable
request of the Administrative Agent or the Collateral Agent, it shall promptly
execute and deliver all further instruments and documents, and take all
reasonable further action, that is necessary or desirable to perfect and protect
the assignments and security interests granted or purported to be granted by
this Agreement or to enable the Collateral Agent or any of the Secured Parties
to exercise and enforce its rights and remedies under this Agreement with
respect to any Collateral. Without limiting the generality of the foregoing, the
Borrower authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Collateral Agent (acting solely at the Administrative
Agent’s request) may reasonably request to protect and preserve the assignments
and security interests granted by this Agreement. Such financing statements
filed against the Borrower may describe the Collateral in the same manner
specified in Section 12.1 or in any other manner as the Administrative Agent may
reasonably determine is necessary to ensure the perfection of such security
interest (without disclosing the names of, or any information relating to, the
Obligors thereunder), including describing such property as all assets or all
personal property of the Borrower whether now owned or hereafter acquired.


(b) The Borrower and each Secured Party hereby severally authorize the
Collateral Agent, upon receipt of written direction from the Administrative
Agent, to file one or more financing or continuation statements, and amendments
thereto, relating to all or any part of the Collateral.


(c) It shall furnish to the Collateral Agent and the Administrative Agent from
time to time such statements and schedules further identifying and describing
the Related Security and such other reports in connection with the Collateral as
the Collateral Agent (acting solely at the Administrative Agent’s request) or
the Administrative Agent may reasonably request, all in reasonable detail.


Section 10.20 Obligor Payment Instructions. The Borrower acknowledges that the
power of attorney granted in Section 13.10 to the Collateral Agent permits the
Collateral Agent to send (at the Administrative Agent’s written direction after
the occurrence of an Event of Default) Obligor notification forms to give notice
to the Obligors of the Collateral Agent’s interest in the Collateral and the
obligation to make payments as directed by the Collateral Agent (at the written
direction of the Administrative Agent). The Borrower further agrees that it
shall (or it shall cause the Servicer to) provide prompt notice to the
Administrative Agent of any misdirected or errant payments made by any Obligor
with respect to any Collateral Obligation and direct such Obligor to make
payments as required hereunder.

S- 104

--------------------------------------------------------------------------------

Exhibit 10.1



Section 10.21 Delivery of Collateral Obligation Files. The Borrower (or the
Servicer on behalf of the Borrower) shall deliver to the Collateral Custodian
(with a copy to the Administrative Agent at the following e-mail addresses (for
electronic copies): amit.patel@db.com, shawn.rose@db.com and nii.dodoo@db.com),
the documents listed in clauses (i), (ii) and (iv) of the definition of
“Collateral Obligation File” and identified on the related Document Checklist
promptly upon receipt but in no event later than five (5) Business Days after
the related Funding Date; provided that any other Collateral Obligation File
shall be delivered as soon as it is reasonably available, but no in event later
than thirty (30) Business Days after the related Funding Date.


Section 10.22 Collateral Obligation Schedule. As of the end of each May, August,
November and February of each year, the Borrower shall deliver an update of the
Collateral Obligation Schedule to the Administrative Agent (with a copy to the
Collateral Agent and each Lender), certified true and correct by each of the
Borrower and the Servicer. The Borrower hereby authorizes a UCC-3 amendment to
be filed quarterly attaching each such updated Collateral Obligation Schedule
and shall file such UCC-3 amendment at the request of the Administrative Agent.
Upon filing, a copy of such UCC-3 shall be provided to the Collateral Agent and
Administrative Agent.


Section 10.23 Notice to Specified Obligors. With respect to any Collateral
Obligation where the related Obligor is also an obligor in respect of a Variable
Funding Asset on which the Equityholder or any Affiliate thereof is a lender,
the Borrower shall, or shall cause the Servicer to, deliver notice to each such
Obligor within ten Business Days of the related Cut-Off Date that the related
Collateral Obligation has been assigned to the Borrower.


Section 10.24 Risk Retention.
(a) For so long as any Obligations are outstanding: (i) the Equityholder
represents and undertakes to the Lenders that: (A) as an originator (as such
term is defined in the Capital Requirements Regulation) for the purposes of the
Retention Requirements, it holds and will retain on an on-going basis, a net
economic interest in the securitization transaction contemplated by this
Agreement, which shall not be less than 5% of the aggregate nominal value of all
the Collateral Obligations (the “Retained Economic Interest”) measured at the
time of origination (being the occasion of each origination or acquisition of a
Collateral Obligation by the Borrower); (B) the Retained Economic Interest takes
the form of a first loss tranche in accordance with (i) paragraph 1(d) of
Article 405 of the Capital Requirements Regulation, (ii) paragraph 1(d) of
Article 51 of the AIFMD Level 2 Regulation and (iii) paragraph 2(d) of Article
254 of the Solvency II Level 2 Regulation, as represented by the Equityholder’s
limited liability company interest in the Borrower; (C) the Retained Economic
Interest shall be based upon the original par amount

S- 105

--------------------------------------------------------------------------------

Exhibit 10.1

of the limited liability company interests of the Borrower held by the Retention
ProviderEquityholder, plus any increases in the principal amount thereof, and
calculated as a percentage of the nominal value of the Collateral Obligations;
(D) its retention of the Retained Economic Interest shall be measured upon each
origination as described in (A) above on the basis of nominal value (without
taking account of acquisition prices); (E) with respect to each Collateral
Obligation that it sells or transfers to the Borrower, it shall have held such
Collateral Obligation for its own account prior to selling such obligation to
the Borrower; (F) it shallit shall (i) originate (ias per Section 10.24(d)(A)
and (B) below) over 50% (measured by total nominal amount) of all Collateral
Obligations acquired (or committed to be acquired) by the Borrower, such
proportion measured on the basis of the nominal value at each respective
acquisition of any Collateral Loan (other than cash or those acquired from
interest proceeds) acquired by the Borrower in aggregate during the term of this
Agreement and (ii) in relation tocircumstances where a Collateral Obligation is
to be acquired by the Borrower that will not be acquired from a party other than
the Equityholder only,, the Equityholder shall have originated over 50%
(measured by total nominal amount) of all Collateral Obligations acquired (or
committed to be acquired) by the Borrower, such proportion measured on the basis
of the nominal value at each respective origination of all Collateral
Obligations that are expected to be held by the Borrower following the
settlement of any such acquisition; (G) in relation to every Collateral
Obligation (other than cash) that it sells to the Borrower, it shall apply the
same sound and well-defined criteria for credit-granting to such Collateral
Obligations as it does to obligations to be held on its own books; (H) in
relation to every Collateral Obligation (other than cash) that it sells to the
Borrower in respect of which it has (x) not undertaken the original
credit-granting or (y) is not active in credit-granting the specific type of
obligation, it shall ensure that it obtains all the necessary information
required to assess whether the credit-granting criteria that have been applied
are as sound and well-defined as the credit-granting criteria it applies to
non-securitized obligations, provided that the obligation in clauses (G) and (H)
shall cease to apply if the Retention Requirements limit such requirements to
comply with such obligation to European regulated originator and/or sponsor
institutions only; and (Iand (F) the Equityholder shall not sell or enter into
any credit risk mitigation, short positions or any other hedges or otherwise
seek to mitigate its credit risk with respect to its limited liability company
interests in the Borrower (except as permitted by the Retention Requirements).


(b) The Borrower and the Equityholder shall cause each Collateral Report to
contain or be accompanied by a certification from the Equityholder containing a
representation that all of the conditions set forth in clause (a) above are true
and have been true up to and on each date of the related Collection Period. The
Equityholder shall provide to the Administrative Agent, the Collateral Agent and
each Lender (via the Collateral Agent’s Website): (A) prompt written notice of
any breach of its obligations set forth in Section 10.24(a) (including if, for
any reason, the Equityholder has ceased to hold the Retained Economic Interest
at any time); and (B) all information that any such entity reasonably requests
in connection with its obligations under the Retention Requirements, subject to
any applicable confidentiality restrictions.

S- 106

--------------------------------------------------------------------------------

Exhibit 10.1



(c) The Equityholder shall additionally confirm its compliance with the
conditions set forth in clause (a) above to the Borrower, the Administrative
Agent and/or any Lender that is subject to the Retention Requirements:


(i) upon any written request by or on behalf of the Borrower (x) as a result of
a material change in (x) the performance of the Advances, the risk
characteristics of the transaction or the Collateral Obligations from time to
time and (y) upon the occurrence of any Event of Default or becoming aware of
any breach of the obligations contained in any Transaction Document; and


(ii) promptly following a request by or on behalf of the Borrower, upon (x) any
material amendment of any Transaction Document and (y) any additional Advances
being made, in each case where the Borrower has received a request for the same
from any Lender that is subject to the Retention Requirements.


(d) With respect to Collateral Obligations representing more than 50% of all
Collateral Obligations acquired by the Borrower, the Equityholder shall be
deemed to represent that it has either:


(A) purchased such Collateral Obligations in the secondary market for its own
account and has retained credit and market risk in respect of such Collateral
Obligation for at least 15 days on a weighted average basis before transfer to
the Borrower; or


(B) itself or through related entities, directly or indirectly, been involved in
the original agreement which created such Collateral Obligations.


Section 10.25 Maintenance of Ratings; Rating Agency Information. At any time the
Class A-2 Commitments or Class A-2 Advances are actively rated by Morningstar,
the Borrower (or the Servicer on its behalf) shall provide Morningstar with all
information reasonably requested by Morningstar in connection with the rating of
the Class A-2 Commitments and Class A-2 Advances that is reasonably available to
the Borrower.


Section 10.26 Related Collateral Obligation. During the Revolving Period, the
sum of the aggregate funded and unfunded portion of all Collateral Obligations
that are Related Collateral Obligations shall not constitute more than 5.0% of
the total Commitment at any time.


Section 10.27 Variable Funding Assets. During the Revolving Period, the sum of
(a) the aggregate funded portion of all Collateral Obligations that are
Revolving Loans and (b) the Aggregate Unfunded Amount associated with all
Variable Funding Assets, shall not constitute more than 15.0% of the total
Commitment at any time.

S- 107

--------------------------------------------------------------------------------

Exhibit 10.1



ARTICLE XI


THE COLLATERAL AGENT


Section 11.1 Appointment of Collateral Agent. U.S. Bank National Association is
hereby appointed as Collateral Agent pursuant to the terms hereof. The Secured
Parties hereby appoint the Collateral Agent to act exclusively as the agent for
purposes of perfection of a security interest in the Collateral and Collateral
Agent of the Secured Parties to act as specified herein and in the other
Transaction Documents to which the Collateral Agent is a party. The Collateral
Agent hereby accepts such agency appointment to act as Collateral Agent pursuant
to the terms of this Agreement, until its resignation or removal as Collateral
Agent pursuant to the terms hereof.


Section 11.2 Collateral Reports.    The Collateral Agent shall prepare the
Collateral Report in accordance with Section 8.5 and distribute funds in
accordance with such Collateral Report in accordance with Section 8.3.


Section 11.3 Collateral Administration. The Collateral Agent shall maintain a
database of certain characteristics of the Collateral on an ongoing basis, and
provide to the Borrower, the Servicer, the Administrative Agent and the Lenders
certain reports, schedules and calculations, all as more particularly described
in this Section 11.3, based upon information and data received from the Servicer
pursuant to Section 7.7 or from the Lenders and/or the Administrative Agent.


(a) In connection therewith, the Collateral Agent shall:


(i) within 15 days after the Effective Date, create a Collateral database with
respect to the Collateral that has been pledged to the Collateral Agent for the
benefit of the Secured Parties from time to time, comprised of the Collateral
Obligations credited to the Accounts from time to time and Permitted Investments
in which amounts held in the Accounts may be invested from time to time, as
provided in this Agreement (the “Collateral Database”);


(ii) update the Collateral Database on a periodic basis for changes and to
reflect the sale or other disposition of assets included in the Collateral and
any additional Collateral granted to the Collateral Agent from time to time, in
each case based upon, and to the extent of, information furnished to the
Collateral Agent by the Borrower or the Servicer as may be reasonably required
by the Collateral Agent from time to time or based upon notices received by the
Collateral Agent from the issuer, or trustee or agent bank under an underlying
instrument, or similar source;

S- 108

--------------------------------------------------------------------------------

Exhibit 10.1



(iii) track the receipt and allocation to the Collection Account of Principal
Collections and Interest Collections and any withdrawals therefrom and, on each
Business Day, provide to the Servicer and Administrative Agent daily reports
reflecting such actions to the accounts as of the close of business on the
preceding Business Day and the Collateral Agent shall provide any such report to
the Administrative Agent upon its request therefor;


(iv) accordance with Section 8.3; distribute funds in accordance with such
Collateral Report in


(v) prepare and deliver to the Administrative Agent, the Borrower and the
Servicer on each Reporting Date, the Collateral Report and any update pursuant
to Section 8.5 when requested by the Servicer, the Borrower or the
Administrative Agent, on the basis of the information contained in the
Collateral Database as of the applicable Determination Date, the information
provided by each Lender and the Administrative Agent pursuant to Section 3.4 and
such other information as may be provided to the Collateral Agent by the
Borrower, the Servicer, the Administrative Agent or any Lender;


(vi) provide other such information with respect to the Collateral, provided
that such Collateral has not been released, as may be routinely maintained by
the Collateral Agent in performing its ordinary Collateral Agent function
pursuant hereunder, as the Borrower, the Servicer, the Administrative Agent or
any Lender may reasonably request from time to time;


(vii) upon the written request of the Servicer on any Business Day and within
three hours after the Collateral Agent’s receipt of such request (provided such
request is received by 12:00 Noon (New York time) on such date (otherwise such
request will be deemed made on the next succeeding Business Day), and so long as
the Collateral Agent maintains or has received any information reasonably
requested by it, the Collateral Agent shall perform the following functions: as
of the date the Servicer commits on behalf of the Borrower to purchase
Collateral Obligations to be included in the Collateral, perform a pro forma
calculation of the tests and other requirements set forth in Sections 6.2(e) and
(f), in each case, based upon information contained in the Collateral Database
and report the results thereof to the Servicer in a mutually agreed format;


(viii) upon the Collateral Agent’s receipt on any Business Day of written
notification from the Servicer of its intent to sell (in accordance with Section
7.10) Collateral Obligations, the Collateral Agent shall perform, within three
hours after the Collateral Agent’s receipt of such request (provided such
request is received by no later than 12:00 Noon (New York time) on such date
(otherwise such request will be deemed made on the next succeeding Business Day)
a pro forma calculation of the tests and other requirements set forth in
Sections 7.10(a)(i)(A), (B) and (C) and (iii) based upon information contained
in the Collateral Database and information furnished by the Servicer, compare
the results thereof and report the results to the Servicer in a mutually agreed
format; and

S- 109

--------------------------------------------------------------------------------

Exhibit 10.1



(ix) track the Principal Balance of each Collateral Obligation and report such
balances to the Administrative Agent and the Servicer no later than 12:00 Noon
(New York City time) on each Business Day as of the close of business on the
preceding Business Day.


(b) The Collateral Agent shall    provide to the Servicer and the Administrative
Agent a copy of all written notices and communications received by it and
identified as being sent to it in connection with the Collateral Obligations and
the other Collateral held hereunder which it receives from the related Obligor,
participating bank and/or agent bank. In no instance shall the Collateral Agent
be under any duty or obligation to take any action on behalf of the Servicer in
respect of the exercise of any voting or consent rights, or similar actions,
unless it receives specific written instructions from the Servicer, prior to the
occurrence of an Event of Default or a Servicer Default or the Administrative
Agent, after the occurrence of an Event of Default or a Servicer Default, in
which event the Collateral Agent shall vote, consent or take such other action
in accordance with such instructions.


(c) In addition to the above:


(i) The Administrative Agent and each Secured Party further authorizes the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are expressly
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Collateral Agent (acting at the direction of the Administrative Agent) as its
agent to execute and deliver all further instruments and documents, and take all
further action (at the written direction of the Administrative Agent) that the
Administrative Agent deems necessary or desirable in order to perfect, protect
or more fully evidence the security interests granted by the Borrower hereunder,
or to enable any of them to exercise or enforce any of their respective rights
hereunder, including, without limitation, the execution or filing by the
Collateral Agent as secured party/assignee of such financing or continuation
statements, or amendments thereto or assignments thereof, relative to all or any
of the Collateral Obligations now existing or hereafter arising, and such other
instruments or notices, as may be necessary or appropriate for the purposes
stated hereinabove. Nothing in this Section 11.3(c)(i) shall be deemed to
relieve the Borrower or the Servicer of their respective obligations to protect
the interest of the Collateral Agent (for the benefit of the Secured Parties) in
the Collateral, including to file financing and continuation statements in
respect of the Collateral in accordance with Section 10.1. It is understood and
agreed that any and all actions performed by the Collateral Agent in connection
with this Section 11.3(c)(i) shall be at the written direction of the
Administrative Agent, and the Collateral Agent shall have no responsibility or
liability in connection with determining any actions necessary or desirable to
perfect, protect or more fully secure the security interest granted by the
Borrower hereunder or to enable any Person to exercise or enforce any of their
respective rights hereunder.

S- 110

--------------------------------------------------------------------------------

Exhibit 10.1



(ii) The Administrative Agent may direct the Collateral Agent in writing to take
any such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the written direction of the Administrative Agent; provided that the Collateral
Agent shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Parties or otherwise if the taking of such
action, in the determination of the Collateral Agent, (x) shall be in violation
of any Applicable Law or contrary to any provisions of this Agreement or (y)
shall expose the Collateral Agent to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Agent requests the consent of the
Administrative Agent and the Collateral Agent does not receive a consent (either
positive or negative) from the Administrative Agent within 10 Business Days of
its receipt of such request, then the Administrative Agent shall be deemed to
have declined to consent to the relevant action.


(iii) Except as expressly provided herein, the Collateral Agent shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it (x) unless and until
(and to the extent) expressly so directed by the Administrative Agent or (y)
prior to the Facility Termination Date (and upon such occurrence, the Collateral
Agent shall act in accordance with the written instructions of the
Administrative Agent pursuant to clause (x)). The Collateral Agent shall not be
liable for any action taken, suffered or omitted by it in accordance with the
request or direction of any Secured Party, to the extent that this Agreement
provides such Secured Party the right to so direct the Collateral Agent, or the
Administrative Agent. The Collateral Agent shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless a
Responsible Officer of the Collateral Agent has knowledge of such matter or
written notice thereof is received by the Collateral Agent (who shall promptly,
but in no event later than the following second Business Day, deliver notice
thereof to the Administrative Agent).


(d) If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within two Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two Business Day period except to the extent it
has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

S- 111

--------------------------------------------------------------------------------

Exhibit 10.1



(e) Concurrently herewith, the Administrative Agent    directs    the Collateral
Agent and the Collateral Agent is authorized to enter into the Account Control
Agreement and any other related agreements in the form delivered to the
Collateral Agent. For the avoidance of doubt, all of the Collateral Agent’s
rights, protections and immunities provided herein shall apply to the Collateral
Agent for any actions taken or omitted to be taken under the Account Control
Agreement and any other related agreements in such capacity.


Section 11.4 Removal or Resignation of Collateral Agent.    After the expiration
of the 180 day period commencing on the Existing Effective Date, the Collateral
Agent may at any time resign and terminate its obligations under this Agreement
upon at least 60 days’ prior written notice to the Servicer, the Borrower, the
Administrative Agent and each Lender; provided, that no resignation or removal
of the Collateral Agent will be permitted unless a successor Collateral Agent
has been appointed which successor Collateral Agent, so long as no Unmatured
Servicer Default, Servicer Default, Unmatured Event of Default or Event of
Default has occurred and is continuing, is reasonably acceptable to the
Servicer. Promptly after receipt of notice of the Collateral Agent’s
resignation, the Administrative Agent shall promptly appoint a successor
Collateral Agent by written instrument, in duplicate, copies of which instrument
shall be delivered to the Borrower, the Servicer, each Lender, the resigning
Collateral Agent and to the successor Collateral Agent.    In the event no
successor Collateral Agent shall have been appointed within 60 days after the
giving of notice of such resignation, the Collateral Agent may (or at the
written request of the Majority Lenders, shall) petition any court of competent
jurisdiction to appoint a successor Collateral Agent.The Administrative Agent
upon at least 60 days’ prior written notice to the Collateral Agent, may with or
without cause remove and discharge the Collateral Agent or any successor
Collateral Agent thereafter appointed from the performance of its duties under
this Agreement. Promptly after giving notice of removal of the Collateral Agent,
the Administrative Agent shall appoint, or petition a court of competent
jurisdiction to appoint, a successor Collateral Agent. Any such appointment
shall be accomplished by written instrument and one original counterpart of such
instrument of appointment shall be delivered to the Collateral Agent and the
successor Collateral Agent, with a copy delivered to the Borrower, each Lender
and the Servicer. Any successor collateral agent hereunder shall be reasonably
acceptable to the Majority Lenders.


Section 11.5 Representations and Warranties. The Collateral Agent represents and
warrants to the Borrower, the Administrative Agent, the Lenders and Servicer
that:


(a) the Collateral Agent has the corporate power and authority and the legal
rights to execute and deliver, and to perform its obligations under, this
Agreement,

S- 112

--------------------------------------------------------------------------------

Exhibit 10.1

and has taken all necessary corporate action to authorize its execution,
delivery and performance of this Agreement;


(b) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or Official Body and no consent of any other Person
(including any stockholder or creditor of the Collateral Agent) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement; and


(c) this Agreement has been duly executed and delivered on behalf of the
Collateral Agent and constitutes a legal, valid and binding obligation of the
Collateral Agent enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
proceedings in equity or at law).


Section 11.6 No Adverse Interest of Collateral Agent. By execution of this
Agreement, the Collateral Agent represents and warrants that it currently holds
and during the existence of this Agreement shall hold, no adverse interest, by
way of security or otherwise, in any Collateral Obligation or any document in
the Collateral Obligation Files. Neither the Collateral Obligations nor any
documents in the Collateral Obligation Files shall be subject to any security
interest, lien or right of set-off by the Collateral Agent or any third party
claiming through the Collateral Agent, and the Collateral Agent shall not
pledge, encumber, hypothecate, transfer, dispose of, or otherwise grant any
third party interest in, the Collateral Obligations or documents in the
Collateral Obligation Files, except that the preceding clause shall not apply to
the Collateral Agent or the Collateral Custodian with respect to (i) the
Collateral Agent Fees and Expenses or the Collateral Custodian Fees and
Expenses, and (ii) in the case of any accounts, with respect to (x) returned or
charged- back items, (y) reversals or cancellations of payment orders and other
electronic fund transfers, or (z) overdrafts in the Collection Account.


Section 11.7 Reliance of Collateral Agent. In the absence of bad faith on the
part of the Collateral Agent, the Collateral Agent may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any request, instruction, certificate, opinion or other document
furnished to the Collateral Agent, reasonably believed by the Collateral Agent
to be genuine and to have been signed or presented by the proper party or
parties and conforming to the requirements of this Agreement; but in the case of
a request, instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Collateral Agent, the Collateral
Agent shall be under a duty to examine the same in accordance with the
requirements of this Agreement to determine that it conforms to the form
required by such provision. For avoidance of doubt, Collateral Agent may rely
conclusively on Borrowing Base certificates and Officer’s Certificates
 

S- 113

--------------------------------------------------------------------------------

Exhibit 10.1

delivered by the Servicer. The Collateral Agent shall not be liable for any
action taken by it in good faith and reasonably believed by it to be within the
discretion or powers conferred upon it, or taken by it pursuant to any direction
or instruction by which it is governed hereunder, or omitted to be taken by it
by reason of the lack of direction or instruction required hereby for such
action.


Section 11.8 Limitation of Liability and Collateral Agent Rights. The Collateral
Agent may conclusively rely on and shall be fully protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties. The Collateral Agent may
rely conclusively on and shall be fully protected in acting upon (i) the written
instructions of any designated officer of the Administrative Agent or (ii) the
verbal instructions of the Administrative Agent.


(b) The Collateral Agent may consult counsel satisfactory to it with a national
reputation in the applicable matter and the advice or opinion of such counsel
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
the advice or opinion of such counsel.


(c) The Collateral Agent shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct, bad faith,
reckless disregard or negligent performance or omission of its duties.


(d) The Collateral Agent makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any action hereunder that might
in its judgment involve any expense or liability unless it has been furnished
with an indemnity reasonably satisfactory to it.


(e) The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
the other Transaction Documents to which it is a party and no covenants or
obligations shall be implied in this Agreement against the Collateral Agent.


(f) The Collateral Agent shall not be required to expend or risk its own funds
in the performance of its duties hereunder.

S- 114

--------------------------------------------------------------------------------

Exhibit 10.1



(g) It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.


(h) In case any reasonable question arises as to its duties hereunder, the
Collateral Agent may, prior to the occurrence of an Event of Default, request
instructions from the Servicer and may, after the occurrence of an Event of
Default, request instructions from the Administrative Agent, and shall be
entitled at all times to refrain from taking any action unless it has received
written instructions from the Servicer or the Administrative Agent, as
applicable. The Collateral Agent shall in all events have no liability, risk or
cost for any action taken pursuant to and in compliance with the instruction of
the Administrative Agent. In no event shall the Collateral Agent be liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Collateral
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.


(i) In the event that the Collateral Custodian is not the same entity as the
Collateral Agent, the Collateral Agent shall not be liable for the acts or
omissions of the Collateral Custodian under this Agreement and shall not be
required to monitor the performance of the Collateral Custodian.


(j) Without limiting the generality of any terms of this section, the Collateral
Agent shall have no liability for any failure, inability or unwillingness on the
part of the Servicer, the Administrative Agent or the Borrower to provide
accurate and complete information on a timely basis to the Collateral Agent, or
otherwise on the part of any such party to comply with the terms of this
Agreement, and shall have no liability for any inaccuracy or error in the
performance or observance on the Collateral Agent’s part of any of its duties
hereunder that is caused by or results from any such inaccurate, incomplete or
untimely information received by it, or other failure on the part of any such
other party to comply with the terms hereof.


(k) The Collateral Agent shall not be bound to make any investigation into the
facts or matters stated in any certificate, report or other document; provided,
however, that, if the form thereof is prescribed by this Agreement, the
Collateral Agent shall examine the same to determine whether it conforms on its
face to the requirements hereof. The Collateral Agent shall not be deemed to
have knowledge or notice of any matter unless actually known to a Responsible
Officer of the Collateral Agent. It is expressly acknowledged by the Borrower,
the Servicer and the Administrative Agent that application and performance by
the Collateral Agent of its various duties hereunder (including, without
limitation, recalculations to be performed in respect of the matters
contemplated hereby) shall be based upon, and in reliance upon, data,
information and notice provided to it by the Servicer, the Administrative Agent,
the Borrower and/or any related bank agent, obligor or similar party with
respect to the Collateral Obligation, and the Collateral Agent shall have no
responsibility for the accuracy of any such information or data provided to it
by such persons and shall be entitled to update its records (as it may deem
necessary or appropriate). Nothing herein shall impose or imply any duty or

S- 115

--------------------------------------------------------------------------------

Exhibit 10.1

obligation on the part of the Collateral Agent to verify, investigate or audit
any such information or data, or to determine or monitor on an independent basis
whether any issuer of the Collateral is in default or in compliance with the
underlying documents governing or securing such securities, from time to time.
For purposes of monitoring changes in ratings, the Collateral Agent shall be
entitled to use and rely (in good faith) exclusively upon a single reputable
electronic financial information reporting service (which for ratings by
Standard & Poor’s shall be www.standardpoors.com or www.ratingsdirect.com) and
shall have no liability for any inaccuracies in the information reported by, of
other errors or omissions of, any such service. It is hereby expressly agreed
that Bloomberg Financial Markets is one such reputable service.


(l) The Collateral Agent may exercise any of its rights or powers hereunder or
perform any of its duties hereunder either directly or, by or through agents or
attorneys, and the Collateral Agent shall not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed hereunder with due
care by it. Neither the Collateral Agent nor any of its affiliates, directors,
officers, shareholders, agents or employees will be liable to the Servicer,
Borrower or any other Person, except by reason of acts or omissions by the
Collateral Agent constituting bad faith, willful misfeasance, negligence or
reckless disregard of the Collateral Agent’s duties hereunder. The Collateral
Agent shall in no event have any liability for the actions or omissions of the
Borrower, the Servicer, the Administrative Agent or any other Person, and shall
have no liability for any inaccuracy or error in any duty performed by it that
results from or is caused by inaccurate, untimely or incomplete information or
data received by it from the Borrower, the Servicer, the Administrative Agent or
another Person except to the extent that such inaccuracies or errors are caused
by the Collateral Agent’s own bad faith, willful misfeasance, negligence or
reckless disregard of its duties hereunder. The Collateral Agent shall not be
liable for failing to perform or delay in performing its specified duties
hereunder which results from or is caused by a failure or delay on the part of
the Borrower or the Servicer, the Administrative Agent or another Person in
furnishing necessary, timely and accurate information to the Collateral Agent.


(m) The Collateral Agent shall be under no obligation to exercise or honor any
of the rights or powers vested in it by this Agreement at the request or
direction of the Administrative Agent (or any other Person authorized or
permitted to direct the Collateral Agent hereunder) pursuant to this Agreement,
unless the Administrative Agent (or such other Person) shall have offered the
Collateral Agent security or indemnity reasonably acceptable to the Collateral
Agent against costs, expenses and liabilities (including any legal fees) that
might reasonably be incurred by it in compliance with such request or direction.


Section 11.9 Tax Reports.    The Collateral Agent shall not be responsible for
the preparation or filing of any reports or returns relating to federal, state
or local income taxes with respect to this Agreement, other than in respect of
the Collateral Agent’s compensation or for reimbursement of expenses.

S- 116

--------------------------------------------------------------------------------

Exhibit 10.1



Section 11.10 Merger or Consolidation. Any Person (i) into which the Collateral
Agent may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Collateral Agent shall be a party, or (iii) that may
succeed to the properties and assets of the Collateral Agent substantially as a
whole, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Collateral Agent hereunder, shall
be the successor to the Collateral Agent under this Agreement without further
act of any of the parties to this Agreement.


Section 11.11 Collateral Agent Compensation.    As compensation for its
activities hereunder, the Collateral Agent (in each of its capacities hereunder
and as Securities Intermediary under the Account Control Agreement) shall be
entitled to its fees and expenses from the Borrower as set forth in the
Collateral Agent and Collateral Custodian Fee Letter and any other accrued and
unpaid expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower or the Servicer, or both but without
duplication, to the Collateral Agent and Securities Intermediary under the
Transaction Documents (including, without limitation, Indemnified Amounts
payable under Article XVI) (collectively, the “Collateral Agent Fees and
Expenses”). The Borrower agrees to reimburse the Collateral Agent in accordance
with the provisions of Section 8.3 and Section 17.4 for all reasonable,
out-of-pocket, documented expenses, disbursements and advances incurred or made
by the Collateral Agent in accordance with any provision of this Agreement or
the other Transaction Documents or in the enforcement of any provision hereof or
in the other Transaction Documents. The Collateral Agent’s entitlement to
receive Collateral Agent Fees and Expenses (other than any previously accrued
and unpaid fees) shall cease on the earlier to occur of: (1) its removal as
Collateral Agent and appointment and acceptance by the successor Collateral
Agent pursuant to Section 11.4 or (ii) the termination of this Agreement.


Section 11.12 Anti-Terrorism Laws.    In order to comply with the laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering, the Collateral Agent and the Collateral
Custodian are required to obtain, verify and record certain information relating
to individuals and entities which maintain a business relationship with the
Collateral Agent and the Collateral Custodian. Accordingly, each of the parties
agrees to provide to the Collateral Agent and the Collateral Custodian, upon
their request from time to time such identifying information and documentation
as may be available for such party in order to enable the Collateral Agent and
the Collateral Custodian to comply with Applicable Laws as set forth above.

S- 117

--------------------------------------------------------------------------------

Exhibit 10.1



Section 11.13 Collateral Agent’s Website. (a) The Collateral Agent shall have no
obligation or duty to independently verify, confirm, examine or otherwise
determine whether the Lender Information being delivered to it by email at
hinesteam@usbank.com for posting on the Collateral Agent’s Website is accurate,
complete, conforms to the transaction or otherwise is or is not anything other
than what it purports to be. The Collateral Agent shall be under no obligation
to make any determination whether any such Lender Information is required to be
maintained by the Collateral Agent on the Collateral Agent’s Website. The
Collateral Agent shall not have obtained nor shall it be deemed to have obtained
actual knowledge or notice of any Lender Information solely due to receipt and
posting to the Collateral Agent’s Website. The Parties acknowledged that such
deliveries and posting are for the convenience of the parties and for the
purpose of making Lender Information available to the Agents. The Collateral
Agent makes no representations or warranties as to the accuracy or completeness
of content made available on the Collateral Agent’s Website.


(a)The Collateral Agent shall not be responsible and shall not be in default
hereunder, or incur any liability, for any act or omission, failure, error,
malfunction or delays in carrying out any of its duties related to the
Collateral Agent’s Website (except with respect to gross negligence or willful
misconduct of the Collateral Agent) which results from (i) the Servicer’s,
Borrower’s, Administrative Agent’s or any other party’s failure to deliver all
or a portion of the Lender Information to the Collateral Agent at the exact
email address and with the exact subject line specified in Section 1.2(j); (ii)
defects in the Lender Information supplied by the Servicer, Borrower,
Administrative Agent or any other party to the Collateral Agent; (iii) the
Servicer’s, Borrower’s, Administrative Agent’s or any other party’s delivery or
posting of any notice, document, certificate, or other information to the
Collateral Agent’s Website in error, (iv) any unauthorized disclosure of
information posted on the Collateral Agent’s Website; or (v) any other
circumstances beyond the reasonable control of the Collateral Agent.


ARTICLE XII


GRANT OF SECURITY INTEREST


Section 12.1 Borrower’s Grant of Security Interest.    As security for the
prompt payment or performance in full when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations (including Advances, Yield, all
Fees and other amounts at any time owing by the Borrower hereunder or under any
other Transaction Document), the Borrower hereby assigns and pledges to the
Collateral Agent for the benefit of the Secured Parties, and grants to the
Collateral Agent for the benefit of the Secured Parties, a security interest in
and lien upon, all of the Borrower’s personal property, including the Borrower’s
right, title and interest in and to the following (other than Retained
Interests), in each case whether now or hereafter existing or in which Borrower
now has or

S- 118

--------------------------------------------------------------------------------

Exhibit 10.1

hereafter acquires an interest and wherever the same may be located
(collectively, the “Collateral”):


(a) all Collateral Obligations;


(b) all Related Security;


(c) the Sale Agreement and all documents now or hereafter in effect to which the
Borrower is a party (collectively, the “Borrower Assigned Agreements”),
including (i) all rights of the Borrower to receive moneys due and to become due
under or pursuant to the Borrower Assigned Agreements, (ii) all rights of the
Borrower to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Borrower Assigned Agreements, (iii) claims of the Borrower
for damages arising out of or for breach of or default under the Borrower
Assigned Agreements, and (iv) the right of the Borrower to amend, waive or
terminate the Borrower Assigned Agreements, to perform under the Borrower
Assigned Agreements and to compel performance and otherwise exercise all
remedies and rights under the Borrower Assigned Agreements; notwithstanding
anything contained herein to the contrary, the Collateral shall not include the
right of the Borrower to terminate the Servicer or replace the Servicer
hereunder;


(d) all of the following (the “Account Collateral”):


(i) each Account, all funds held in any Account (other than Excluded Amounts),
and all certificates and instruments, if any, from time to time representing or
evidencing any Account or such funds,


(ii) all investments from time to time of amounts in the Accounts and all
certificates and instruments, if any, from time to time representing or
evidencing such investments,


(iii) all notes, certificates of deposit and other instruments from time to time
delivered to or otherwise possessed by the Collateral Agent or any Secured Party
or any assignee or agent on behalf of the Collateral Agent or any Secured Party
in substitution for or in addition to any of the then existing Account
Collateral, and


(iv) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any and all of the then existing Account Collateral;


(e) all additional property that may from time to time hereafter be granted and
pledged by the Borrower or by anyone on its behalf under this Agreement;


(f) all Accounts, all Certificated Securities, all Chattel Paper, all Documents,
all Equipment, all Financial Assets, all General Intangibles, all Instruments,
all Investment Property, all Inventory, all Securities Accounts, all Security
Certificates, all Security Entitlements and all Uncertificated Securities of the
Borrower;

S- 119

--------------------------------------------------------------------------------

Exhibit 10.1



(g) each Hedging Agreement, including all rights of the Borrower to receive
moneys due and to become due thereunder; and


(h) all Proceeds, accessions, substitutions, rents and profits of any and all of
the foregoing Collateral (including proceeds that constitute property of the
types described in subsections (a) through (g) above) and, to the extent not
otherwise included, all payments under insurance (whether or not the Collateral
Agent or a Secured Party or any assignee or agent on behalf of the Collateral
Agent or a Secured Party is the loss payee thereof) or any indemnity, warranty
or guaranty payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral.


Section 12.2 Borrower Remains Liable. Notwithstanding in this Agreement, (a)
except to the extent of the Servicer’s duties under the Transaction Documents,
the Borrower shall remain liable under the Collateral Obligations, Borrower
Assigned Agreements and other agreements included in the Collateral to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by a Secured Party or the
Collateral Agent of any of its rights under this Agreement shall not release the
Borrower or the Servicer from any of their respective duties or obligations
under the Collateral Obligations, Borrower Assigned Agreements or other
agreements included in the Collateral, (c) the Secured Parties and the
Collateral Agent shall not have any obligation or liability under the Collateral
Obligations, Borrower Assigned Agreements or other agreements included in the
Collateral by reason of this Agreement, and (d) neither the Collateral Agent nor
any of the Secured Parties shall be obligated to perform any of the obligations
or duties of the Borrower or the Servicer under the Collateral Obligations,
Borrower Assigned Agreements or other agreements included in the Collateral or
to take any action to collect or enforce any claim for payment assigned under
this Agreement.


Section 12.3 Release of Collateral.    Until the Obligations have been paid in
full, the Collateral Agent may not release any Lien covering any Collateral
except for (i) Collateral Obligations sold pursuant to Section 7.10, (ii) any
Related Security identified by the Borrower (or the Servicer on behalf of the
Borrower) to the Collateral Agent so long as the Facility Termination Date has
not occurred or (iii) Repurchased Collateral Obligations or Substituted
Collateral Obligations pursuant to Section 7.11.


In connection with the release of a Lien on any Collateral permitted pursuant to
this Section 12.3 and conducted in the ordinary course of business consistent
with industry standards and practices (including the use of escrows), the
Collateral Agent, on behalf of the Secured Parties, will, at the sole expense of
the Servicer, execute and deliver to the Servicer any assignments, bills of
sale, termination statements and any other releases and instruments as the
Servicer may reasonably request in order to effect the release and transfer of
such Collateral; provided, that the Collateral Agent, on behalf of the Secured
Parties, will make no

S- 120

--------------------------------------------------------------------------------

Exhibit 10.1

representation or warranty, express or implied, with respect to any such
Collateral in connection with such sale or transfer and assignment.


ARTICLE XIII
EVENTS OF DEFAULT


Section 13.1 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:


(a) any default in the payment when due of (i) any principal of or interest on
any Advance or (ii) any other amount payable by the Borrower or the Servicer
hereunder, including any Yield on any Advance, any Undrawn Fee or any other Fee,
in each case under this clause (ii), which default shall continue for two
Business Days;


(b) the Borrower or the Servicer shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement, or any other
Transaction Document on its part to be performed or observed and, except in the
case of the covenants and agreements contained in Section 10.7, Section 10.9,
Section 10.11 and Section 10.16Section 10.1, Section 10.7, Section 10.9, Section
10.11 and Section 10.16, or the breach of which is not remediable, as to each of
which no grace period shall apply, any such failure shall remain unremedied for
30 days, or in the case of Section 10.26 and Section 10.27, any such failure
shall remain unremedied for 5 Business Days, after knowledge by the Borrower or
the Servicer thereof or after written notice thereof shall have been given by
the Administrative Agent to the Borrower or the Servicer;


(c) any representation or warranty of the Borrower or the Servicer made or
deemed to have been made hereunder or in any other Transaction Document or any
other writing or certificate furnished by or on behalf of the Borrower or the
Servicer to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any other Transaction Document (including any
Collateral Report) shall prove to have been false or incorrect in any material
respect when made or deemed to have been made and the same continues unremedied
for a period of thirty (30) days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower or the
Servicer, and (ii) the date on which a Responsible Officer of the Borrower or
the Servicer acquires knowledge thereof; provided, that no breach shall be
deemed to occur hereunder in respect of any representation or warranty relating
to the “eligibility” of any Collateral Obligation if the Borrower complies with
its obligations in Section 7.11 with respect to such Collateral Obligation;


(d) an Insolvency Event shall have occurred and be continuing with respect to
either the Borrower, the Servicer or the Equityholder;


(e) the aggregate principal amount of all Advances outstanding hereunder exceeds
the Borrowing Base, calculated in accordance with Section 1.2(h), and such
condition continues unremedied for two consecutive Business Days;

S- 121

--------------------------------------------------------------------------------

Exhibit 10.1



(f) the Pension Benefit Guaranty Corporation shall file notice of a Lien
pursuant to Section 4068 of ERISA with regard to any of the assets of the
Borrower;


(g) (i) any Transaction Document or any Lien granted thereunder by the Borrower
shall (except in accordance with its terms), in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of the Borrower; or (ii) the Borrower or the Servicer or any other
party shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document; or (iii)
any security interest securing any Obligation shall, in whole or in part, cease
to be a perfected first priority security interest (except, as to priority, for
Permitted Liens) against the Borrower, except as permitted in accordance with
Section 12.3;


(h) a Servicer Default shall have occurred and be continuing past any applicable
notice or cure period provided in the definition thereof;any failure by the
Servicer to deposit or credit, or to deliver for deposit, in the Collection
Account any amount required hereunder to be so deposited, credited or delivered
or to make any required distributions therefrom, which failure continues for two
(2) Business Days;


(i) failure of the Borrower or Servicer to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of in the
case of the Borrower $100,000 and in the case of the Servicer, $1,000,000,
individually or in the aggregate; or the occurrence of any event or condition
that gives rise to a right of acceleration with respect to such recourse debt in
excess of in the case of the Borrower $100,000 and in the case of the Servicer,
$1,000,000;


(j) a Change of Control shall have occurred;


(k) either (i) the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act or (ii) the Servicer ceases to be a “business
development company” within the meaning of the 1940 Act;


(l) failure on the part of the Borrower, the Equityholder or the Servicer to (i)
make any payment or deposit (including, without limitation, with respect to
bifurcation and remittance of Principal Collections and Interest Collections or
any other payment or deposit required to be made by the terms of the Transaction
Documents) required by the terms of any Transaction Document in accordance with
Section 7.3(b) and Section 10.10 or (ii) otherwise observe or perform any
covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral, in either case,
which failure shall continue for two (2) Business Days;


(m) (i) failure of the Borrower to maintain at least one Independent Manager,
(ii) the removal of any Independent Manager without Cause or prior written
notice to the Administrative Agent (in each case as required by the organization
documents

S- 122

--------------------------------------------------------------------------------

Exhibit 10.1

of the Borrower) or (iii) an Independent Manager of the Borrower which is not
pre- approved by the Administrative Agent shall be appointed without the consent
of the Administrative Agent; provided that, in the case of each of clauses (i)
and (ii), the Borrower shall have five (5) Business Days to replace any
Independent Manager upon the death or incapacitation of the current Independent
Manager;


(n) the Borrower makes any assignment or attempted assignment of its respective
rights or obligations under this Agreement or any other Transaction Document
without first obtaining the specific written consent of the Administrative Agent
and each Lender, which consent may be withheld in the exercise of itseach of
their respective sole and absolute discretion;


(o) any court shall render a final, non-appealable judgment against the Borrower
in an amount in excess of $100,000 which shall not be satisfactorily stayed,
discharged, vacated, set aside or satisfied within 30 days of the making
thereof;


(p) the Borrower shall fail to qualify as a bankruptcy-remote entity based upon
customary criteria such that Dechert LLP or any other reputable counsel could no
longer render a substantive nonconsolidation opinion with respect to the
Borrower;


(q) during the Revolving Period, the Minimum Equity Test is not satisfied and
such condition continues unremedied for two (2) consecutive Business Days; or


(r) the Borrower shall fail to refinance the Facilityrepay the Advances
outstanding (including any outstanding fees and expenses) in full by the
Refinancing Date. (unless the Refinancing Date has been amended pursuant to
Section 17.2);


(s) the rendering against the Servicer of one or more final, non-appealable
judgments, decrees or orders for the payment of money in excess of $1,000,000,
individually or in the aggregate, and the continuance of such judgment, decree
or order unsatisfied and in effect for any period of more than sixty (60)
consecutive days without a stay of execution;


(t) HMS Income Fund, Inc. ceases to be the Servicer; or


(u) HMS Income Fund, Inc. shall fail to maintain the minimum asset coverage
requirements applicable to a “business development company” within the meaning
of the 1940 Act.


Section 13.2 Effect of Event of Default.


(a) Optional Termination.    Upon written notice by the Administrative Agent or
the Required Lenders to the Servicer and the Borrower thatthe occurrence of an
Event of Default (other than an Event of Default described in Section 13.1(d)
and (r) has occurred), the Revolving Period will automatically terminate and no
Advances will thereafter be made (other than in accordance with Section 2.2(c)),
and the Administrative Agent or the RequiredMajority Lenders may declare all or
any portion of the outstanding

S- 123

--------------------------------------------------------------------------------

Exhibit 10.1

principal amount of the Advances and other Obligations to be due and payable,
whereupon the full unpaid amount of such Advances and other Obligations which
shall be so declared due and payable shall be and become immediately due and
payable, without further notice, demand or presentment (all of which are hereby
expressly waived by the Borrower) and the Facility Termination Date shall be
deemed to have occurred.


(b) Automatic Termination. Upon the occurrence of an Event of Default described
in SectionSections 13.1(d) and (r), the Facility Termination Date shall be
deemed to have occurred automatically, and all outstanding Advances under this
Agreement and all other Obligations under this Agreement shall become
immediately and automatically due and payable, all without presentment, demand,
protest or notice of any kind (all of which are hereby expressly waived by the
Borrower).


Section 13.3 Rights upon Event of Default. If an Event of Default shall have
occurred and be continuing, the Administrative Agent may,    in its sole
discretion, or    shall    at    the direction of theRequiredMajority Lenders,
direct the Collateral Agent to exercise any of the remedies specified herein in
respect of the Collateral or the Servicer and the Collateral Agent may (with the
consent of the Administrative Agent) but shall have no obligation, or the
Collateral Agent shall promptly, at the written direction of the Administrative
Agent, also do one or more of the following (subject to Section 13.9):


(a) institute proceedings in its own name and on behalf of the Secured Parties
as Collateral Agent for the collection of all Obligations, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Borrower and any other obligor with respect thereto moneys adjudged due, for the
specific enforcement of any covenant or agreement in any Transaction Document or
in the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Collateral Agent by Applicable
Law or any Transaction Document;


(b) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the right and remedies of the
Collateral Agent and the Secured Parties which rights and remedies shall be
cumulative; and


(c) require the Borrower and the Servicer, at the Borrower’s expense, to
assemble all or any part of the Collateral as directed by the Collateral Agent
(at the direction of the Administrative Agent) and make the same available to
the Collateral Agent at a place to be designated by the Collateral Agent (at the
direction of the Administrative Agent) that is reasonably convenient to such
parties and (2) without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at a public or private sale, at any of
the Collateral Agent’s or the Administrative Agent’s offices or elsewhere in
accordance with Applicable Law. The Borrower agrees that, to the extent notice
of sale shall be required by law, at least ten days’ notice to the Borrower of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Collateral Agent (at

S- 124

--------------------------------------------------------------------------------

Exhibit 10.1

the direction of the Administrative Agent) may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. All cash proceeds received by the Collateral Agent in respect
of any sale of, collection from, or other realization upon, all or any part of
the Collateral (after payment of any amounts incurred in connection with such
sale) shall be deposited into the Collection Account and to be applied pursuant
to Section 8.3, against all or any part of the outstanding Advances pursuant to
Section 4.1 or otherwise in such order as the Collateral Agent shall be directed
by the Administrative Agent (in its sole discretion).


Section 13.4 Collateral Agent May Enforce Claims Without Possession of Notes.
All rights of action and of asserting claims under the Transaction Documents,
may be enforced by the Collateral Agent without the possession of the Notes or
the production thereof in any trial or other proceedings relative thereto, and
any such action or proceedings instituted by the Collateral Agent shall be
brought in its own name as Collateral Agent and any recovery of judgment,
subject to the payment of the reasonable, out-of-pocket and documented expenses,
disbursements and compensation of the Collateral Agent, each predecessor
Collateral Agent and their respective agents and attorneys, shall be for the
ratable benefit of the holders of the NotesLenders and other Secured Parties.


Section 13.5 Collective Proceedings. In any proceedings brought by the
Collateral Agent to enforce the Liens under the Transaction Documents (and also
any proceedings involving the interpretation of any provision of any Transaction
Document), the Collateral Agent shall be held to represent all of the Secured
Parties, and it shall not be necessary to make any Secured Party a party to any
such proceedings.


Section 13.6 Insolvency Proceedings. In    case    there    shall    be pending,
relative to the Borrower or any other obligor upon the NotesObligations or any
Person having or claiming an ownership interest in the Collateral, proceedings
under the Bankruptcy Code or any other applicable federal or state bankruptcy,
insolvency or other similar law, or in case a receiver, assignee or trustee in
bankruptcy or reorganization, liquidator, sequestrator or similar official shall
have been appointed for or taken possession of the Borrower, its property or
such other obligor or Person, or in case of any other comparable judicial
proceedings relative to the Borrower or other obligor upon the Notes, or to the
creditors of property of the Borrower or such other obligor, the Collateral
Agent irrespective of whether the principal of the Notes shall then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether the Collateral Agent shall have made any demand pursuant to the
provisions of this Section, shall be entitled and empowered but without any
obligation, subject to Section 13.9(a), by intervention in such proceedings or
otherwise:

S- 125

--------------------------------------------------------------------------------

Exhibit 10.1



(a) to file and prove a claim or claims for the whole amount of principal and
Yield owing and unpaid in respect of the Notes, all other amounts owing to the
Secured Parties and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Collateral Agent (including any
claim for reimbursement of all expenses (including the fees and expenses of
counsel) and liabilities incurred, and all advances, if any, made, by the
Collateral Agent and each predecessor Collateral Agent except as determined to
have been caused by its own negligence or willful misconduct) and of each of the
other Secured Parties allowed in such proceedings;


(b) unless prohibited by Applicable Law and regulations, to vote (with the
consent of the Administrative Agent) on behalf of the holders of the Notes in
any election of a trustee, a standby trustee or person performing similar
functions in any such proceedings;


(c) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute all amounts received with respect to the
claims of the Secured Parties on their behalf; and


(d) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Collateral Agent or
the Secured Parties allowed in any judicial proceedings relative to the
Borrower, its creditors and its property;


and any trustee, receiver, liquidator, collateral agent or trustee or other
similar official in any such proceeding is hereby authorized by each of such
Secured Parties to make payments to the Collateral Agent and, in the event that
the Collateral Agent shall consent to the making of payments directly to such
Secured Parties, to pay to the Collateral Agent such amounts as shall be
sufficient to cover all reasonable expenses and liabilities incurred, and all
advances made, by the Collateral Agent and each predecessor Collateral Agent
except as determined to have been caused by its own negligence or willful
misconduct.


Section 13.7 Delay or Omission Not Waiver. No delay    or omission of the
Collateral Agent or of any other Secured Party to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article XIII or by law to the Collateral
Agent or to the other Secured Parties may be exercised from time to time, and as
often as may be deemed expedient, by the Collateral Agent or by the other
Secured Parties, as the case may be.


Section 13.8 Waiver of Stay or Extension Laws. The Borrower waives and covenants
(to the extent that it may lawfully do so) that it will not at any time insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law wherever enacted, now or at any time
hereafter in force (including filing a voluntary

S- 126

--------------------------------------------------------------------------------

Exhibit 10.1

petition under Chapter 11 of the Bankruptcy Code and by the voluntary
commencement of a proceeding or the filing of a petition seeking winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
receivership or similar law now or hereafter in effect), which may affect the
covenants, the performance of or any remedies under this Agreement; and the
Borrower (to the extent that it may lawfully do so) hereby expressly waives all
benefits or advantages of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Collateral
Agent, but will suffer and permit the execution of every such power as though no
such law had been enacted.


Section 13.9 Limitation on Duty of Collateral Agent in Respect of Collateral.
(a) Beyond the safekeeping of the Collateral Obligation Files in accordance with
Article XVIII, neither the Collateral Agent nor the Collateral Custodian shall
have any duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and neither the Collateral Agent nor the Collateral Custodian shall be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral. Neither the Collateral Agent nor the Collateral Custodian shall be
liable or responsible for any misconduct, negligence or loss or diminution in
the value of any of the Collateral, by reason of the act or omission of any
carrier, forwarding agency or other agent, attorney or bailee selected by the
Collateral Agent or the Collateral Custodian in good faith and with due care
hereunder.


(b) Neither the Collateral Agent nor the Collateral Custodian shall be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, or for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.


(c) Neither the Collateral Agent nor the Collateral Custodian shall have any
duty to act outside of the United States in respect of any Collateral located in
any jurisdiction other than the United States.


Section 13.10 Power of Attorney.    (a) Each of the Borrower and the Servicer
hereby irrevocably appoints the Collateral Agent as its true and lawful attorney
(with full power of substitution) in its name, place and stead and at its
expense, in connection with the enforcement of the rights and remedies provided
for (and subject to the terms and conditions set forth) in this Agreement
including without limitation the following powers: (i) to give any necessary
receipts or acquittance for amounts collected or

S- 127

--------------------------------------------------------------------------------

Exhibit 10.1

received hereunder, (ii) to make all necessary transfers of the Collateral in
connection with any such sale or other disposition made pursuant hereto, (iii)
to execute and deliver for value all necessary or appropriate bills of sale,
assignments and other instruments in connection with any such sale or other
disposition, the Borrower and the Servicer hereby ratifying and confirming all
that such attorney (or any substitute) shall lawfully do hereunder and pursuant
hereto, and (iv) to sign any agreements, orders or other documents in connection
with or pursuant to any Transaction Document. Nevertheless, if so requested by
the Collateral Agent, the Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Collateral Agent all proper
bills of sale, assignments, releases and other instruments as may be designated
in any such request.


(b) No person to whom this power of attorney is presented as authority for the
Collateral Agent to take any action or actions contemplated by clause (a) shall
inquire into or seek confirmation from the Borrower or the Servicer as to the
authority of the Collateral Agent to take any action described below, or as to
the existence of or fulfillment of any condition to the power of attorney
described in clause (a), which is intended to grant to the Collateral Agent
unconditionally the authority to take and perform the actions contemplated
herein, and each of the Borrower and the Servicer irrevocably waives any right
to commence any suit or action, in law or equity, against any person or entity
that acts in reliance upon or acknowledges the authority granted under this
power of attorney. The power of attorney granted in clause (a) is coupled with
an interest and may not be revoked or canceled by the Borrower or the Servicer
until all obligations of each of the Borrower and the Servicer under the
Transaction Documents have been paid in full and the Collateral Agent has
provided its written consent thereto.


(c) Notwithstanding anything to the contrary herein, the power of attorney
granted pursuant to this Section 13.10 shall only be effective after the
occurrence of an Event of Default.


ARTICLE XIV


THE ADMINISTRATIVE AGENT


Section 14.1 Appointment.    Each Lender hereby irrevocably designates and
appoints DBNY as Administrative Agent hereunder and under the other Transaction
Documents, and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and the other Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any

S- 128

--------------------------------------------------------------------------------

Exhibit 10.1

fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.


Section 14.2 Delegation of Duties.    The Administrative Agent may execute any
of its duties under this Agreement and the other Transaction Documents by or
through its subsidiaries, affiliates, agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.


Section 14.3 Exculpatory Provisions.The Administrative Agent (acting in such
capacity) and each of its directors, officers, agents or employees shall not be
(a) liable for any action lawfully taken or omitted to be taken by it or them or
any Person described in Section 14.2 under or in connection with this Agreement
or the other Transaction Documents (except for its, their or such Person’s own
gross negligence or willful misconduct), or (b) responsible in any manner to any
Person for any recitals, statements, representations or warranties of any Person
(other than itself) contained in the Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, the Transaction Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Transaction Documents or any other document furnished in connection
therewith or herewith, or for any failure of any Person (other than itself or
its directors, officers, agents or employees) to perform its obligations under
any Transaction Document or for the satisfaction of any condition specified in a
Transaction Document. Except as otherwise expressly provided in this Agreement,
the Administrative Agent shall not be under any obligation to any Person to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, the Transaction
Documents, or to inspect the properties, books or records of the Borrower or the
Servicer.


Section 14.4 Reliance by the Administrative Agent.The Administrative Agent shall
in all cases be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to each of the Lenders),
Independent Accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement, any other Transaction Document
or any other document furnished in connection herewith or therewith unless it
shall first receive such advice or concurrence of the Lenders, as it deems
appropriate, or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability, cost and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement,

S- 129

--------------------------------------------------------------------------------

Exhibit 10.1

the other Transaction Documents or any other document furnished in connection
herewith or therewith in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders. The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement,
the other Transaction Documents or any other document furnished in connection
herewith or therewith in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders.


Section 14.5 Notices. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any breach of this Agreement or the
occurrence of any Event of Default unless it has received notice from the
Servicer, the Borrower or any Lender, referring to this Agreement and describing
such event. The Administrative Agent shall take such action with respect to such
event as shall be reasonably directed in writing by the Required Lenders;
provided, that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such event
as it shall deem advisable in the best interests of the Lenders.


Section 14.6 Non-Reliance on the Administrative Agent.The Lenders expressly
acknowledge that neither the Administrative Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower or the
Servicer, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower, the Servicer, and the Collateral Obligations
and made its own decision to purchase its interest in the Notes hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis, appraisals and decisions in
taking or not taking action under any of the

S- 130

--------------------------------------------------------------------------------

Exhibit 10.1

Transaction Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower, the Servicer, and the Collateral
Obligations. Except as expressly provided herein, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the Collateral or the business, operations,
property, prospects, financial and other condition or creditworthiness of the
Borrower, the Servicer or the Lenders which may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.


In no event shall the Administrative Agent be liable for any indirect, special,
punitive or consequential loss or damage of any kind whatsoever, including, but
not limited to, lost profits, even if the Administrative Agent has been advised
of the likelihood of such loss or damage and regardless of the form of action.
In no event shall the Administrative Agent be liable for any failure or delay in
the performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Agreement.


Section 14.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Borrower or the Servicer under the Transaction
Documents, and without limiting the obligation of such Persons to do so in
accordance with the terms of the Transaction Documents), ratably according to
the outstanding amounts of their Advances (or their Commitments, if no Advances
are outstanding) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for the Administrative Agent or the affected Person in
connection with any investigative, or judicial proceeding commenced or
threatened, whether or not the Administrative Agent or such affected Person
shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Administrative Agent or such affected Person
as a result of, or arising out of, or in any way related to or by reason of, any
of the transactions contemplated hereunder or under the Transaction Documents or
any other document furnished in connection herewith or therewith.


Section 14.8 Successor Administrative Agent. The Required Lenders (other than
DBNY or any of its Affiliates if DBNY is the Administrative Agent at such time)
and the Servicer may, with the prior written consent of the Borrower (such
consent not to be unreasonably withheld, conditioned or delayed), at any time,
upon at least 30 days’ written notice to the Borrower and the Collateral Agent
and the

S- 131

--------------------------------------------------------------------------------

Exhibit 10.1

Administrative Agent, remove the Administrative Agent if at such time the
Administrative Agent’s Commitment is less than 25% of the Facility Amount. If
the Administrative Agent shall resign or is removed as Administrative Agent
under this Agreement, then the RequiredMajority Lenders, with the prior written
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed), shall appoint a successor agent, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent, effective upon its acceptance of such appointment, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement. After
any Administrative Agent’s resignation or removal hereunder, the provisions of
this Article XIV shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was an Administrative Agent under this Agreement. No
resignation or removal of the Administrative Agent shall become effective until
a successor Administrative Agent shall have assumed the responsibilities and
obligations of such Administrative Agent hereunder; provided, that in the event
a successor Administrative Agent is not appointed within 60 days after such a
notice of its resignation is given as permitted by this Section 14.8, the
applicable Administrative Agent may petition a court for its removal.


Section 14.9 Administrative Agent in its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower or the Servicer as though the
Administrative Agent were not an agent hereunder. Any Person which is the
Administrative Agent may act as Administrative Agent without regard to and
without additional duties or liabilities arising from its role as such
administrator or agent or arising from its acting in any such other capacity.


ARTICLE XV
ASSIGNMENTS


Section 15.1 Restrictions on Assignments. Except as specifically provided
herein, neither the Borrower nor the Servicer may assign any of their respective
rights or obligations hereunder or any interest herein without the prior written
consent of the Administrative Agent and the Required Lenderseach Lender in their
respective sole discretion and any attempted assignment in violation of this
Section 15.1 shall be null and void.


Section 15.2 Documentation.    In connection with any permitted assignment, each
Lender shall deliver to each assignee an assignment, in

S- 132

--------------------------------------------------------------------------------

Exhibit 10.1

such form as such Lender and the related assignee may agree, duly executed by
such Lender assigning any such rights, obligations, Advance or Note to the
assignee; and such Lender shall promptly execute and deliver all further
instruments and documents, and take all further action, that the assignee may
reasonably request, in order to perfect, protect or more fully evidence the
assignee’s right, title and interest in and to the items assigned, and to enable
the assignee to exercise or enforce any rights hereunder or under the Notes
evidencing such Advance.


Section 15.3 Rights of Assignee.    Upon the foreclosure of any assignment of
any Advances made for security purposes, or upon any other assignment of any
Advance from any Lender pursuant to this Article XV, the respective assignee
receiving such assignment shall have all of the rights of such Lender hereunder
with respect to such Advances and all references to the Lender or Lenders in
Sections 4.3 or 5.1 shall be deemed to apply to such assignee (provided that any
assignee of a Lender with a Lender Effective Date shall be deemed to have the
Lender Effective Date of its assignor).


Section 15.4 Assignment by Lenders.    So long as no Unmatured Event of Default,
or Event of Default, Unmatured Servicer Default or Servicer Default has occurred
and is continuing, no Lender may make any assignment, other than any proposed
assignment (i) to an Affiliate of such Lender, (ii) to another Lender hereunder
or (iii) to any Person upon the determination by such Lender that its ownership
of any of its rights or obligations hereunder is prohibited by Applicable Law
(including, without limitation, the Volcker Rule), without the prior written
consent of the Borrower (such consent not to be unreasonably withheld, delayed
or conditioned and shall be deemed granted unless affirmatively denied by the
Borrower within five (5) Business Days of receipt of a request to consent to an
assignment). Each Lender shall endorse the Notes to reflect any assignments made
pursuant to this Article XV or otherwise. Notwithstanding anything to the
contrary contained herein, no Lender may make any assignment to the Borrower,
the Servicer or any of their respective Affiliates without the prior written
consent of each other Lender.


Section 15.5 Registration; Registration of Transfer and Exchange.
(a)The Administrative Agent, acting solely for this purpose agent for the
Borrower (and, in such capacity, the “Loan Registrar”), shall maintain a
register for the recordation of the name and address of each Lender (including
any assignees), and the principal amounts (and stated interest) owing to such
Lender pursuant to the terms hereof from time to time (the “Loan Register”). The
entries in the Loan Register shall be conclusive absent manifest error, and the
Borrower, the Collateral Agent, the Administrative Agent and each Lender shall
treat each Person whose name is recorded in the Loan Register pursuant to the
terms hereof as a Lender

S- 133

--------------------------------------------------------------------------------

Exhibit 10.1

hereunder. The Loan Register shall be available for inspection by any Lender at
any reasonable time and from time to time upon reasonable prior notice.


(b) Each Person who has or who acquired an interest in a Note shall be deemed by
such acquisition to have agreed to be bound by the provisions of this Section
15.5. A Note may be exchanged (in accordance with Section 15.5(c)) and
transferred to the holders (or their agents or nominees) of the Advances and to
any assignee (in accordance with Section 15.4) (or its agent or nominee) of all
or a portion of the Advances. The Loan Registrar shall not register (or cause to
be registered) the transfer of such Note, unless the proposed transferee shall
have delivered to the Loan Registrar either (i) an Opinion of Counsel that the
transfer of such Note is exempt from registration or qualification under the
Securities Act of 1933, as amended, and all applicable state securities laws and
that the transfer does not constitute a non-exempt “prohibited transaction”
under ERISA or (ii) an express agreement by the proposed transferee to be bound
by and to abide by the provisions of this Section 15.5 and the restrictions
noted on the face of such Note.


(c) At the option of the holder thereof, a Note may be exchanged for one or more
new Notes of any authorized denominations and of a like class and aggregate
principal amount at an office or agency of the Borrower. Whenever any Note is so
surrendered for exchange, the Borrower shall execute and deliver (through the
Loan Registrar) the new Note which the holder making the exchange is entitled to
receive at the Loan Registrar’s office, located at DB Services Americas Inc.,
5022 Gate Parkway, Suite 200, Jacksonville, Florida, 32256, Attention: Transfer
Unit.


(d) Upon surrender for registration of transfer of any Note at an office or
agency of the Borrower, the Borrower shall execute and deliver (through the Loan
Registrar), in the name of the designated transferee or transferees, one or more
new Notes of any authorized denominations and of a like class and aggregate
principal amount.


(e) All Notes issued upon any registration of transfer or exchange of any Note
in accordance with the provisions of this Agreement shall be the valid
obligations of the Borrower, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Note(s) surrendered upon such registration
of transfer or exchange.


(f) Every Note presented or surrendered for registration of transfer or for
exchange shall (if so required by the Borrower or the Loan Registrar) be fully
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Loan Registrar, duly executed by the holder thereof or his
attorney duly authorized in writing.


(g) No service charge shall be made for any registration of transfer or exchange
of a Note, but the Borrower may require payment from the transferee holder of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer of exchange of a Note.

S- 134

--------------------------------------------------------------------------------

Exhibit 10.1



(h) The holders of the Notes shall be bound by the terms and conditions of this
Agreement.


Section 15.6 Mutilated, Destroyed, Lost and Stolen Notes. (a) If any mutilated
Note is surrendered to the Loan Registrar, the Borrower shall execute and
deliver (through the Loan Registrar) in exchange therefor a new Note of like
class and tenor and principal amount and bearing a number not contemporaneously
outstanding.


(b) If there shall be delivered to the Borrower and the Loan Registrar prior to
the payment of the Notes (i) evidence to their satisfaction of the destruction,
loss or theft of any Note and (ii) such security or indemnity as may be required
by them to save each of them and any agent of either of them harmless, then, in
the absence of notice to the Borrower or the Loan Registrar that such Note has
been acquired by a bona fide Lender, the Borrower shall execute and deliver
(through the Loan Registrar), in lieu of any such destroyed, lost or stolen
Note, a new Note of like class, tenor and principal amount and bearing a number
not contemporaneously outstanding.


(c) Upon the issuance of any new Note under this Section 15.6, the Borrower may
require the payment from the transferor holder of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses connected therewith.


(d) Every new Note issued pursuant to this Section 15.6 and in accordance with
the provisions of this Agreement, in lieu of any destroyed, lost or stolen Note
shall constitute an original additional contractual obligation of the Borrower,
whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Notes duly issued
hereunder.


(e) The provisions of this Section 15.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of a mutilated, destroyed, lost or stolen Note.


Section 15.7 Persons Deemed Owners.    The    Borrower,    the Servicer, the
Administrative Agent, the Collateral Agent and any agent for any of the
foregoing may treat the holder of any Note as the owner of such Note for all
purposes whatsoever, whether or not such Note may be overdue, and none of
Borrower, the Servicer, the Administrative Agent, the Collateral Agent and any
such agent shall be affected by notice to the contrary.
 
Section 15.8 Cancellation. All Notes surrendered for payment or registration of
transfer or exchange shall be promptly canceled. The Borrower shall promptly
cancel and deliver to the Loan Registrar any Notes previously authenticated and
delivered hereunder which the Borrower may have acquired in any manner
whatsoever, and all Notes so

S- 135

--------------------------------------------------------------------------------

Exhibit 10.1

delivered shall be promptly canceled by the Borrower. No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 15.8, except as expressly permitted by this Agreement.


Section 15.9 Participations; Pledge.    (a) At any time and from time to time,
each Lender may, in accordance with Applicable Law, grant participations in all
or a portion of its Note and/or its interest in the Advances and other payments
due to it under this Agreement to any Person (each, a “Participant”). Each
Lender hereby acknowledges and agrees that (A) any such participation will not
alter or affect such Lender’s direct obligations hereunder, and (B) none of the
Borrower, the Servicer, the Administrative Agent, any Lender, the Collateral
Agent nor the Servicer shall have any obligation to have any communication or
relationship with any Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Section 4.3 and Section 5.1 (subject to the
requirements and limitations therein, including the requirements under Section
4.3(f) (it being understood that the documentation required under Section 4.3(f)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to this
Article XV; provided that such Participant (A) agrees to be subject to the
provisions of Section 17.15 as if it were an assignee under this Article XV; and
(B) shall not be entitled to receive any greater payment under Section 4.3 or
Section 5.1, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent that such entitlement
to receive a greater payment results from a change in any Applicable Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 17.15(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 17.1 as
though it were a Lender.


(b) Notwithstanding anything in Section 15.9(a) to the contrary, each Lender may
pledge its interest in the Advances and the Notes to any Federal Reserve Bank as
collateral in accordance with Applicable Law without the prior written consent
of any Person.


(c) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the obligations under the Transaction Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any obligations under any Transaction Document) except
to the extent that such disclosure is necessary to establish that such
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury

S- 136

--------------------------------------------------------------------------------

Exhibit 10.1

Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


ARTICLE XVI
INDEMNIFICATION


Section 16.1 Borrower Indemnity.    Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, the Borrower agrees to
indemnify the Administrative Agent, the Servicer, the Lenders, the Loan
Registrar, the Collateral Custodian and the Collateral Agent and each of their
Affiliates, and each of their respective successors, transferees, participants
and assigns and all officers, directors, shareholders, controlling persons,
employees and agents of any of the foregoing (each of the foregoing Persons
being individually called an “Indemnified Party”), forthwith on demand, from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable and documented attorneys’ and accountants’ fees
and disbursements awarded against or incurred by any of them arising out of or
relating to any Transaction Document or the transactions contemplated hereby or
thereby (including the structuring and arranging of such transactions) or the
use of proceeds therefrom by the Borrower, including in respect of the funding
of any Advance or any breach of any representation, warranty or covenant of the
Borrower or the Servicer in any Transaction Document or in any certificate or
other written material delivered by any of them pursuant to any Transaction
Document (all of the foregoing, subject to the following exclusion, being
collectively called “Indemnified Amounts”), excluding, however, any amounts
payable to an Indemnified Party (a) to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence, bad faith or
willful misconduct on the part of any Indemnified Party, (b) resulting from the
performance of the Collateral Obligations or (c) on account of Excluded Taxes or
Indemnified Taxes payable pursuant to Section 4.3.


Indemnification under this Section 16.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable fees and expenses of counsel and reasonable expenses of
litigation. For the avoidance of doubt, notwithstanding anything to the contrary
contained herein, the Borrower will be obligated to pay any Indemnified Amount
on any given day only to the extent there are amounts available therefor
pursuant to Section 8.3.


Any amounts subject to the indemnification provisions of this Section 16.1 shall
be paid by the Borrower to the applicable Indemnified Party (subject to Section
8.3) on the

S- 137

--------------------------------------------------------------------------------

Exhibit 10.1



Distribution Date following such Person’s demand therefor, accompanied by a
reasonably detailed description in writing of the related damage, loss, claim,
liability and related costs and expenses.


In no event shall the Borrower be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Borrower has been advised of the likelihood of
such loss or damage and regardless of the form of action.


Section 16.2 Servicer Indemnity.    Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, the Servicer agrees to
indemnify the Indemnified Parties forthwith on demand, from and against any and
all Indemnified Amounts incurred by such Indemnified Party by reason of any acts
or omissions of the Servicer in its capacity as Servicer and related to any
Transaction Document, the transactions contemplated thereby or any certificate
or other written material delivered by the Servicer pursuant hereto or thereto,
excluding, however, Indemnified Amounts payable to an Indemnified Party (a) to
the extent determined by a court of competent jurisdiction to have resulted from
gross negligence, bad faith or willful misconduct on the part of any Indemnified
Party and (b) resulting from the performance of the Collateral Obligations. The
parties agree that the provisions of this Section 16.2 shall not be interpreted
to provide recourse to the Servicer against loss by reason of the bankruptcy,
insolvency or lack of creditworthiness of an Obligor with respect to any
Collateral Obligation, and for the avoidance of doubt, the Servicer shall have
no liability to indemnify hereunder to the extent such indemnification
constitutes recourse for uncollectible or uncollected Collateral Obligations.


Indemnification under this Section 16.2 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable fees and expenses of counsel and reasonable expenses of
litigation.


In no event shall the Servicer be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Servicer has been advised of the likelihood of
such loss or damage and regardless of the form of action.


Section 16.3 Contribution. (a) If for any reason (other than the exclusions set
forth in the first paragraph of Section 16.1) the indemnification provided above
in Section 16.1 is unavailable to an Indemnified Party or is insufficient to
hold an Indemnified Party harmless, then the Borrower agrees to contribute to
the amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect not
only the relative benefits received by such Indemnified Party, on the one hand,
and the Borrower and its Affiliates, on the other hand, but also the relative
fault of such

S- 138

--------------------------------------------------------------------------------

Exhibit 10.1

Indemnified Party, on the one hand, and the Borrower and its Affiliates, on the
other hand, as well as any other relevant equitable considerations.


(b) If for any reason (other than the exclusions set forth in the first
paragraph of Section 16.2) the indemnification provided above in Section 16.2 is
unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Servicer agrees to contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party, on the one hand, and the Servicer,
on the other hand, but also the relative fault of such Indemnified Party, on the
one hand, and the Servicer, on the other hand, as well as any other relevant
equitable considerations.


Section 16.4 After-Tax Basis. Indemnification under Section 16.1 and Section
16.2 shall be in an amount necessary to make the Indemnified Party whole after
taking into account any Tax consequences to the Indemnified Party of the receipt
of the indemnity provided hereunder (or of the incurrence of the underlying
damage, cost or expense), including the effect of such Tax or refund on the
amount of Tax measured by net income or profits that is or was payable by the
Indemnified Party (and the effect of any deduction or loss realized by the
Indemnified Party), but subject to Section 4.3.


ARTICLE XVII
MISCELLANEOUS


Section 17.1 No Waiver; Remedies. No failure on the part of any Lender, the
Administrative Agent, the Collateral Agent, the Collateral Custodian, any
Indemnified Party or any Affected Person to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by any of them of any right,
power or remedy hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or remedy. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each Lender is hereby authorized by the Borrower during the
existence of an Event of Default, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by it to or for the credit or the account of the Borrower to the amounts owed by
the Borrower under this Agreement, to the Administrative Agent, the Collateral
Agent, the Collateral Custodian, any Affected Person, any Indemnified Party or
any Lender or their respective successors and assigns. Without limiting the
foregoing, each Lender is hereby authorized by the Servicer during the existence
of an Event of Default, to the fullest extent permitted by law, to set off and
apply any and all deposits relating to the

S- 139

--------------------------------------------------------------------------------

Exhibit 10.1

Borrower or the transactions contemplated hereby (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by it to or for the credit or the account of the Servicer to the
amounts owed by the Servicer under this Agreement, to the Administrative Agent,
the Collateral Agent, the Collateral Custodian, any Affected Person, any
Indemnified Party or any Lender or their respective successors and assigns.


Section 17.2 Amendments, Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 17.2.


The Borrower, the Servicer, the Required Lenders and the Administrative Agent
may, from time to time enter into written amendments, supplements, waivers or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of any party hereto or waiving, on such
terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement; provided, that no such amendment, supplement,
waiver or modification shall (i) increase or extend the term of the Commitments,
reduce the amount of or extend the maturity of any payment with respect to an
Advance or reduce the rate or extend the timeFacility Termination Date or the
time or amount (other than any such reduction as a result of a full or partial
waiver of interest accruing at a default rate imposed during an Event of Default
or a result of a waiver of an Event of Default) of payment of Yield thereon, or
reduce or alter the timing of any Fee or other amount payable to any Lender
hereunder or change the consequence of the Borrower failing to refinancing the
Facility by the Refinancing Date, in each case (x) whether or not pursuant to
the waiver of an Event of Default and (y) without the consent of each Lender
affected thereby, (ii) amend, modify or waive any provision of this Section 17.2
or Section 17.11, or reduce the percentage specified in the definition of
Required Lenders, in each case without the written consent of all Lenders, (iii)
amend, modify or waive any provision adversely affecting the obligations or
duties of the Collateral Agent, in each case without the prior written consent
of the Collateral Agent, (iv) amend, modify or waive any provision adversely
affecting the obligations or duties of the Collateral Custodian, in each case
without the prior written consent of the Collateral Custodian, (v) amend, modify
or waive any provision adversely affecting the obligations or duties of the
Administrative Agent, in each case without the prior written consent of the
Administrative Agent or, (vi) waive any Event of Default without the prior
written consent of the Required LendersLenders holding over 75% of the aggregate
outstanding Loans and unutilized Commitments (excluding Defaulting Lenders) or
(vii) constitute a Fundamental Amendment without the prior written consent of
each Lender. Upon execution of any amendments by the Borrower, the Servicer and
the Administrative Agent as provided herein, the Servicer shall deliver a copy
of such amendment to the Collateral Agent. Any waiver of any provision of this
Agreement shall be limited to the provisions specifically set forth therein for
the period of time set forth therein and shall not be construed to be a waiver
of any other provision of this Agreement.


Notwithstanding the foregoing, upon the determination by any Lender that due to
the introduction of or change following the Existing Effective Date or Lender
Effective Date, as applicable, in, or in the interpretation or application
occurring following the Existing Effective

S- 140

--------------------------------------------------------------------------------

Exhibit 10.1

Date or Lender Effective Date, as applicable, of, Applicable Law (including,
without limitation, the Volcker Rule), or the interpretation thereof, occurring
after the date of this Agreement its ownership of any of its rights or
obligations hereunder is prohibited by such Applicable Law, each of the
Borrower, the Servicer, each Lender, the Collateral Agent, the Collateral
Custodian and the Administrative Agent hereby agree to work in good faith to
amend or amend and restate the commercial terms of this agreement (including, if
necessary, to re-document under a note purchase agreement or indenture) to
ensure future compliance with such Applicable Law, so long as such amended or
amended and restated commercial terms could not be expected to have a material
adverse effect on any of the Borrower, the Servicer, the Equityholder or the
Collateral Obligations, as determined by such party (or in the case of the
Collateral Obligations, the Servicer); provided that, in lieu of any such
amendment or amendment and restatement or in the event an agreement on such
amended or amended and restated commercial terms is not or cannot be reached as
determined by such Lender, such Lender may assign its rights and obligations
hereunder to any Person without any further consent being required; provided
further that, upon any such assignment, notwithstanding anything to the contrary
contained herein or in any Transaction Document, the Borrower shall be permitted
to prepay and permanently reduce the Facility Amount in accordance with Sections
2.4 and 2.5 without the payment of the Prepayment Fee set forth in Section
2.5(c).


Section 17.3 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, electronic mail, postage prepaid, or by facsimile, to the intended party
at the address or facsimile number of such party set forth under its name on
Annex A or at such other address or facsimile number as shall be designated by
such party in a written notice to the other parties hereto.    All such notices
and communications shall be effective, (a) if personally delivered, when
received, (b) if sent by certified mail, three Business Days after having been
deposited in the mail, postage prepaid, (c) if sent by overnight courier, one
Business Day after having been given to such courier, and (d) if transmitted by
facsimile, when sent, receipt confirmed by telephone or electronic means, except
that notices and communications pursuant to Section 2.2, shall not be effective
until received, and (e) if transmitted by electronic mail, when sent.


Section 17.4 Costs and Expenses.    In addition to the rights of indemnification
granted under Section 16.1, the Borrower agrees to pay on demand all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent, the
Collateral Agent, the Collateral Custodian and the Lenders in connection with
the preparation, execution, delivery, syndication and administration of this
Agreement, any liquidity support facility and the other documents and agreements
to be delivered hereunder or with respect hereto, and, subject to any cap on
such costs and expenses agreed upon in a separate letter agreement among the
Borrower, the Servicer and the Administrative Agent or the Collateral Agent and
Collateral Custodian Fee Letter, as applicable, and the Borrower further

S- 141

--------------------------------------------------------------------------------

Exhibit 10.1

agrees to pay all reasonable and documented out-of-pocket costs and expenses of
the Administrative Agent and the Lenders in connection with any amendments,
waivers or consents executed in connection with this Agreement, including the
reasonable fees and reasonable and documented out-of-pocket expenses of counsel
to the Administrative Agent and any related Lender, the Collateral Agent, the
Collateral Custodian and the Lenders with respect thereto and with respect    to
advising the Administrative Agent and the Lenders as to its rights and remedies
under this Agreement, and to pay all reasonable, documented and out-of-pocket
costs and expenses, if any (including reasonable outside counsel fees and
expenses), of the Administrative Agent, the Collateral Agent, the Collateral
Custodian and the Lenders, in connection with the enforcement against the
Servicer or the Borrower of this Agreement or any of the other Transaction
Documents and the other documents and agreements to be delivered
hereunder    or    with    respect    hereto;    provided    that    in    the    case    of
reimbursement of counsel for the Lenders other than the Administrative Agent,
such reimbursement shall be limited to one outside counsel to the Administrative
Agent and any related Lender.


Section 17.5 Binding Effect; Survival.This Agreement shall be binding upon and
inure to the benefit of Borrower, the Lenders, the Administrative Agent, the
Servicer, the Collateral Agent, the Collateral Custodian and their respective
successors and assigns, and the provisions of Section 4.3, Article V, and
Article XVI shall inure to the benefit of the Affected Persons and the
Indemnified Parties, respectively, and their respective successors and assigns;
provided, nothing in the foregoing shall be deemed to authorize any assignment
not permitted by Article XV. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until (subject to the immediately
following sentence) such time when all Obligations have been finally and fully
paid in cash and performed. The rights and remedies with respect to any breach
of any representation and warranty made by the Borrower pursuant to Article IX
and the indemnification and payment provisions of Article V, Article XVI and the
provisions of Section 17.10, Section 17.11 and Section 17.12 shall be continuing
and shall survive any termination of this Agreement and any termination of the
any Person’s rights to act as Servicer hereunder or under any other Transaction
Document.


Section 17.6 Captions and Cross References.The various captions (including the
table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section of or Schedule or Exhibit to
this Agreement, as the case may be, and references in any Section, subsection,
or clause to any

S- 142

--------------------------------------------------------------------------------

Exhibit 10.1

subsection, clause or subclause are to such subsection, clause or subclause of
such Section, subsection or clause.


Section 17.7 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.


Section 17.8 GOVERNING LAW.    THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK.


Section 17.9 Counterparts.    This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
but all of which shall constitute together but one and the same
agreement.    Delivery of this Agreement by facsimile or electronic mail shall
be equally as effective as delivery of an original executed counterpart of this
Agreement.


Section 17.10 WAIVER OF JURY TRIAL.EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF THE EQUITYHOLDER, THE BORROWER, THE SERVICER, THE ADMINISTRATIVE AGENT, THE
INVESTORS OR ANY OTHER AFFECTED PERSON. EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER TRANSACTION DOCUMENT.


Section 17.11 No Proceedings.
(a) Notwithstanding any other provision of this Agreement, each of the Servicer,
the Collateral Agent, the Collateral Custodian, each Lender and the
Administrative Agent hereby agrees that it will not institute against the
Borrower, or join any other Person in instituting against the Borrower, any
insolvency proceeding (namely,

S- 143

--------------------------------------------------------------------------------

Exhibit 10.1

any proceeding of the type referred to in the definition of Insolvency Event) so
long as any Advances or other amounts due from the Borrower hereunder shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such Advances or other amounts shall be outstanding. The
foregoing shall not limit such Person’s right to file any claim in or otherwise
take any action with respect to any insolvency proceeding that was instituted by
any Person other than such Person.


Section 17.12 Limited Recourse.    No recourse under any obligation, covenant or
agreement of a Lender contained in this Agreement shall be had against any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Lender or any of their respective Affiliates (solely by virtue of such
capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of each Lender,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Lender or any of their respective Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of a Lender contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by a Lender of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, member, manager, employee or agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.


Notwithstanding any other provision of this Agreement (but in no way limiting
the obligations of the Equityholder, the Servicer or any other Person hereunder
or under any Transaction Document), no recourse under any obligation, covenant
or agreement of the Borrower or the Servicer contained in this Agreement shall
be had against any incorporator, stockholder, partner, officer, director,
member, manager, employee or agent of the Borrower, the Servicer or any of their
respective Affiliates (solely by virtue of such capacity) by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that this Agreement is
solely a corporate obligation of the Borrower and the Servicer, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, member, manager, employee or agent of the
Borrower, the Servicer or any of their respective Affiliates (solely by virtue
of such capacity) or any of them under or by reason of any of the obligations,
covenants or agreements of the Borrower or the Servicer contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by the Borrower or the Servicer of any of such obligations, covenants
or agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, member,
manager, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement.

S- 144

--------------------------------------------------------------------------------

Exhibit 10.1



Section 17.13 ENTIRE AGREEMENT.    THIS    AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


Section 17.14 Confidentiality. (a) The Borrower, the Servicer, Collateral
Custodian and the Collateral Agent shall hold in confidence, and not disclose to
any Person, the identity of any Lender or the terms of any fees payable in
connection with this Agreement except they may disclose such information (i) to
their officers, directors, employees, agents, counsel, accountants, auditors,
advisors, prospective lenders, equity investors or representatives, (ii) with
the consent of such Lender, (iii) to the extent such information has become
available to the public other than as a result of a disclosure by or through
such Person, or (iv) to the extent the Borrower, the Servicer, the Collateral
Custodian or the Collateral Agent or any Affiliate of any of them should be
required by any law or regulation applicable to it or requested by any Official
Body to disclose such information.


(b) The Administrative Agent, the Collateral Agent, the Collateral Custodian and
each Lender, severally and with respect to itself only, covenants and agrees
that any information about the Borrower or its Affiliates or the Obligors, the
Collateral Obligations, the Related Security or otherwise obtained by the
Administrative Agent, the Collateral Agent or such Lender pursuant to this
Agreement shall be held in confidence (it being understood that documents
provided to the Administrative Agent hereunder may in all cases be distributed
by the Administrative Agent to the Lenders) except that the Administrative
Agent, the Collateral Agent, the Collateral Custodian or such Lender may
disclose such information (i) to its affiliates, officers, directors, employees,
agents, counsel, accountants, auditors, advisors or representatives, (ii) to the
extent such information has become available to the public other than as a
result of a disclosure by or through the Administrative Agent, the Collateral
Agent, the Collateral Custodian or such Lender, to the extent such information
was available to the Administrative Agent or such Lender on a non-confidential
basis prior to its disclosure to the Administrative Agent or such Lender
hereunder, (iv) with the consent of the Servicer, (v) to the extent permitted by
Article XV, or (vi) to the extent the Administrative Agent or such Lender should
be (A) required in connection with any legal or regulatory proceeding or (B)
requested by any Official Body to disclose such information; provided, that in
the case of clause (vi) above, the Administrative Agent or such Lender, as
applicable, will use reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by law) notify the Servicer of its intention to
make any such disclosure prior to making any such disclosure.


Section 17.15 Mitigation; Replacement of Lenders.

S- 145

--------------------------------------------------------------------------------

Exhibit 10.1



(a) If any Lender requests compensation under Section 5.1, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
Official Body for the account of any Lender pursuant to Section 4.3, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking the Obligations or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.3
or Section 5.1, as the case may be, in the future, and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment; provided, that such reasonable costs and
expenses cannot exceed the amounts requested as compensation under Section 5.1
or that the Borrower is or will be required to pay on account of Indemnified
Taxes or additional amounts pursuant to Section 4.3.


(b)At any time there is more than one Lender, the Borrower shall be permitted,
at its sole expense and effort, to replace any Lender, except (i) the
Administrative Agent or (ii) any Lender which is administered by the
Administrative Agent or an Affiliate of the Administrative Agent, that (a)
requests reimbursement, payment or compensation for any amounts owing pursuant
to Section 4.3 or Section 5.1 or (b) has received a written notice from the
Borrower of an impending change in law that would entitle such Lender to payment
of additional amounts pursuant to Section 4.3 or Section 5.1, unless such Lender
designates a different lending office before such change in law becomes
effective pursuant to Section 17.15(a) and such alternate lending office
obviates the need for the Borrower to make payments of any additional amounts
pursuant to Section 4.3 or Section 5.1 or (c) has not consented to any proposed
amendment, supplement, modification, consent or waiver, each pursuant to Section
17.2 or (d) defaults in its obligation to make Advances hereunder or (e) is a
Dissenting Lender on five occasions in any 12-month period; provided, that (i)
nothing herein shall relieve a Lender from any liability it might have to the
Borrower or to the other Lenders for its failure to make any Advance, (ii) the
replacement financial institution shall purchase, at par, all Advances and other
amounts owing to such replaced Lender on or prior to the date of
replacement,(iii) during the Revolving Period, the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (iv) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 15.5, (v) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) for Increased Costs or Taxes, as the case may
be,(vi) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender, and (vii) if such replacement is being effected as
a result of a Lender requesting compensation pursuant to Section 4.3 or Section
5.1, such replacement, if effected, will result in a reduction in such
compensation or payment thereafter.Notwithstanding anything contained to the
contrary in this Agreement, no Lender removed or replaced under the provisions
hereof shall have any right to receive any amounts set forth in Section 2.5(c)
in connection with such removal or replacement. A Lender shall not be required
to make

S- 146

--------------------------------------------------------------------------------

Exhibit 10.1

any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.


Section 17.16 Consent to Jurisdiction.Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to the Transaction Documents, and each party hereto hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


Section 17.17 Option to Acquire Rating. Each party hereto hereby acknowledges
and agrees that the Administrative Agent (on behalf and at the sole expense of
the Administrative Agent and any Lenders that have agreed to reimburse
Administrative Agent for any such costs) may, at any time and in its sole
discretion, obtain a public rating for this loan facility. The Borrower and the
Servicer hereby agree (at the sole expense of the Administrative Agent and any
Lenders that have agreed to reimburse the Administrative Agent for any such
costs) to use commercially reasonable efforts, at the request of the
Administrative Agent, to cooperate with the acquisition and maintenance of any
such rating.


Section 17.18 Limited Liability Formalities. The Equityholder will adhere to the
limited liability formalities of the Borrower in all transfers of assets and
other transactions between the Equityholder and the Borrower. The Equityholder
will observe the appropriate limited liability company formalities of the
Borrower under Applicable Law.


Section 17.19 Intent of the Parties. The parties intend the obligation of
indebtedness to be a “loan” and not a “security” for all purposes.


Section 17.20 Adequacy of Monetary Damages. Each of the Borrower, the Servicer,
and the Equityholder hereby acknowledges and agrees that (i) any and all claims,
damages and demands against any Lender arising out of, or in connection with,
the exercise by such Lender of its rights or remedies during the continuance of
an Event of Default pursuant to this Agreement can be sufficiently and
adequately remedied by monetary damages, (ii) no irreparable injury will be

S- 147

--------------------------------------------------------------------------------

Exhibit 10.1

caused to the Borrower, the Servicer or the Equityholder as a result of, or in
connection with, any such claims, damages or demands, and (iii) no equitable or
injunctive relief shall be sought by the Borrower, the Servicer or the
Equityholder as a result of, or in connection with, any such claims, damages or
demands.


Section 17.21 Covered Transactions. The Borrower shall not use the proceeds of
any Loan in a manner that would cause such credit extension to become a “covered
transaction” as defined in Section 23A of the Federal Reserve Act (12 U.S.C. §
371c) and the Federal Reserve Board’s Regulation W (12 C.F.R. Part 223),
including any transaction where the proceeds of any Loan are used for the
benefit of, or transferred to, an affiliate of a Lender.




ARTICLE XVIII
COLLATERAL CUSTODIAN


Section 18.1 Designation of Collateral Custodian.    The role of Collateral
Custodian with respect to the Collateral Obligation Files shall be conducted by
the Person designated as Collateral Custodian hereunder from time to time in
accordance with this Section 18.1. U.S. Bank National Association is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and obligations of, Collateral Custodian pursuant to the terms hereof.


Section 18.2 Duties of the Collateral Custodian.


(a)Duties.The Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:


(i) The Collateral Custodian, as the duly appointed agent of the Secured
Parties, shall take and retain custody of the Collateral Obligation Files
delivered to it by, or on behalf of, the Borrower for each Collateral Obligation
listed on the Schedule of Collateral Obligations attached to the related Asset
Approval Request. The Collateral Custodian acknowledges that in connection with
any Asset Approval Request, additional Collateral Obligation Files (specified on
an accompanying Schedule of Collateral Obligations supplement) may be delivered
to the Collateral Custodian from time to time. Promptly upon the receipt of any
such delivery of Collateral Obligation Files and without any review, the
Collateral Custodian shall send notice of such receipt to the Servicer, the
Borrower and the Administrative Agent.


(ii) With respect to each Collateral Obligation File which has been or will be
delivered to the Collateral Custodian, the Collateral Custodian shall act
exclusively as the custodian of the Secured Parties, and has no instructions to
hold any Collateral

S- 148

--------------------------------------------------------------------------------

Exhibit 10.1

Obligation File for the benefit of any Person other than the Secured Parties and
undertakes to perform such duties and only such duties as are specifically set
forth in this Agreement. In so taking and retaining custody of the Collateral
Obligation Files, the Collateral Custodian shall be deemed to be acting for the
purpose of perfecting the Collateral Agent’s security interest therein under the
UCC. Except as permitted by Section 18.5, no Collateral Obligation File or other
document constituting a part of a Collateral Obligation File shall be released
from the possession of the Collateral Custodian.


(iii) The Collateral Custodian shall maintain continuous custody of all
Collateral Obligation Files in its possession in secure facilities in accordance
with customary standards for such custody and shall reflect in its records the
interest of the Secured Parties therein. Each Collateral Obligation File which
comes into the possession of the Collateral Agent (other than documents
delivered electronically) shall be maintained in fire-resistant vaults or
cabinets at the office of the Collateral Custodian specified in Annex A or at
such other offices as shall be specified to the Administrative Agent and the
Servicer in a written notice at least thirty (30) days prior to such change.
Each Collateral Obligation File shall be marked with an appropriate identifying
label and maintained in such manner so as to permit retrieval and access by the
Collateral Custodian and the Administrative Agent. The Collateral Custodian
shall keep the Collateral Obligation Files clearly segregated from any other
documents or instruments in its files.


(iv) With respect to the documents comprising each Collateral Obligation File,
the Collateral Custodian shall (i) act exclusively as Collateral Custodian for
the Secured Parties, (ii) hold all documents constituting such Collateral
Obligation File received by it for the exclusive use and benefit of the Secured
Parties and (iii) make disposition thereof only in accordance with the terms of
this Agreement or with written instructions furnished by the Administrative
Agent; provided, that in the event of a conflict between the terms of this
Agreement and the written instructions of the Administrative Agent, the
Administrative Agent’s written instructions shall control.


(v) The Collateral Custodian shall accept only written instructions of an
Executive Officer, in the case of the Borrower or the Servicer, or a Responsible
Officer, in the case of the Administrative Agent, concerning the use, handling
and disposition of the Collateral Obligation Files.


(vi) In the event that (i) the Borrower, the Administrative Agent, the Servicer,
the Collateral Custodian or the Collateral Agent shall be served by a third
party with any type of levy, attachment, writ or court order with respect to any
Collateral Obligation File or a document included within a Collateral Obligation
File or (ii) a third party shall institute any court proceeding by which any
Collateral Obligation File or a document included within a Collateral Obligation
File shall be required to be delivered other than in accordance with the
provisions of this Agreement, the party receiving such service shall promptly
deliver or cause to be delivered to the other parties to this Agreement (to the
extent not prohibited by Applicable Law) copies of all court papers, orders,
documents and other materials concerning such proceedings. The Collateral
Custodian shall, to the extent permitted by law, continue to hold and maintain
all the Collateral Obligation Files that are the subject of such proceedings
pending a final, nonappealable order of a court of competent jurisdiction
permitting or

S- 149

--------------------------------------------------------------------------------

Exhibit 10.1

directing disposition thereof. Upon final determination of such court, the
Collateral Custodian shall dispose of such Collateral Obligation File or a
document included within such Collateral Obligation File as directed by the
Administrative Agent, which shall give a direction consistent with such
determination. Expenses of the Collateral Custodian incurred as a result of such
proceedings shall be borne by the Borrower.


(vii) The Administrative Agent may direct the Collateral Custodian to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Parties or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within ten (10) Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.


(viii) The Collateral Custodian shall not be liable for any action taken
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent.    The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.


Section 18.3 Delivery of Collateral Obligation Files. (a)The Servicer (on behalf
of the Borrower) shall deliver, on or prior to date that is five (5) Business
Days after each Funding Date, except as set forth in Section 10.22, the
Collateral Obligation Files for each Collateral Obligation listed on the
Schedule of Collateral Obligations attached to the related Asset Approval
Request. In connection with each delivery of a Collateral Obligation File to the
Collateral Custodian, the Servicer shall represent and warrant that the
Collateral Obligation Files delivered to the Collateral Custodian include all of
the documents listed in the related Document Checklist and all of such documents
and the information contained in the Schedule of Collateral Obligations are
complete in all material respects pursuant to a certification in the form of
Exhibit H executed by an Executive Officer of the Servicer.


(b) From time to time, the Servicer, promptly following receipt, shall forward
to the Collateral Custodian (as identified on an accompanying Schedule of

S- 150

--------------------------------------------------------------------------------

Exhibit 10.1

Collateral Obligations supplement) additional documents evidencing any
assumption, modification, consolidation or extension of a Collateral Obligation,
and upon receipt of any such other documents, the Collateral Custodian shall
hold such other documents as the Servicer shall deliver in writing from time to
time.


(c) With respect to any documents comprising the Collateral Obligation File that
have been delivered or are being delivered to recording offices for recording
and have not been returned to the Borrower or the Servicer in time to permit
their delivery hereunder at the time required, in lieu of delivering such
original documents, the Borrower or the Servicer shall indicate such on a
Schedule of Collateral Obligations supplement and deliver to the Collateral
Custodian a true copy thereof. The Borrower or the Servicer shall deliver such
original documents to the Collateral Custodian promptly when they are received.


Section 18.4 Collateral Obligation File Certification.(a) On or prior to each
Funding Date, the Servicer shall provide a Schedule of Collateral Obligations
and related Document Checklist dated as of such Funding Date to the Collateral
Custodian, the Collateral Agent, the Administrative Agent and each Lender in
Microsoft Excel format (or other format reasonably acceptable to the Collateral
Custodian) with respect to the Collateral Obligations to be delivered to the
Collateral Agent in connection with such Funding Date.


(b) With respect to the Collateral Obligation Files delivered at least three (3)
Business Days’ prior to the related Reporting Date, the Collateral Custodian
shall prepare a report (to be delivered to the Collateral Agent and included as
a part of each Collateral Report) in respect of each of the Collateral
Obligations, to the effect that, as to each Collateral Obligation listed on the
Schedule of Collateral Obligations attached to the related Advance Request or
Reinvestment Request, based on the Collateral Custodian’s examination of the
Collateral Obligation File for each Collateral Obligation and the related
Document Checklist, except for variances from the documents identified in the
Document Checklist with respect to the related Collateral Obligation Files, (i)
all documents required to be delivered in respect of such Collateral Obligations
pursuant to the Document Checklist have been delivered and are in the possession
of the Collateral Custodian as part of the Collateral Obligation File for such
Collateral Obligation (other than those released pursuant to Section 18.5), and
(ii) all such documents have been reviewed by the Collateral Custodian and
appear on their face to be regular and to relate to such Collateral Obligation.
The Collateral Custodian shall also maintain records of the total number of
Collateral Obligation Files that do not have the documents provided on the
Document Checklist and will include such total in each Collateral Report.


(c) Notwithstanding any language to the contrary herein, the Collateral
Custodian shall make no representations as to, and shall not be responsible to
verify, (i) the validity, legality, ownership, title, perfection, priority,
enforceability, due authorization, recordability, sufficiency for any purpose,
or genuineness of any of the documents contained in each Collateral Obligation
File or (ii) the collectibility, insurability, effectiveness or suitability of
any such Collateral Obligation.

S- 151

--------------------------------------------------------------------------------

Exhibit 10.1



Section 18.5 Release of Collateral Obligation Files.    (a) Upon satisfaction of
any of the conditions set forth in Section 12.3, the Servicer will provide an
Officer’s Certificate to such effect to the Collateral Custodian (with a copy to
the Collateral Agent) and shall request in writing delivery to it of the
Collateral Obligation File and a copy thereof shall be sent concurrently by the
Servicer to the Administrative Agent. Upon receipt of such certification and
request, unless it receives notice to the contrary from the Administrative
Agent, the Collateral Custodian shall within three days release the related
Collateral Obligation File to the Servicer and the Servicer will not be required
to return the related Collateral Obligation File to the Collateral Custodian.


(b) From time to time and as appropriate for the servicing or foreclosure of any
of the Collateral Obligations, including, for this purpose, collection under any
insurance policy relating to the Collateral Obligations, the Collateral
Custodian shall, upon receipt of a Request for Release and Receipt substantially
in the form of Exhibit F-2 from an authorized representative of the Servicer (as
listed on Exhibit F-1, as such exhibit may be amended from time to time by the
Servicer with notice to the Collateral Custodian, the Collateral Agent, the
Administrative Agent and each Lender (via the Collateral Agent’s Website)),
release the related Collateral Obligation File or the documents set forth in
such Request for Release and Receipt to the Servicer. In the event an Unmatured
Event of Default, or an Event of Default, an Unmatured Servicer Default or a
Servicer Default has occurred and is continuing, the Servicer shall not make any
such request with respect to any original documents unless the Administrative
Agent shall have consented in writing thereto (which consent may be evidenced by
an executed counterpart to such request). The Servicer shall return each and
every original document previously requested from the Collateral Obligation File
to the Collateral Custodian when (x) the need therefor by the Servicer no longer
exists or (y) the Collateral Obligation File or such document has been delivered
to an attorney, or to a public trustee or other public official as required by
law, for purposes of initiating or pursuing legal action or other proceedings
for the foreclosure of the Related Security either judicially or non-judicially,
the Servicer shall deliver to the Collateral Custodian a certificate executed by
an Executive Officer certifying as to the name and address of the Person to
which such Collateral Obligation File or such document was delivered and the
purpose or purposes of such delivery. Upon receipt of a certificate of the
Servicer substantially in the form of Exhibit F-3, with a copy to the
Administrative Agent and each Lender (via the Collateral Agent’s Website),
stating that such Collateral Obligation was either (x) liquidated and that all
amounts received or to be received in connection with such liquidation that are
required to be deposited have been so deposited, or (y) sold pursuant to an
Optional Sale in accordance with Section 7.10 or repurchased or substituted in
accordance with Section 7.11, the Collateral Custodian shall within three (3)
Business Days (provided that the Collateral Custodian has received such request
by 12:00 p.m. (EST) and if received after 12:00 p.m. (EST), four (4) Business
Days) of receipt of the Request for Release and Receipt, release the requested
Collateral Obligation File, and the Servicer will not be required to return the
related Collateral Obligation File to the Collateral Custodian.

S- 152

--------------------------------------------------------------------------------

Exhibit 10.1



(c) Notwithstanding anything to the contrary set forth herein, the Servicer
shall not, without the prior written consent of the Administrative Agent,
request any documents (other than copies thereof) held by the Collateral
Custodian if the sum of the unpaid Principal Balances of all Collateral
Obligations for which the Servicer is then in possession of the related
Collateral Obligation File or any document comprising such Collateral Obligation
File (other than for Collateral Obligations then held by the Servicer which have
been sold, repurchased, paid off or liquidated in accordance with this
Agreement) (including the documents to be requested) exceeds 5% of the Adjusted
Aggregate Eligible Collateral Obligation Balance. The Servicer may hold, and
hereby acknowledges that it shall hold, any documents and all other property
included in the Collateral that it may from time to time receive hereunder as
custodian for the Secured Parties solely at the will of the Collateral Custodian
and the Secured Parties for the sole purpose of facilitating the servicing of
the Collateral Obligations and such retention and possession shall be in a
custodial capacity only. To the extent the Servicer, as agent of the Collateral
Custodian and the Borrower, holds any Collateral, the Servicer shall do so in
accordance with the Servicing Standard as such standard applies to servicers
acting as custodial agent.The Servicer shall promptly report to the Collateral
Custodian and the Administrative Agent the loss by it of all or part of any
Collateral Obligation File previously provided to it by the Collateral Custodian
and shall promptly take appropriate action to remedy any such loss. The Servicer
shall hold (in accordance with Section 9- 313(c) of the UCC) all documents
comprising the Collateral Obligation Files in its possession as agent of the
Collateral Agent. In such custodial capacity, the Servicer shall have and
perform the following powers and duties:


(i) hold the Collateral    Obligation Files and any document comprising a
Collateral Obligation File that it may from time to time have in its possession
for the benefit of the Collateral Custodian, on behalf of the Secured Parties,
maintain accurate records pertaining to each Collateral Obligation to enable it
to comply with the terms and conditions of this Agreement, and maintain a
current inventory thereof;


(ii) implement policies and procedures consistent with the Servicing Standard
and requirements of this Agreement so that the integrity and physical possession
of such Collateral Obligation Files will be maintained; and


(iii) take all other actions, in accordance with the Servicing Standard, in
connection with maintaining custody of such Collateral Obligation Files on
behalf of the Collateral Agent.Acting as custodian of the Collateral Obligation
Files pursuant to this Section 18.5, the Servicer agrees that it does not and
will not have or assert any beneficial ownership interest in the Collateral
Obligations or the Collateral Obligation Files.


Section 18.6 Examination of Collateral Obligation Files.Upon reasonable prior
notice to the Collateral Custodian, the Borrower, the Servicer and their agents,
accountants, attorneys and auditors will be permitted during normal business
hours to examine and make copies of the

S- 153

--------------------------------------------------------------------------------

Exhibit 10.1

Collateral Obligation Files, documents, records and other papers in the
possession of or under the control of the Collateral Custodian relating to any
or all of the Collateral Obligations. Prior to the occurrence of an Unmatured
Event of Default, or an Event of Default, an Unmatured Servicer Default or a
Servicer Default, upon the request of the Administrative Agent and at the cost
and expense of the Servicer, the Collateral Custodian shall promptly provide the
Administrative Agent with the Collateral Obligation Files or copies, as
designated by the Administrative Agent, subject to the cap on costs and expenses
and other terms and conditions set forth in Section 7.9(e); provided, the
Collateral Custodian shall not be required to provide such copies if it does not
receive adequate assurance of payment.


Section 18.7 Lost Note Affidavit.     In the event that the Collateral Custodian
fails to produce any original promissory note delivered to it related to a
Collateral Obligation that was in its possession pursuant to Section 10.21
within five (5) Business Days after required or requested by the Administrative
Agent and provided that (a) the Collateral Custodian previously certified in
writing to the Administrative Agent that it had received such original
promissory note and (b) such original promissory note is not outstanding
pursuant to a Request for Release and Receipt, then the Collateral Custodian
shall with respect to any missing original promissory note, promptly deliver to
the Administrative Agent upon request a lost note affidavit.


Section 18.8 Transmission of Collateral Obligation Files. Written instructions
as to the method of shipment and shipper(s) the Collateral Custodian is directed
to utilize in connection with the transmission of Collateral Obligation Files in
the performance of the Collateral Custodian’s duties hereunder shall be
delivered by the Administrative Agent or the Servicer to the Collateral
Custodian prior to any shipment of any Collateral Obligation Files hereunder. In
the event the Collateral Custodian does not receive such written instruction
from the Administrative Agent or the Servicer (as applicable), the Collateral
Custodian shall be authorized and indemnified as provided herein to utilize a
nationally recognized courier service. The Servicer shall arrange for the
provision of such services at its sole cost and expense (or, at the Collateral
Custodian’s option, reimburse the Collateral Custodian for all costs and
expenses incurred by the Collateral Custodian consistent with such instructions)
and shall maintain such insurance against loss or damage to the Collateral
Obligation Files as the Servicer deems appropriate.


Section 18.9 Merger or Consolidation. Any Person (i) into which the Collateral
Custodian may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Collateral Custodian shall be a party, or (iii) that
may succeed to the properties and assets of the Collateral Custodian
substantially as a whole, which Person in any of

S- 154

--------------------------------------------------------------------------------

Exhibit 10.1

the foregoing cases executes an agreement of assumption to perform every
obligation of the Collateral Custodian hereunder, shall be the successor to the
Collateral Custodian under this Agreement without further act of any of the
parties to this Agreement.


Section 18.10 Collateral Custodian Compensation.    As compensation for its
Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to its fees and expenses from the Borrower as set forth in the
Collateral Agent and Collateral Custodian Fee Letter and any other accrued and
unpaid fees, expenses (including reasonable attorneys’ fees, costs and expenses)
and indemnity amounts payable by the Borrower or the Servicer, or both but
without duplication, to the Collateral Custodian (including Indemnified Amounts
under Article XVI) under the Transaction Documents (collectively, the
“Collateral Custodian Fees and Expenses”). The Borrower agrees to reimburse the
Collateral Custodian in accordance with the provisions of Section 8.3 and
Section 17.4 for all reasonable expenses, disbursements and advances incurred or
made by the Collateral Custodian in accordance with any provision of this
Agreement or the other Transaction Documents or in the enforcement of any
provision hereof or in the other Transaction Documents. The Collateral
Custodian’s entitlement to receive Collateral Custodian Fees and Expenses (other
than any previously accrued and unpaid fees) shall cease on the earlier to occur
of: (1) its removal as Collateral Custodian and appointment and acceptance by
the successor Collateral Custodian pursuant to this Section 18.10 and the
Collateral Custodian has ceased to hold any Collateral Files or (ii) the
termination of this Agreement.


Section 18.11 Removal or Resignation of Collateral Custodian.
(a) After the expiration of the 180-day period commencing on the Existing
Effective Date, the Collateral Custodian may at any time resign and terminate
its obligations under this Agreement upon at least 60 days’ prior written notice
to the Servicer, the Borrower and the Administrative Agent; provided, that no
resignation or removal of the Collateral Custodian will be permitted unless a
successor Collateral Custodian has been appointed which successor Collateral
Custodian, so long as no Unmatured Servicer Default, Servicer Default, Unmatured
Event of Default or Event of Default has occurred and is continuing, is
reasonably acceptable to the Servicer. Promptly after receipt of notice of the
Collateral Custodian’s resignation, the Administrative Agent shall promptly
appoint a successor Collateral Custodian by written instrument, in duplicate,
copies of which instrument shall be delivered to the Borrower, the Servicer, the
resigning Collateral Custodian and to the successor Collateral Custodian.


(b) The Administrative Agent upon at least 60 days’ prior written notice to the
Collateral Custodian and each Lender, may (and at the request of the Majority
Lenders, shall) remove and discharge the Collateral Custodian or any successor
Collateral

S- 155

--------------------------------------------------------------------------------

Exhibit 10.1

Custodian thereafter appointed from the performance of its duties under this
Agreement for cause. Promptly after giving notice of removal of the Collateral
Custodian, the Administrative Agent shall appoint, or petition a court of
competent jurisdiction to appoint, a successor Collateral Custodian. Any such
appointment shall be accomplished by written instrument and one original
counterpart of such instrument of appointment shall be delivered to the
Collateral Custodian and the successor Collateral Custodian, with a copy
delivered to the Borrower and the Servicer.


(c) In the event of any such resignation or removal, the Collateral Custodian
shall, no later than five (5) Business Days after receipt of notice of the
successor Collateral Custodian, transfer to the successor Collateral Custodian,
as directed in writing by the Administrative Agent, all the Collateral
Obligation Files being administered under this Agreement. The cost of the
shipment of Collateral Obligation Files arising out of the resignation of the
Collateral Custodian pursuant to Section 18.11(a), or the termination for cause
of the Collateral Custodian pursuant to Section 18.11(b), shall be at the
expense of the Collateral Custodian.


(d) Any successor collateral custodian hereunder shall be reasonably acceptable
to the Majority Lenders.


Section 18.12 Limitations on Liability. (a) The Collateral Custodian may
conclusively rely on and shall be fully protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties. The Collateral Custodian
may rely conclusively on and shall be fully protected in acting upon (a) the
written instructions of any designated officer of the Administrative Agent or
(b) the verbal instructions of the Administrative Agent.


(b) The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.


(c) The Collateral Custodian shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct, bad faith or
grossly negligent performance or omission of its duties and in the case of the
negligent performance of its duties in taking and retaining custody of the
Collateral Obligation Files; provided that the Collateral Custodian hereby
agrees that any failure of the Collateral Custodian to produce an original
promissory note satisfying the conditions described in clauses (a) and (b) of
Section 18.7 shall constitute gross negligence.


(d) The Collateral Custodian makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the

S- 156

--------------------------------------------------------------------------------

Exhibit 10.1

content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any action hereunder that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.


(e) The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.


(f) The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder. In no event shall the
Collateral Custodian be liable for any failure or delay in the performance of
its obligations hereunder because of circumstances beyond its control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action (including any
laws, ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Custodian as contemplated by this
Agreement.


(g) It is expressly agreed and acknowledged that the Collateral Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.


(h) In case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of an Event of Default or the
Facility Termination Date, request instructions from the Servicer and may, after
the occurrence of an Event of Default or the Facility Termination Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Custodian
shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent.
In no event shall the Collateral Custodian be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Collateral Custodian has been advised
of the likelihood of such loss or damage and regardless of the form of action.


(i) Each of the protections, reliances, indemnities and immunities offered to
the Collateral Agent in Section 11.7 and Section 11.8 shall be afforded to the
Collateral Custodian.


Section 18.13 Collateral Custodian as Agent of Collateral Agent.The Collateral
Custodian agrees that, with respect to any Collateral Obligation File at any
time or times in its possession or held in its name, the Collateral Custodian
shall be the agent and custodian of the Collateral Agent, for the benefit of the
Secured Parties, for purposes of perfecting (to

S- 157

--------------------------------------------------------------------------------

Exhibit 10.1

the extent not otherwise perfected) the Collateral Agent’s security interest in
the Collateral and for the purpose of ensuring that such security interest is
entitled to first priority status under the UCC. For so long as the Collateral
Custodian is the same entity as the Collateral Agent, the Collateral Custodian
shall be entitled to the same rights and protections afforded to the Collateral
Agent hereunder.


Section 18.14 Effect of Amendment and Restatement. On the Effective Date, the
Existing Credit Agreement shall be amended and restated in its entirety. The
parties hereto acknowledge and agree that (i) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation, payment and reborrowing, or termination of the
obligations under the Existing Credit Agreement as in effect immediately prior
to the Effective Date, which remain outstanding and (ii) such obligations are in
all respects continuing (as amended and restated hereby).


Section 18.15 Authorization. Each of the Administrative Agent and the Lenders
hereby authorizes, directs and consents to the execution of this Agreement by
the Collateral Agent and the Collateral Custodian.



S- 158

--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.






HMS Income Fund, Inc.


By:
Name:
Title:








HMS Funding I, LLC
By: HMS Income Fund, Inc., its designated manager


By:
Name:
Title:



S- 159

--------------------------------------------------------------------------------

Exhibit 10.1



U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent and as Collateral Custodian






By:
Name:
Title:



S- 160

--------------------------------------------------------------------------------

Exhibit 10.1



DEUTSCHE BANK AG, NEW YORK
BRANCH, as Administrative Agent




By:
Name:
Title:




By:
Name:
Title:


DEUTSCHE BANK AG, NEW YORK
BRANCH, as a Lender






By:
Name:
Title:




By:
Name:
Title:















S- 161

--------------------------------------------------------------------------------

Exhibit 10.1

ANNEX A






HMS Funding I LLC,
as Borrower


2800 Post Oak Blvd., Suite 4800
Houston, TX 77056 Attention: Jeff Folkerts




HMS Income Fund, Inc.,
as Equityholder and as Servicer


2800 Post Oak Blvd., Suite 4800
Houston, TX 77056
Attention: Margaret Fitzgerald




U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent and Collateral Custodian
For all communications and for delivery of Collateral Obligation files
U.S. Bank National Association        
One Federal Street, 3rd Floor    
Boston, MA 02110
Ref: HMS Funding




For all other notices and communications:


U.S. Bank National Association    
Global Corporate Trust Services    
8 Greenway Plaza, Suite 1100
Houston, Texas 77045
Attention: Thuy Hong
Ref: HMS Funding Telephone: (713) 212-3705




DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent

A- 1

--------------------------------------------------------------------------------

Exhibit 10.1



60 Wall Street
New York, New York 10005


Attention: Asset Finance Department Facsimile No.: 212-797-5160




DEUTSCHE BANK AG, NEW YORK BRANCH,
as Lender


60 Wall Street
New York, New York 10005


Attention: Asset Finance Department Facsimile No.: 212-797-5160







A- 2

--------------------------------------------------------------------------------

Exhibit 10.1

Annex B




Lender                Class A-1 Commitment        Class A-2 Commitment


Deutsche Bank AG, New     $225,000,000335,000,000        $0
York Branch







B- 1

--------------------------------------------------------------------------------

Exhibit 10.1



Exhibit B

1

--------------------------------------------------------------------------------

Exhibit 10.1



EXHIBIT A
NOTE


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE
DIRECTLY OR INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY THE OWNER
HEREOF UNLESS (1) SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE ACT AND
SUCH STATE LAWS, (2) THE TRANSFEREE IS EITHER (A) A “QUALIFIED PURCHASER” (AS
DEFINED FOR PURPOSES OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT) OR (B)
NOT A U.S. PERSON AND (32) SUCH TRANSACTION WILL NOT BE A “PROHIBITED
TRANSACTION” UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”). BY ACCEPTANCE OF THIS NOTE, THE HOLDER AGREES TO BE BOUND BY
ALL THE TERMS OF THE LOAN FINANCING AGREEMENT (AS DEFINED BELOW).


$[ ]                                            [ ], 20[ ]


FOR VALUE RECEIVED, the undersigned, HMS Funding I LLC, a Delaware limited
liability company (the “Borrower”), promises to pay to [    ], (the "Lender") or
registered assigns the principal sum of [ ] ($[ ]) or, if less, the aggregate
unpaid principal amount of all Advances shown on the schedule attached hereto
(and any continuation thereof) and/or in the records of the Lender made by it
pursuant to that certain Amended and Restated Loan Financing and Servicing
Agreement, dated as of May 18, 2015 (together with all amendments and other
modifications, if any, from time to time thereafter made thereto, the “Loan
Financing Agreement”), among the Borrower, HMS Income Fund, Inc., as
Equityholder and as Servicer, the lenders from time to time parties thereto,
Deutsche Bank AG, New York Branch, as Administrative Agent and U.S. Bank
National Association, as Collateral Agent and as Collateral Custodian, with the
unpaid balance hereof due and payable in full on the Facility Termination Date.
Unless otherwise defined, capitalized terms used herein have the meanings
provided in the Loan Financing Agreement.


The Borrower also promises to pay Yield on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Loan Financing Agreement.


Payments of both principal and Yield are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Lender to the Administrative Agent pursuant to the
Loan Financing Agreement.


This Note is one of the Notes referred to in, and evidences indebtedness
incurred under, the Loan Financing Agreement, and the holder hereof is entitled
to the benefits of the Loan Financing Agreement, to which reference is made for
a description of the security for this Note and for a statement of the terms and
conditions on which the Borrower is permitted and


#4838-7875-8179v6#4810-5757-1621v2

2